                Case 18-11699-MFW               Doc 849       Filed 01/03/19         Page 1 of 90




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                DISCLOSURE STATEMENT FOR FIRST AMENDED JOINT
               POSTPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
              OF THE NORDAM GROUP, INC. AND ITS DEBTOR AFFILIATES

WEIL, GOTSHAL & MANGES LLP                                  RICHARDS, LAYTON & FINGER, P.A.
Ray C. Schrock, P.C. (admitted pro hac vice)                Daniel J. DeFranceschi (No. 2732)
Ryan Preston Dahl (admitted pro hac vice)                   Paul Heath (No. 3704)
Jill Frizzley (admitted pro hac vice)                       Brett M. Haywood (No. 6166)
Daniel Gwen (admitted pro hac vice)                         Megan E. Kenney (No. 6426)
767 Fifth Avenue                                            One Rodney Square
New York, New York 10153                                    920 North King Street
Telephone: (212) 310-8000                                   Wilmington, Delaware 19801
Facsimile: (212) 310-8007                                   Telephone: (302) 651-7700
                                                            Facsimile: (302) 651-7701



Attorneys for the Debtors and
Debtors in Possession


Dated: January 3, 2019

THIS DISCLOSURE STATEMENT HAS BEEN CONDITIONALLY APPROVED BY
THE BANKRUPTCY COURT FOR THE PURPOSE OF SOLICITING VOTES ON THE
PLAN AND IS SUBJECT TO FINAL APPROVAL BY THE BANKRUPTCY COURT.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle
    Manufacturing 23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate
    headquarters and service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.
                  Case 18-11699-MFW                    Doc 849          Filed 01/03/19            Page 2 of 90




                                                 TABLE OF CONTENTS

                                                                                                                                  Page
I. INTRODUCTION ........................................................................................................................1
       A.  Definitions and Exhibits ..........................................................................................1
       B.  Notice to Parties Entitled to Vote ............................................................................1
       C.  Overview ..................................................................................................................2
II. BACKGROUND .........................................................................................................................5
       A.  Debtors’ Business Operations ..................................................................................5
       B.  Prepetition Capital Structure ....................................................................................6
       C.  Formation of Restructuring Committee of Board ....................................................7
       D.  DIP Financing Facility .............................................................................................7
III. OVERVIEW OF CHAPTER 11 CASES ..................................................................................8
       A.   Commencement of Chapter 11 Cases ......................................................................8
       B.   Substantive First Day Motions.................................................................................8
       C.   Procedural Motions ..................................................................................................8
       D.   Retention of Chapter 11 Professionals .....................................................................9
       E.   Appointment of Creditors’ Committee ....................................................................9
       F.   Statutorily Required Financial Report and Schedules and Statements ....................9
       G.   Treatment of Executory Contracts and Unexpired Leases in the Chapter 11
            Cases to Date..........................................................................................................10
       H.   Global Resolution ..................................................................................................10
IV. SUMMARY OF PLAN ...........................................................................................................11
      A.  Treatment of Claims and Interests .........................................................................12
      B.  Means for Implementation of Plan ........................................................................12
      C.  Treatment of Executory Contracts and Unexpired Leases ....................................14
      D.  Settlement, Release, Injunction, and Related Provisions .......................................14
      E.  Conditions Precedent to Consummation of Plan ...................................................18
V. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN .................19
      A.  Continuation of Chapter 11 Cases .........................................................................20
      B.  Liquidation under Chapter 7 ..................................................................................20
VI. VOTING PROCEDURES AND REQUIREMENTS .............................................................20
VII. CERTAIN TAX CONSEQUENCES OF PLAN ...................................................................22
       A.   Structuring Transactions ........................................................................................23
       B.   Ownership and Disposition of New Units .............................................................26
VIII. CONFIRMATION OF PLAN ..............................................................................................29
       A.   Acceptance of Plan by Impaired Class ..................................................................29
       B.   Best Interests Test ..................................................................................................29
       C.   Feasibility...............................................................................................................29
       D.   Combined Hearing and Objections ........................................................................30
IX. CONCLUSION AND RECOMMENDATION ......................................................................32




                                                                    i
             Case 18-11699-MFW         Doc 849      Filed 01/03/19    Page 3 of 90




                                            I.
                                      INTRODUCTION

        This is the disclosure statement (this “Disclosure Statement”) of The NORDAM Group,
Inc. (“NORDAM Parent”), Nacelle Manufacturing 1 LLC, Nacelle Manufacturing 23 LLC,
PartPilot LLC, and TNG DISC, Inc. (collectively, the “Debtors” and, together with their non-
Debtor affiliates, “NORDAM”), in the above-captioned chapter 11 cases pending in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). This
Disclosure Statement has been filed pursuant to section 1125 of chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in connection with the solicitation of votes on the
First Amended Joint Postpackaged Chapter 11 Plan of Reorganization of The NORDAM Group,
Inc. and Its Debtor Affiliates dated January 3, 2019 (the “Plan”), a copy of which is annexed
hereto as Exhibit A. The Plan constitutes a separate chapter 11 plan for each Debtor.

A.     Definitions and Exhibits

       1.      Definitions

       Unless otherwise defined below, capitalized terms used in this Disclosure Statement shall
have the meanings ascribed to such terms in the Plan.

       2.      Exhibits

        The following exhibits to this Disclosure Statement are incorporated as if fully set forth
herein and are deemed to be part of this Disclosure Statement:

                     Exhibit A – Plan
                     Exhibit B – Financial Projections
                     Exhibit C – Post-Effective Date Corporate Structure

B.     Notice to Parties Entitled to Vote

        The purpose of this Disclosure Statement is to set forth information that (1) summarizes
the Plan; (2) advises parties entitled to vote of their rights under the Plan; (3) assists parties
entitled to vote on the Plan in making informed decisions as to whether they should vote to
accept or reject the Plan; and (4) assists the Bankruptcy Court in determining whether the Plan
complies with the provisions of chapter 11 of the Bankruptcy Code and should be confirmed.

        On January 3, 2019, the Bankruptcy Court entered an order (ECF No. 838) (the
“Solicitation Order”) (1) conditionally approving this Disclosure Statement; (2) scheduling a
combined hearing for January 30, 2019 at 11:30 a.m. (Eastern Time) (the “Combined Hearing”)
to consider (a) the adequacy of information contained in this Disclosure Statement on a final
basis and (b) confirmation of the Plan; and (3) establishing a deadline of January 25, 2019 at
4:00 p.m. (Eastern Time) to object to the adequacy of this Disclosure Statement on a final basis
and confirmation of the Plan.




                                                1
            Case 18-11699-MFW          Doc 849     Filed 01/03/19     Page 4 of 90




     IT IS THE DEBTORS’ OPINION THAT CONFIRMATION AND
IMPLEMENTATION OF THE PLAN IS IN THE BEST INTERESTS OF THE
DEBTORS’ ESTATES, CREDITORS, AND EQUITY INTEREST HOLDERS.
THEREFORE, THE DEBTORS RECOMMEND THAT INTEREST HOLDERS VOTE
TO ACCEPT THE PLAN.

      PLEASE READ THIS DISCLOSURE STATEMENT, INCLUDING THE PLAN,
IN ITS ENTIRETY. THIS DISCLOSURE STATEMENT SUMMARIZES THE TERMS
OF THE PLAN, BUT THIS SUMMARY IS QUALIFIED IN ITS ENTIRETY BY THE
ACTUAL TERMS AND PROVISIONS OF THE PLAN, A COPY OF WHICH IS
ANNEXED HERETO AS EXHIBIT A. ACCORDINGLY, IF THERE ARE ANY
INCONSISTENCIES BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT,
THE TERMS OF THE PLAN SHALL CONTROL.

C.     Overview

        Since its founding more than five decades ago, NORDAM has been a leader in the
aviation and aerospace repair and manufacturing fields, and today is one of the world’s largest
independently owned aerospace companies with employees across multiple facilities in North
America, Europe, and Asia. Despite this long record of success, however, the Debtors faced
financial and operating difficulties as a result of substantial non-recurring costs incurred in
connection with the Purchase Agreement for Nacelle Hardware Products, dated October 18,
2010, between NORDAM Parent and Pratt & Whitney Canada Corp. (“P&WC” and such
agreement, the “LTPA”), under which the Debtors had contracted to develop, manufacture, and
support nacelle systems for Gulfstream Aerospace Corporation’s (“GAC”) G500 and G600
aircraft (the “PW800 Program”). The challenges associated with the LTPA negatively
impacted the Debtors’ balance sheet and available liquidity, and jeopardized their historically
profitable position and fundamental ability to continue operating.

        The Debtors commenced these chapter 11 cases to preserve the value of their estates and
to benefit from the breathing spell contemplated by the Bankruptcy Code as they worked towards
a consensual resolution of their obligations under the LTPA with key stakeholders. The Debtors
accomplished their goals quickly and consensually, and successfully negotiated and
consummated a global resolution with GAC and P&WC, which fully and finally resolved the
obligations under the LTPA, PW800 Program, and related issues (the “Global Resolution”).
The Global Resolution has materially improved the Debtors’ business operations and liquidity
profile, and has well positioned them to emerge from chapter 11 stronger than ever.

       All that remains now in the Debtors’ restructuring is a further deleveraging of their
balance sheet, which is proposed to be accomplished through the Plan and related transactions.
Specifically, the Plan contemplates that:

             All creditors will receive payment in full, making them unimpaired and not
              entitled to vote on the Plan.
             The Debtors will enter into senior secured credit facilities (the “Exit Facilities”)
              composed of an asset-based revolving credit facility in a principal amount up to
              $100 million and a term loan facility in a principal amount up to $240 million, in


                                               2
                  Case 18-11699-MFW                Doc 849       Filed 01/03/19         Page 5 of 90




                     each case, on the terms set forth in the Exit Facility Documents. The Debtors
                     have engaged J.P. Morgan Chase Bank, N.A. (“JPM”) to act as sole and
                     exclusive arranger, on a best efforts basis, of the Exit Facilities.
                    A new third-party investor (the “New Investor”) will contribute Cash in
                     exchange for equity in Reorganized NORDAM Parent on the terms set forth in an
                     investment agreement (the “Investment Agreement”), which will be filed in a
                     supplement to the Plan.2
                    After the Effective Date, holders of Allowed Existing NORDAM Parent Interests
                     in Class 7 will hold (through a newly-formed corporation, NewCo) 3 equity in
                     Reorganized NORDAM Parent, which equity will be diluted by units issued to
                     the New Investor pursuant to the Investment Agreement.
                    Holders of Allowed Existing NORDAM Parent Interests will receive a Cash
                     payment in an amount to be determined by the Debtors and New Investor and
                     disclosed in the Investment Agreement or otherwise in the Plan Supplement (the
                     “Class 7 Cash Payment”).

       The Debtors believe that, upon consummation of the Plan and the transactions
contemplated thereby, in conjunction with the significant costs savings already achieved through
the Global Resolution, the post-emergence enterprise will have the necessary capital to invest in
and grow its businesses, and will be strongly positioned to resume NORDAM’s long history of
success.

            The Plan provides for the following treatment of Claims and Interests:4

                                                                                       Impairment       Estimated
                                                                                           and       Allowed Amount
    Class    Designation                           Treatment
                                                                                      Entitlement to and Percentage
                                                                                           Vote         Recovery5

                             Each holder of an Allowed Priority Non-Tax Claim                         Estimated
                             will receive: (i) payment in full, in Cash, of the unpaid Unimpaired Allowed Amount:
                             portion of its Allowed Priority Non-Tax Claim on the Not Entitled       $100,000 -
            Priority Non-                                                                             $150,000
     1                       Effective Date (or, if payment is not then due,            to Vote
            Tax Claims
                             payment in the ordinary course of business) or (Presumed to              Estimated
                             (ii) such other treatment rendering its Allowed            accept)      Percentage
                             Priority Non-Tax Claim unimpaired.                                   Recovery: 100%




2
      The Plan may be amended if and to the extent the Debtors and the New Investor deem it necessary.
3
      The name of NewCo will be determined before the Effective Date.
4
      This overview is qualified in its entirety by reference to the Plan. The treatment of Claims and Interests
      under the Plan is not intended to, and will not, waive, compromise, or limit any rights, claims, or causes of action
      if the Plan is not confirmed. You should read the Plan in its entirety before voting to accept or reject the Plan.
5
      Estimated amounts are as of the date hereof and are subject to material change.



                                                             3
                   Case 18-11699-MFW              Doc 849       Filed 01/03/19        Page 6 of 90




                                                                                     Impairment       Estimated
                                                                                         and       Allowed Amount
    Class    Designation                          Treatment
                                                                                    Entitlement to and Percentage
                                                                                         Vote         Recovery5

                              Each holder of an Allowed Other Secured Claim will
                              receive: (i) payment in full, in Cash, of the unpaid                    Estimated
                              portion of its Allowed Other Secured Claim on the Unimpaired Allowed Amount:
                              Effective Date (or, if payment is not then due, Not Entitled             $50,000
            Other Secured
     2                        payment in the ordinary course of business), (ii) the      to Vote
            Claims                                                                                    Estimated
                              applicable Debtor’s interest in the collateral securing (Presumed to
                              its Allowed Other Secured Claim, or (iii) such other                   Percentage
                                                                                         accept)
                              treatment rendering its Allowed Other Secured Claim                  Recovery: 100%
                              unimpaired.

                                                                                                         Estimated
                                                                                     Unimpaired
                              Each holder of an Allowed Prepetition Credit Facility                  Allowed Amount:
            Prepetition                                                                               $268,843,2206
                              Claim will receive payment in full, in Cash, of the Not Entitled
     3      Credit Facility                                                            to Vote
                              unpaid portion of its Allowed Prepetition Credit                          Estimated
            Claims                                                                  (Presumed to
                              Facility Claim on the Effective Date.                                    Percentage
                                                                                       accept)
                                                                                                     Recovery: 100%

                              Except if a holder of an Allowed General Unsecured
                              Claim agrees to less favorable treatment of such
                              Claim or has been paid before the Effective Date, at
                              the option of the Debtors, each holder of an Allowed
                              General Unsecured Claim will receive: (i) payment in                 Estimated
                              full, in Cash, on the Effective Date, of the unpaid   Unimpaired Allowed  Amount:
            General           portion of its Allowed General Unsecured Claim that Not Entitled  $68,000,000 -
     4      Unsecured         has become due and payable as of the Effective Date,               $73,000,0007
                                                                                     to Vote
            Claims            including Postpetition GUC Interest if requested by (Presumed to     Estimated
                              the holder of such Claim, and payment in the ordinary  accept)      Percentage
                              course of business of the unpaid portion of its                  Recovery: 100%
                              Allowed General Unsecured Claim that has not
                              become due and payable as of the Effective Date or
                              (ii) such other treatment rendering its Allowed
                              General Unsecured Claim unimpaired.

                              Intercompany Claims will be paid, adjusted, Unimpaired
                              continued, settled, Reinstated, discharged, or Not Entitled               Estimated
            Intercompany
     5                        eliminated as determined by the Debtors or                 to Vote       Percentage
            Claims
                              Reorganized Debtors, as applicable, in their discretion (Presumed to   Recovery: 100%
                              on or after the Effective Date.                            accept)




6
      Estimated amount includes postpetition interest accruing at the default rate through an assumed Effective Date of
      January 31, 2019.
7
      Estimated amount includes principal and outstanding interest on the VIE Note (as defined below) through an
      assumed Effective Date of January 31, 2019.



                                                            4
                  Case 18-11699-MFW               Doc 849       Filed 01/03/19          Page 7 of 90




                                                                                       Impairment       Estimated
                                                                                           and       Allowed Amount
    Class    Designation                          Treatment
                                                                                      Entitlement to and Percentage
                                                                                           Vote         Recovery5

                             Intercompany Interests will be paid, adjusted, Unimpaired
                             continued, settled, Reinstated, discharged, or Not Entitled
            Intercompany
     6                       eliminated as determined by the Debtors or                 to Vote          N/A
            Interests
                             Reorganized Debtors, as applicable, in their discretion (Presumed to
                             on or after the Effective Date.                            accept)

                             Each holder of an Allowed Existing NORDAM                  Impaired
            Existing
                             Parent Interest will receive on the Effective Date its
     7      NORDAM                                                                      Entitled to      N/A
                             pro rata share of (i) 100% of the NewCo Common
            Parent Interests                                                              Vote
                             Stock and (ii) the Class 7 Cash Payment.


D.          Plan Supplement

               The Debtors intend to file and serve on holders of Interests in Class 7 who are
entitled to vote to accept or reject the Plan the following documents, among others contained in
the Plan Supplement, at least seven days before the Voting Deadline established by the
Solicitation Order:8

                    the New LLC Agreement;
                    the NewCo Organizational Documents;
                    any other Amended Organizational Documents of the Reorganized Debtors (only
                     if such Amended Organizational Documents reflect material changes from the
                     Debtors’ existing organizational documents and bylaws); and
                    the Investment Agreement.
Holders of Interests in Class 7 who are entitled to vote to accept or reject the Plan are urged to
carefully review these documents, which will be filed on the docket, served on parties in
accordance with the Solicitation Order, and made publicly available at
https://dm.epiq11.com/NRD/documents under the “Plan Related Documents” tab.

                                                      II.
                                                  BACKGROUND

A.          Debtors’ Business Operations

       NORDAM was founded in 1969, when Raymond H. Siegfried II acquired control of
NORDAM, a then near-bankrupt local Tulsa, Oklahoma business. Ray became vice president
and general manager of the fledgling business, and he, with his grandfather Ray Siegfried Sr.,
and eight other employees, set to work transforming the formerly struggling fabrication shop into

8
      The Voting Deadline and other voting procedures and requirements are discussed in greater detail in Article VI
      of this Disclosure Statement.



                                                            5
             Case 18-11699-MFW          Doc 849      Filed 01/03/19     Page 8 of 90




a successful aircraft component manufacturing and repair company. Today, NORDAM is a
leading global aerospace enterprise operating on four continents with revenues exceeding $400
million per year.

        The Debtors operate in two primary business segments: (1) aircraft manufacturing and
(2) aircraft maintenance, repairs, and overhaul services. Additionally, the Debtors provide a
marketplace platform for third parties to buy and sell aviation parts, though these activities
represent a small portion of their overall operations. In fiscal year 2017, the Debtors generated
$49.9 million of EBITDA on a consolidated basis and currently employ just over 1,800
employees worldwide, with more than 1,500 located in the United States, primarily in hometown
Tulsa, Oklahoma.

        The Debtors’ manufacturing operations produce a wide variety of aerospace component
parts, including transparencies, nacelles, thrust reversers, cabinetry, and radomes, for customers
across the business jet, commercial jet, and military sectors. Historically, the Debtors’
manufacturing operations have been primarily directed at “blue chip” customers, such as P&WC,
GAC, Boeing, and other major manufacturers of aircraft and aircraft components. The
manufacturing segment operates in five facilities across three locations: three facilities in Tulsa,
Oklahoma; one facility in Chihuahua, Mexico; and one facility in Altrincham, England, United
Kingdom.

       The Debtors also provide maintenance, repairs, and overhaul services for aircraft across
the business, commercial, and military markets. Through this business segment, the Debtors
provide routine and out-of-manual repairs and overhauls relating primarily to thrust reversers,
nacelles, flight controls, and radomes.

B.     Prepetition Capital Structure

       1.      Indebtedness

        As of the Petition Date, the Debtors’ prepetition capital structure consisted of
approximately $285.9 million in total funded debt, made up of (a) a fully-drawn revolving credit
facility in an outstanding principal amount of approximately $266.5 million (the “Prepetition
Credit Facility”) and (b) an unsecured promissory note in an outstanding principal amount of
approximately $19.2 million (the “VIE Note”).

               a.      Prepetition Credit Facility

        On December 18, 2012, NORDAM Parent entered into the Fourth Amended and Restated
Credit Agreement (as amended, modified, or restated from time to time, the “Prepetition Credit
Agreement”) with JPM, as administrative and collateral agent (the “Prepetition Agent”), and
the lenders party thereto (the “Prepetition Lenders”), pursuant to which the Prepetition Lenders
agreed to provide the Debtors with revolving credit loans and letters of credit, subject to a
borrowing base availability. The obligations under the Prepetition Credit Agreement are secured
by a first priority lien on substantially all of NORDAM Parent’s property and assets, subject to
certain exceptions and exclusions.




                                                 6
                Case 18-11699-MFW            Doc 849       Filed 01/03/19      Page 9 of 90




        On September 22, 2017, NORDAM Parent, the other Debtor entities, and the Prepetition
Lenders entered into a fifth amendment to the Prepetition Credit Agreement. Pursuant to this
amendment, the Prepetition Lenders agreed to increase the borrowing base of the Prepetition
Credit Facility to approximately $266.5 million and to extend its maturity date to June 18, 2018.
In exchange, each Debtor (other than NORDAM Parent) agreed to guarantee NORDAM Parent’s
obligations under the Prepetition Credit Agreement. The Prepetition Credit Facility matured on
June 18, 2018 and approximately $266.5 million in principal amount remains outstanding.

                  b.      VIE Note

        NORDAM Parent is also party to the Credit Agreement, dated April 4, 2018 (as amended,
modified, or restated from time to time, the “VIE Credit Agreement”), with Cherokee Partners
L.L.C., East Plant Investment L.L.C., and Eight Partners LLC (collectively, the “VIE
Lenders”).9 Pursuant to the VIE Credit Agreement and certain related transaction documents,
the VIE Lenders agreed (i) to advance up to $20 million to the Debtors pursuant to a promissory
note bearing annual payment in kind interest at the prime rate and that matured on June 18, 2018
(the “VIE Note”), and (ii) that any obligations to the VIE Lenders are unsecured and
subordinated to any obligations to the Prepetition Lenders under the Prepetition Credit
Agreement. No Debtor other than NORDAM Parent is an obligor with respect to the VIE Note.
As of the Petition Date, approximately $19.2 million of principal and $264,000 in accrued
interest is due under the VIE Note.

          2.      Trade Payables

       In the ordinary course of their business, the Debtors incur trade debt with numerous
vendors in connection with their operations.

C.        Formation of Restructuring Committee of Board

        Before the Petition Date, the Board of Directors of NORDAM Parent appointed an
independent Restructuring Committee to consider, evaluate, and approve various strategic
alternatives for and on behalf of NORDAM Parent, including a potential chapter 11 filing. The
Restructuring Committee was initially composed of Paul Kenneth Lackey, Jr., Thomas J. Allison,
and David L. Eaton, with Michael J. Shonka serving as an alternative member. After the Petition
Date, Mr. Shonka replaced Mr. Lackey as a member of the Restructuring Committee.

D.        DIP Financing Facility

        Anticipating that postpetition financing would be necessary in these chapter 11 cases, the
Debtors and their advisors vigorously negotiated the terms of a proposed $45 million senior
secured superpriority financing facility (the “DIP Facility”) with the Prepetition Lenders in the
weeks leading up to the Petition Date. At the same time, the Debtors began soliciting indications
of interest from alternative lenders, intending to continue this process postpetition, in an effort to
market test the DIP Facility offered by the Prepetition Lenders. Ultimately, the Debtors

9
     The VIE Lenders are beneficially owned by members of the Siegfried family. The VIE Lenders also own three
     buildings in or around Tulsa, Oklahoma that are leased by the VIE Lenders to the Debtors.



                                                       7
               Case 18-11699-MFW              Doc 849       Filed 01/03/19       Page 10 of 90




determined that the DIP Facility offered by the Prepetition Lenders provided the best terms
reasonably available to the Debtors under the circumstances. On August 28, 2018, the
Bankruptcy Court entered an order approving the DIP Facility on a final basis (ECF No. 217),
which was subsequently amended by further order of the Bankruptcy Court on September 6,
2018 (ECF No. 278).

                                            III.
                                OVERVIEW OF CHAPTER 11 CASES

A.        Commencement of Chapter 11 Cases

       On July 22, 2018, the Debtors commenced these chapter 11 cases. 10 The Debtors
continue managing their properties and operating their businesses as debtors in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

B.        Substantive First Day Motions

       On the Petition Date, the Debtors filed multiple motions seeking various forms of relief
from the Bankruptcy Court to facilitate a smooth transition into chapter 11. The Bankruptcy
Court granted substantially all of the relief requested in these motions and entered various orders
authorizing the Debtors to, among other things:

                 continue the use of their cash management system, bank accounts, and business
                  forms;
                 continue paying employee wages and benefits;
                 continue rebate and warranty programs;
                 continue insurance programs, the processing of workers’ compensation claims,
                  and their surety bond program;
                 establish procedures for utility companies to request adequate assurance of
                  payment and to prohibit utility companies from altering or discontinuing service;
                 pay certain prepetition taxes and assessments;
                 obtain senior secured superpriority financing and use cash collateral; and
                 pay certain critical vendors, shippers, miscellaneous lien claimants, and
                  obligations with respect to prepetition orders of goods to be delivered postpetition.

C.        Procedural Motions

        The Debtors filed various motions regarding procedural issues common to chapter 11
cases of similar size and complexity. The Bankruptcy Court granted substantially all of the relief
requested in such motions and entered various orders authorizing the Debtors to, among other
things:

10
     The events leading to the commencement of these chapter 11 cases are set forth in the Declaration of John C.
     DiDonato In Support of Debtors’ Chapter 11 Petitions and First Day Relief (ECF No. 3).



                                                        8
            Case 18-11699-MFW           Doc 849      Filed 01/03/19    Page 11 of 90




              employ professionals utilized by the Debtors in the ordinary course of business;
               and
              establish procedures for the interim compensation and reimbursement of expenses
               of chapter 11 professionals.

D.     Retention of Chapter 11 Professionals

        The Debtors have filed several applications and obtained authority to retain various
professionals to assist the Debtors in carrying out their duties under the Bankruptcy Code during
these chapter 11 cases. These professionals include (1) Weil, Gotshal & Manges LLP as counsel
to the Debtors, (2) Richards, Layton & Finger, P.A. as co-counsel to the Debtors,
(3) Guggenheim Securities, LLC as investment banker, (4) Huron Consulting Services LLC to
provide the Debtors a Chief Restructuring Officer, Deputy Chief Restructuring Officers, and
other supporting personnel, (5) Epiq Corporate Restructuring, LLC as claims and noticing agent
and administrative advisor, (6) Davis Graham & Stubbs LLP as special counsel to the Debtors,
and (7) Grant Thornton LLP as provider of accounting, tax, and audit services to the Debtors.

E.     Appointment of Creditors’ Committee

        On August 1, 2018, the United States Trustee for the District of Delaware (the “U.S.
Trustee”) appointed the Official Committee of Unsecured Creditors (the “Committee”)
pursuant to section 1102 of the Bankruptcy Code to represent the interests of unsecured creditors
in these chapter 11 cases (ECF No. 106). The members of the Committee are (1) Hexcel
Corporation, (2) Infosys Limited, (3) Cytec Engineering Materials, Inc., (4) KLX, Inc., (5) Pryer
Aerospace LLC – Tulsa, (6) Eaton Corporation, and (7) TNT Machine, Inc. The Committee
retained (1) Morrison & Foerster LLP as counsel, (2) Cole Schotz P.C. as co-counsel, (3) Zolfo
Cooper, LLC as financial adviser, and (4) Jefferies LLC as investment banker.

F.     Statutorily Required Financial Report and Schedules and Statements

        On September 11, 2018, the Debtors filed their periodic report on the value, operations,
and profitability, for the annual period ended December 31, 2017 and the year-to-date period
ended June 30, 2018, of certain non-Debtor entities in which one or more Debtors hold a
substantial or controlling interest required under Rule 2015.3(a) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) (ECF No. 283). On September 21, 2018, the
Debtors filed their schedules of assets and liabilities and statements of financial affairs (ECF Nos.
323-34), which included redacted statements for NORDAM Parent and PartPilot LLC.
Contemporaneously therewith, the Debtors filed a motion seeking to seal certain commercially
sensitive information in the schedules (ECF No. 321), which was contested by the U.S. Trustee
(ECF No. 608). At a hearing on November 13, 2018, the Bankruptcy Court continued the
motion to seal pending confirmation of the Plan. On December 10, 2018, the Debtors filed
amended versions of certain schedules and statements (ECF Nos. 755-760), which included
partially unredacted statements for NORDAM Parent and PartPilot LLC.




                                                 9
            Case 18-11699-MFW         Doc 849      Filed 01/03/19   Page 12 of 90




G.     Treatment of Executory Contracts and Unexpired Leases in the Chapter 11 Cases to Date

        As of the Petition Date, the Debtors were parties to five leases of nonresidential real
property. Section 365(d)(4)(A) of the Bankruptcy Code provides that a debtor has a period of
120 days after the commencement of a chapter 11 case to assume, assign, or reject unexpired
leases of nonresidential real property. Pursuant to section 365(d)(4)(B) of the Bankruptcy Code,
a bankruptcy court may, upon a showing of cause, extend the 120 day period by an additional 90
days. On October 23, 2018, the Bankruptcy Court entered an order extending the period to
February 18, 2019 (ECF No. 570).

        Pursuant to the Global Resolution (discussed below), the Debtors rejected the LTPA and
assumed and assigned six PW800 Program-related executory contracts to GAC (see ECF No.
362). On October 26, 2018, the Bankruptcy Court entered an order approving the Debtors’
rejection of an airplane lease and certain related agreements (ECF No. 583).

H.     Global Resolution

        As described above, before the Petition Date, the Debtors engaged in negotiations with
P&WC aimed at reaching a consensual resolution of the LTPA dispute, including P&WC’s
alleged damage claims. After the Petition Date, Gulfstream Aerospace Corporation expressed an
interest in facilitating such a resolution and funding the restart of the PW800 Program, thereby
resuming production of nacelle systems used in GAC’s G500 and G600 aircraft, while
benefitting the Debtors by eliminating potential future damage claims arising under the LTPA.
In late August 2018, representatives from GAC and the Debtors met in New York to negotiate a
comprehensive solution which, after good faith, arm’s-length negotiations, resulted in the
compromises embodied in the Global Resolution.

       The Global Resolution was principally composed of the following interdependent parts:

             rejection of the LTPA, resulting in a rejection damage claim held by GAC as
              assignee of P&WC under the LTPA;
             the sale of the Debtors’ assets used in the PW800 Program to GAC in exchange
              for (a) a full and irrevocable release of the LTPA rejection damages claim,
              (b) GAC’s payment of up to $18 million of trade liabilities related to the PW800
              Program, and (c) certain intellectual property backflow licenses to the Debtors for
              use outside of the PW800 Program;
             mutual releases among the Debtors, P&WC, and GAC of claims relating to the
              PW800 Program, the LTPA, and any associated liabilities;
             a shared services agreement among the Debtors and GAC to transition control of
              the PW800 Program to GAC and long-term operational support from the Debtors;
             a sublease among the Debtors and GAC allowing GAC to operate the PW800
              Program within one of the Debtors’ facilities;
             a license and sublicense of certain of the Debtors’ intellectual property to GAC
              necessary for the operation of the PW800 Program or related products; and



                                              10
                Case 18-11699-MFW                Doc 849        Filed 01/03/19        Page 13 of 90




                  an interim funding agreement among the Debtors and GAC, pursuant to which
                   GAC could fund the restart and operating costs of the PW800 Program until the
                   closing of the transactions contemplated by the Global Resolution.

       On September 4, 2018, the Debtors filed motions seeking approval of the Global
Resolution and interim funding in connection therewith (ECF Nos. 233 and 235). On September
26, 2018, the Bankruptcy Court entered orders approving the Global Resolution and interim
funding (ECF Nos. 360 and 362). The closing of the Global Resolution transactions occurred on
September 28, 2018.

                                                    IV.
                                              SUMMARY OF PLAN11

       This section of this Disclosure Statement summarizes certain relevant provisions of the
Plan. This section is intentionally not a recitation of the entirety of the Plan, a copy of which is
annexed hereto as Exhibit A.

        For additional information regarding the Plan not discussed in this section, please refer to
the following select Plan provisions:

                                                Topic                                       Plan Provision

              Special Provisions Governing Unimpaired Claims                                 Article III.C

              Presumed Acceptance by Class 7 if No Votes Received                             Article III.E

              Means for Implementation of the Plan                                             Article IV

              Treatment of Executory Contracts and Unexpired Leases                            Article V

              Provisions Governing Distributions                                               Article VI

              Procedures for Resolving Contingent, Unliquidated, and Disputed Claims          Article VII

              Retention of Causes of Action                                                 Article VIII.G

              Subordination Rights                                                          Article VIII.H

              Modification, Revocation, or Withdrawal of Plan                                  Article X

              Retention of Jurisdiction                                                        Article XI

              Miscellaneous Provisions                                                        Article XII




11
     This overview is qualified in its entirety by reference to the Plan. The treatment of Claims and Interests
     under the Plan is not intended to, and will not, waive, compromise, or limit any rights, claims, or causes of action
     if the Plan is not confirmed. You should read the Plan in its entirety before voting to accept or reject the Plan.



                                                           11
            Case 18-11699-MFW          Doc 849      Filed 01/03/19   Page 14 of 90




     This summary is qualified in its entirety by reference to the Plan. YOU SHOULD
READ THE PLAN IN ITS ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT
THE PLAN.

A.     Treatment of Claims and Interests

       All holders of Allowed Priority Non-Tax Claims, Allowed Other Secured Claims,
Allowed Prepetition Credit Facility Claims, and Allowed General Unsecured
Claims (Classes 1-4) will receive payment in full on account of their Claims, and Intercompany
Claims and Intercompany Interests (Classes 5 and 6) will be reinstated and paid in the ordinary
course. Holders of Existing NORDAM Parent Interests (Class 7) will receive their pro rata share
of NewCo Common Stock and the Class 7 Cash Payment.

B.     Means for Implementation of Plan

       1.      Sources of Consideration for Plan Distributions

       Distributions under the Plan will be funded with: (a) Cash on hand, (b) Cash proceeds
from the transactions contemplated by the Exit Facilities, (c) Cash proceeds from the New
Money Investment, and (d) NewCo Common Stock.

       On the Effective Date, the Debtors, Reorganized Debtors, and NewCo are authorized to
pay the Class 7 Cash Payment to holders of Allowed Existing NORDAM Parent Interests.

       2.      Exit Facilities

       The Exit Facilities will be senior secured credit facilities in a principal amount of up to
$100 million in the form of an asset-based revolving credit facility and up to $240 million in the
form of a term loan facility, as provided for in the Exit Facility Documents. The Debtors have
engaged JPM to act as sole and exclusive arranger, on a best efforts basis, of the Exit Facilities
on the terms and conditions contained in the engagement letter and fee letter approved by the
Bankruptcy Court on November 29, 2018 (ECF No. 724).

       3.      New Money Investment

      The New Money Investment contemplates that the New Investor will contribute Cash in
exchange for New Units on the terms set forth in the Investment Agreement, which will dilute
NewCo’s interest in Reorganized NORDAM Parent and fund, among other things, the Class 7
Cash Payment to holders of Allowed Existing NORDAM Parent Interests. Please note that the
New Money Investment will dilute the Interests held by holders of Existing NORDAM
Parent Interests in Class 7 (indirectly by diluting New Units held by NewCo).

       4.      Issuance and Distribution of NewCo Common Stock

       The issuance of NewCo Common Stock through the Plan and Tax-Free Reorganization
will be authorized by entry of the Confirmation Order without further action by holders of
Claims or Existing NORDAM Parent Interests, and the NewCo Common Stock will be deemed
duly authorized, validly issued, fully paid, and non-assessable. Each distribution and issuance of


                                               12
               Case 18-11699-MFW              Doc 849        Filed 01/03/19      Page 15 of 90




the NewCo Common Stock under the Plan and the Tax-Free Reorganization will be governed by
the terms and conditions set forth in the Plan applicable to such distribution or issuance and by
the terms and conditions of the instruments evidencing or relating to such distribution or issuance,
which terms and conditions will bind each Entity receiving such distribution or issuance.

        The NewCo Organizational Documents and the Preincorporation Subscription
Agreement dated March 27, 1977 will be binding on all Entities (and their respective successors
and assigns) receiving or holding the NewCo Common Stock regardless of whether any such
NewCo Common Stock are received or held on or after the Effective Date, in each case, pursuant
to the Plan. Any Entity receiving or holding NewCo Common Stock, as a condition thereof, will
be, and will be deemed to be, bound by (a) the NewCo Organizational Documents and (b) the
Preincorporation Subscription Agreement dated March 27, 1977 and the restrictions on transfer
and ownership set forth therein, in both cases as may be amended or modified from time to time
after the Effective Date in accordance with their terms.

          5.      Tax-Free Reorganization

        In connection with NORDAM Parent’s intention to reorganize into a holding company
structure, the following transactions will occur in the following order before the New Money
Investment by the New Investor, and the Debtors or Reorganized Debtors (as applicable) may
take all actions necessary or appropriate to effectuate such transactions (collectively, the “Tax-
Free Reorganization”):12

                  a.       NORDAM Parent will form NewCo, which in turn will form Merger Sub.

                  b.       (i) NORDAM Parent will merge with Merger Sub, with NORDAM Parent
                           continuing as the surviving corporation (the “Merger”), 13 (ii) each
                           Existing NORDAM Parent Interest issued and outstanding immediately
                           before the Merger will be converted into one share of NewCo Common
                           Stock, which will have the same designations, rights, powers and
                           preferences, and the qualifications, limitations and restrictions thereof, as
                           each Existing NORDAM Parent Interest converted in the Merger, subject
                           to section 1123(a)(6) of the Bankruptcy Code and other applicable law,
                           and each certificate representing an Existing NORDAM Parent Interest
                           issued and outstanding immediately before the Merger will, at the
                           effective time of the Merger, be cancelled, and each holder thereof shall
                           receive a certificate representing NewCo Common Stock into which the
                           Existing NORDAM Parent Interest formerly represented by such
                           certificate will have been converted in the Merger, without the need for
                           surrender or exchange thereof, and (iii) the units of Merger Sub
                           outstanding immediately before the Merger (which units, immediately
                           before the Merger, will be held by NewCo) will be converted into all of
                           the issued and outstanding capital stock of NORDAM Parent, such that

12
     An organizational chart setting forth the post-Effective Date corporate structure of NORDAM is annexed hereto
     as Exhibit C.
13
     The name of NORDAM Parent after the Merger will be determined before the Effective Date.



                                                        13
            Case 18-11699-MFW          Doc 849       Filed 01/03/19   Page 16 of 90




                      NORDAM Parent, upon the effectiveness of the Merger, will become a
                      wholly-owned subsidiary of NewCo.

               c.     NORDAM Parent will elect to be treated as a qualified subchapter S
                      subsidiary for U.S. federal income tax purposes, as a result of which
                      NewCo is intended to be treated as an S corporation for U.S. federal
                      income tax purposes. After such election, NORDAM Parent will convert
                      to a Delaware limited liability company (the “NORDAM Parent
                      Conversion”).

       No vote of persons holding shares of NORDAM Parent immediately before the Tax-Free
Reorganization will be required to effect the Tax-Free Reorganization, and no such person will
have appraisal rights as a result of the Tax-Free Reorganization. The NewCo Organizational
Documents as well as the Preincorporation Subscription Agreement dated March 27, 1977,
including the restrictions on transfer and ownership therein, will apply to the shares of NewCo
Common Stock and the holders thereof after the Tax-Free Reorganization as the NewCo
Organizational Documents applied to the shares of NORDAM Parent and the holders thereof
immediately before the Tax-Free Reorganization.

C.     Treatment of Executory Contracts and Unexpired Leases

       As set forth in Article V of the Plan, on the Effective Date and subject to the payment of
any Cure Amounts, all prepetition executory contracts and unexpired leases not otherwise
assumed or rejected will be deemed assumed by the applicable Reorganized Debtor, other than
the executory contracts or unexpired leases (1) identified on the Schedule of Assigned GAC
Contracts, which will be deemed assumed and assigned to GAC on the Effective Date subject to
payment of any Cure Amounts, (2) identified on the Schedule of Rejected Contracts, which will
be deemed rejected on the Effective Date, or (3) subject to a motion to reject that is pending on
the Confirmation Date.

D.     Settlement, Release, Injunction, and Related Provisions

       1.      Compromise and Settlement of Claims, Interests, and Controversies

       As set forth in Article VIII.A of the Plan, pursuant to section 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019 and in consideration for the distributions and other benefits
provided pursuant to the Plan, the Plan is and will be deemed a good-faith compromise and
settlement of all Claims, Interests, and controversies relating to the contractual, legal, and
subordination rights that any holder of a Claim or Interest may have with respect to any Allowed
Claim or Interest, or any distribution received on account of such Allowed Claim or Interest.

       The entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of
the compromise or settlement of all such Claims, Interests, and controversies, as well as a finding
by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their estates, and holders of Claims and Interests and is fair, equitable, and reasonable.
The compromises, settlements, and releases described in the Plan will be deemed nonseverable
from each other and from all other terms of the Plan.



                                                14
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 17 of 90




       2.      Discharge of Claims

        As set forth in Article VIII.B of the Plan, pursuant to section 1141(d) of the Bankruptcy
Code, and except as otherwise specifically provided in the Plan or in a contract, instrument, or
other agreement or document executed pursuant to the Plan, the distributions, rights, and
treatment that are provided in the Plan will be in complete satisfaction, discharge, and release,
effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and Causes of
Action of any nature whatsoever regardless of whether any property is distributed or retained
pursuant to the Plan on account of such Claims and Interests and regardless of whether the holder
of such a Claim or Interest has voted to accept the Plan. Any default or “event of default” by the
Debtors or affiliates with respect to any Claim or Interest that existed immediately before or on
account of the filing of these chapter 11 cases will be deemed cured (and no longer continuing)
as of the Effective Date with respect to a Claim that is unimpaired by the Plan. The
Confirmation Order will be a judicial determination of the discharge of all Claims and Interests
subject to the occurrence of the Effective Date. Nothing in Article VIII.B of the Plan shall affect
the rights of holders of Claims or Interests to seek to enforce the Plan, including the distributions
to which holders of Allowed Claims or Interests are entitled to receive under the Plan.

       3.      Releases by Debtors

        As set forth in Article VIII.C of the Plan, as of the Effective Date, pursuant to
section 1123(b) of the Bankruptcy Code, for good and valuable consideration, the Debtors,
the Reorganized Debtors, and each of their respective current and former affiliates (with
respect to non-Debtors, to the extent permitted by applicable law), on behalf of themselves
and their respective estates, including any successor to the Debtors or any estate
representative appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code,
will be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever
released, waived, and discharged the Released Parties from any and all Claims, Interests,
obligations, rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever
(including any derivative Claims asserted or that may be asserted on behalf of the Debtors
or their estates), whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, whether for tort, fraud, contract, violations
of federal or state laws or otherwise, including avoidance actions, Causes of Action based
on veil piercing or alter-ego theories of liability, contribution, indemnification, joint
liability, or otherwise that the Debtors or their estates would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Prepetition Credit Documents, the DIP
Documents, the formulation, preparation, dissemination, negotiation of the Plan, this
Disclosure Statement, the Exit Facility Documents, the Investment Agreement, the NewCo
Organizational Documents, the New LLC Agreement, or any transaction, contract,
instrument, release, or other agreement or document created or entered into in connection
with the Plan, this Disclosure Statement, or these chapter 11 cases, the pursuit of
confirmation and consummation of the Plan, the administration and implementation of the
Plan, including the issuance or distribution of securities or property pursuant to the Plan,
or any other related agreement, or upon any other act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date related or relating


                                                 15
            Case 18-11699-MFW        Doc 849       Filed 01/03/19   Page 18 of 90




to the foregoing. Notwithstanding anything to the contrary in the foregoing, the releases
set forth in Article VIII.C of the Plan do not (a) release any Entity’s Effective Date or post-
Effective Date obligations, rights, or defenses arising under the Plan or any document,
instrument, or agreement assumed or executed in connection with the Plan (including
documents, instruments, or agreements included in the Plan Supplement) or (b) affect the
rights of holders of Allowed Claims and Interests to receive distributions under the Plan.

       4.     Releases by Holders of Claims and Interests

       As set forth in Article VIII.D of the Plan, as of the Effective Date, for good and
valuable consideration, the Released Parties will be and are deemed conclusively,
absolutely, unconditionally, irrevocably, and forever released, waived and discharged by:

              (a)    holders of Interests who vote to accept the Plan;

              (b)    holders of Claims or Interests who are unimpaired under the Plan
                     and who do not timely object to the third party releases provided
                     pursuant to Article VIII.D of the Plan; provided that holders of
                     unimpaired Claims will not release or be deemed to have released the
                     Debtors or Reorganized Debtors with respect to such unimpaired
                     Claims pursuant to Article VIII.D.2 of the Plan;

              (c)    holders of Interests whose vote to accept or reject the Plan was
                     solicited but who did not vote either to accept or to reject the Plan and
                     did not opt out of granting the releases set forth in the Plan;

              (d)    the Committee and its members;

              (e)    the Prepetition Secured Parties;

              (f)    the DIP Agent and DIP Lenders;

              (g)    the Exit Facility Agents and Exit Facility Lenders;

              (h)    the New Investor; and

              (i)    with respect to each of the foregoing Entities in clauses (a) through (h),
                     all Related Parties to the maximum extent;

in each case in their capacity as such from any and all Claims, Interests, obligations, rights,
suits, damages, Causes of Action, remedies, and liabilities whatsoever (including any
derivative Claims asserted or that may be asserted on behalf of the Debtors or their estates),
that such Entity would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or Interest, whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
or otherwise, whether for tort, fraud, contract, violations of federal or state laws or
otherwise, including avoidance actions, Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that the


                                              16
            Case 18-11699-MFW         Doc 849      Filed 01/03/19   Page 19 of 90




Debtors or their estates would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part, the
Debtors, the Prepetition Credit Documents, the DIP Documents, the formulation,
preparation, dissemination, negotiation of the Plan, this Disclosure Statement, the Exit
Facility Documents, the Investment Agreement, the NewCo Organizational Documents, the
New LLC Agreement, or any transaction, contract, instrument, release, or other agreement
or document created or entered into in connection with the Plan, this Disclosure Statement,
or these chapter 11 cases, the pursuit of confirmation and consummation of the Plan, the
administration and implementation of the Plan, including the issuance or distribution of
securities or property pursuant to the Plan, or any other related agreement, or upon any
other act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, the releases set forth in Article VIII.D of the Plan do not
(a) release any Entity’s Effective Date or post-Effective Date obligations, rights, or defenses
arising under the Plan or any document, instrument, or agreement assumed or executed in
connection with the Plan (including documents, instruments, or agreements included in the
Plan Supplement) or (b) affect the rights of holders of Allowed Claims and Interests to
receive distributions under the Plan.

       5.     Exculpation

        As set forth in Article VIII.E of the Plan, except as otherwise specifically provided in
the Plan, no Exculpated Party will have or incur liability for, and each Exculpated Party
will be released and exculpated from, any Cause of Action for any Claim related to any act
or omission in connection with, relating to, or arising out of, these chapter 11 cases, in
whole or in part, the Debtors, the formulation, preparation, dissemination, negotiation, of
the Plan, this Disclosure Statement, the Investment Agreement, the NewCo Organizational
Documents, the New LLC Agreement, or any transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the Plan, this
Disclosure Statement, the filing of these chapter 11 cases, the pursuit of confirmation or
consummation of the Plan, the administration and implementation of the Plan, including
the issuance or distribution of securities or property pursuant to the Plan, or any other
related agreement, except for Claims or Causes of Action arising from an act or omission
that is judicially determined in a Final Order to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Exculpated Parties will be entitled
to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities. The Exculpated Parties have, and upon completion of the Plan will be
deemed to have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to the Plan and,
therefore, are not, and on account of such distributions will not be, liable at any time for
the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of the Plan or such distributions made pursuant to the Plan.

       6.     Injunction

      As set forth in Article VIII.F of the Plan, all entities that have held, hold, or may hold
Claims or Interests that have been released pursuant to Article VIII.C or Article VIII.D of the


                                              17
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 20 of 90




Plan, will be discharged pursuant to Article VIII.B of the Plan, or are subject to exculpation
pursuant to Article VIII.E of the Plan, will be permanently enjoined, from and after the Effective
Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Released Parties, or the Exculpated Parties (to the extent of the
exculpation provided pursuant to Article VIII.E of the Plan with respect to the Exculpated
Parties): (a) commencing or continuing in any manner any action or other proceeding of any kind
on account of or in connection with or with respect to any such Claims or Interests; (b) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award, decree, or
order against such entities on account of or in connection with or with respect to any such Claims
or Interests; (c) creating, perfecting, or enforcing any lien or encumbrance of any kind against
such entities or the property or the estates of such entities on account of or in connection with or
with respect to any such Claims or Interests; (d) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such entities or against the property of
such entities on account of or in connection with or with respect to any such Claims or Interests
unless such entity has timely asserted such setoff right in a document filed with the Bankruptcy
Court explicitly preserving such setoff, and notwithstanding an indication of a Claim or Interest
or otherwise that such entity asserts, has, or intends to preserve any right of setoff pursuant to
applicable law or otherwise; and (e) commencing or continuing in any manner any action or
other proceeding of any kind on account of or in connection with or with respect to any such
Claims or Interests released or settled pursuant to the Plan.

       7.      Release of Liens

        Except (a) with respect to the Liens securing (i) the Exit Facilities, and (ii) to the extent
elected by the Debtors, with respect to an Allowed Other Secured Claim in accordance with
Article III.B.2 of the Plan; or (b) as otherwise provided in the Plan or in any contract, instrument,
release, or other agreement or document created pursuant to the Plan, on the Effective Date, all
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
estates will be fully released and discharged, and the holders of such mortgages, deeds of trust,
Liens, pledges, or other security interests must execute such documents as may be reasonably
requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such
releases, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
Liens, pledges, or other security interests will revert to the Reorganized Debtors and their
successors and assigns.

E.     Conditions Precedent to Consummation of Plan

       1.      Conditions Precedent to Effective Date

        The following are conditions precedent to the occurrence of the Effective Date of the
Plan, which the Debtors will cause to occur as soon as practicable after the Bankruptcy Court’s
entry of the Confirmation Order:

               a.      the Bankruptcy Court shall have entered the Confirmation Order and such
                       order shall have become a Final Order;




                                                 18
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 21 of 90




               b.      the Professional Fee Escrow Account shall have been established and
                       funded in Cash in accordance with Article II.C of the Plan;

               c.      the conditions to effectiveness of the Exit Facility Credit Agreements shall
                       have been satisfied or waived in accordance with the terms thereof, and
                       such agreements and any other Exit Facility Documents required to be in
                       effect on the Effective Date shall be in full force and effect and binding on
                       all parties thereto;

               d.      the conditions to effectiveness of the Investment Agreement and the New
                       LLC Agreement shall have been satisfied or waived in accordance with
                       the terms thereof, and such agreement and any other related documents
                       required to be in effect on the Effective Date shall be in full force and
                       effect and binding on all parties thereto;

               e.      all Restructuring Expenses incurred or estimated to be incurred through
                       the Effective Date shall have been paid in full in Cash;

               f.      the Amended Organizational Documents and the NewCo Organizational
                       Documents shall be in full force and effect;

               g.      the New Units shall have been issued in accordance with the terms of the
                       Amended Organizational Documents, Investment Agreement, and New
                       LLC Agreement;

               h.      the distribution of NewCo Common Stock and Class 7 Cash Payment as
                       contemplated by Article III.B.7 of the Plan shall have occurred in
                       accordance with the terms thereof; and

               i.      any other documents, instruments, and agreements necessary to effectuate
                       the Plan shall have been effected or executed.

       2.      Waiver of Conditions

       The conditions to the Effective Date of the Plan set forth in Article IX of the Plan, other
than the condition set forth in Article IX.A.1 of the Plan, may be waived only by consent of the
Debtors, without notice, leave, or order of the Bankruptcy Court or any formal action other than
proceedings to confirm or consummate the Plan, subject to the terms of the Bankruptcy Code and
the Bankruptcy Rules.

                                V.
      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN

         The Debtors have determined that the Plan is the best alternative available for their
successful emergence from chapter 11. If the Plan is not confirmed and consummated, the most
likely alternatives to the Plan are (A) continuation of these chapter 11 cases, which could lead to
the filing of an alternative plan of reorganization, or a sale of some or all of the Debtors’ assets
pursuant to section 363 of the Bankruptcy Code, or (B) a liquidation under chapter 7 of the


                                                19
            Case 18-11699-MFW           Doc 849       Filed 01/03/19   Page 22 of 90




Bankruptcy Code. The Debtors will set forth the factual bases in support of the Plan at the
Combined Hearing and will establish, among other things, that the Plan is preferable to either
continuation of these chapter 11 cases or a liquidation under chapter 7 of the Bankruptcy Code.

A.     Continuation of Chapter 11 Cases

         If the Plan is not confirmed, the Debtors (or, if the Debtors’ exclusive period in which to
file a plan of reorganization has expired, any other party in interest) could attempt to formulate a
different plan. Any alternative plan could provide for a reorganization and continuation of the
Debtors’ businesses or an orderly liquidation of their assets. As will be established by the
Debtors at the Combined Hearing, however, the Debtors believe that the Plan enables their
stakeholders to realize the most value under the circumstances.

       Alternatively, the Debtors could seek from the Bankruptcy Court, after notice and a
hearing, authorization to sell their assets under section 363 of the Bankruptcy Code. Upon
analysis and consideration of this alternative, and as will be established by the Debtors at the
Combined Hearing, the Debtors do not believe that a sale of their assets under section 363 of the
Bankruptcy Code would yield a higher recovery for the holders of Claims and Interests than such
holders will receive under the Plan.

B.     Liquidation under Chapter 7

        If no plan can be confirmed, these chapter 11 cases may be converted to cases under
chapter 7 of the Bankruptcy Code in which a trustee would be elected or appointed to liquidate
the assets of the Debtors for distribution to their stakeholders in accordance with the priorities
established by the Bankruptcy Code. As will be established by the Debtors at the Combined
Hearing, the Debtors believe that liquidation under chapter 7 would result in smaller distributions
to stakeholders than those provided for in the Plan because of, among other things, the delay
resulting from the conversion of these chapter 11 cases to cases under chapter 7, the additional
administrative expenses associated with the appointment of a trustee and the trustee’s retention
of professionals, and the loss in value attributable to an expeditious liquidation of the Debtors’
assets as required by chapter 7.

                                     VI.
                     VOTING PROCEDURES AND REQUIREMENTS

        The Debtors are providing (A) this Disclosure Statement, and the exhibits annexed hereto,
(B) the Plan, and (C) a ballot, with detailed voting instructions, including deadlines, procedures,
instructions for casting a ballot, and tabulation standards (collectively, a “Solicitation Package”),
to holders of Interests in Class 7 as of January 7, 2019. Because all other Classes of Claims or
Interests are unimpaired and presumed to accept, no other such Classes are entitled to vote.

        In addition to the Solicitation Packages to be mailed out following the conditional
approval of this Disclosure Statement, the Debtors intend to file the following documents, among
others contained in the Plan Supplement, at least seven days before the Voting Deadline set forth
below:

              the New LLC Agreement;


                                                 20
            Case 18-11699-MFW          Doc 849       Filed 01/03/19   Page 23 of 90




              the NewCo Organizational Documents;
              any other Amended Organizational Documents of the Reorganized Debtors (only
               if such Amended Organizational Documents reflect material changes from the
               Debtors’ existing organizational documents and bylaws); and
              the Investment Agreement;

        Before voting to accept or reject the Plan, holders of Interests in Class 7 should carefully
review the materials contained in the Solicitation Package and the above documents, which will
be filed on the docket, served on parties in accordance with the Solicitation Order, and made
publicly available at https://dm.epiq11.com/NRD/documents under the “Plan Related Documents”
tab. All descriptions of the Plan set forth in this Disclosure Statement are qualified in their
entirety by reference to the Plan.

        The Debtors have engaged Epiq Corporate Restructuring, LLC as their voting and
solicitation agent (the “Voting Agent”) to assist in the transmission of voting materials and in
the tabulation of votes with respect to the Plan. FOR YOUR VOTE TO BE COUNTED,
YOUR VOTE MUST BE RECEIVED BY THE VOTING AGENT VIA EMAIL TO
TABULATION@EPIQGLOBAL.COM WITH A REFERENCE TO “NORDAM” IN THE
SUBJECT LINE OR THE MAILING ADDRESS SET FORTH BELOW ON OR BEFORE
THE VOTING DEADLINE OF 4:00 P.M. (EASTERN TIME) ON JANUARY 28, 2019,
UNLESS EXTENDED BY THE DEBTORS.

       If a ballot is damaged or lost, you may contact the Voting Agent using the below contact
information to receive a replacement ballot. Any ballot that is executed and returned but which
does not indicate a vote for acceptance or rejection of the Plan will not be counted for purposes
of determining acceptance or rejection of the Plan. Such ballots may, however, be used to
determine whether the voting party has chosen to opt out of the releases set forth in the Plan.

       If you have any questions concerning the voting procedures, you may contact the Voting
Agent at:

                             NORDAM Ballot Processing
                       c/o Epiq Corporate Restructuring, LLC
                              10300 SW Allen Boulevard
                               Beaverton, Oregon 97005
                        Tel: (877) 868-9284 or (503) 520-4473
  Email: tabulation@epiqglobal.com with a reference to “NORDAM” in the subject line

        Additional copies of this Disclosure Statement are available upon request made to the
Voting Agent using the above contact information and may be accessed at
https://dm.epiq11.com/NRD/documents under the “Plan Related Documents” tab.




                                                21
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 24 of 90




                                       VII.
                        CERTAIN TAX CONSEQUENCES OF PLAN

        The following discussion summarizes certain U.S. federal income tax consequences of
the implementation of the Plan to the Debtors and to holders of Existing NORDAM Parent
Interests. This discussion does not address the U.S. federal income tax consequences to the New
Investor or holders of Claims or Interests who are unimpaired under the Plan.

        This discussion is based on the U.S. Internal Revenue Code of 1986, as amended (the
“Tax Code”), existing and proposed U.S. Treasury regulations thereunder (the “Treasury
Regulations”), judicial decisions, and published administrative rules and pronouncements of the
Internal Revenue Service (the “IRS”) as in effect on the date hereof, all of which are subject to
change, possibly on a retroactive basis. Any such change could significantly affect the U.S.
federal income tax consequences described below.

        The U.S. federal income tax consequences of the Plan are complex and subject to
significant uncertainties. The Debtors have not requested an opinion of counsel or a ruling from
the IRS with respect to any of the tax aspects of the Plan. This summary does not address state,
local or foreign tax consequences, or federal tax consequences other than income tax
consequences, of the Plan, nor does it purport to address the U.S. federal income tax
consequences of the Plan to special classes of taxpayers (such as non-U.S. persons, broker-
dealers, banks, mutual funds, insurance companies, financial institutions, thrifts, small business
investment companies, regulated investment companies, real estate investment trusts, tax-exempt
organizations, retirement plans, individual retirement and other tax-deferred accounts, S
corporations, partnerships or other pass-through entities for U.S. federal income tax purposes
(other than the Debtors and the Reorganized Debtors treated as S corporations or partnerships as
described below), persons holding securities as part of a hedging, straddle, conversion or
constructive sale transaction or other integrated investment, traders in securities that elect to use
a mark-to-market method of accounting, dealers in securities or foreign currencies, persons
whose functional currency is not the U.S. dollar, certain expatriates or former long-term residents
of the United States, persons who received their Interests as compensation or who acquired their
Interests in the secondary market, and persons subject to the alternative minimum tax or the
“Medicare” tax on net investment income). Additionally, this discussion does not address the
Foreign Account Tax Compliance Act.

        This discussion assumes that all Existing NORDAM Parent Interests are held as “capital
assets” (generally, property held for investment) within the meaning of section 1221 of the Tax
Code (unless otherwise indicated), and that the various debt and other arrangements to which the
Debtors are parties will be respected for U.S. federal income tax purposes in accordance with
their form.

     THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX
CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED UPON YOUR
INDIVIDUAL CIRCUMSTANCES. ALL HOLDERS OF CLAIMS AND INTERESTS
ARE URGED TO CONSULT THEIR TAX ADVISOR FOR THE U.S. FEDERAL,




                                                 22
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 25 of 90




STATE, LOCAL AND OTHER TAX CONSEQUENCES APPLICABLE UNDER THE
PLAN.

A.     Structuring Transactions

        NORDAM Parent is treated as an S corporation for U.S. federal income tax purposes and
each of the other Debtors (all of which are wholly owned subsidiaries of NORDAM Parent) are
treated as entities disregarded as separate from their owner, NORDAM Parent, for U.S. federal
income tax purposes, with the exception of TNG DISC, Inc., which is treated as a corporation for
U.S. federal income tax purposes. As an S corporation or disregarded entity, NORDAM Parent
and the other Debtors (other than TNG DISC, Inc.) are not themselves subject to U.S. federal
income tax. Instead, each shareholder of NORDAM Parent is required to report on its U.S.
federal income tax return, and is subject to tax in respect of, its distributive share of each item of
income, gain, loss, deduction and credit of such Debtors. Accordingly, the U.S. federal income
tax consequences of the Structuring Transactions (as defined below) generally will not be borne
by the Debtors, but instead will be borne by the shareholders of NORDAM Parent. If you are a
shareholder of NORDAM Parent, you are urged to consult your tax advisor.

       In accordance with the Plan, the following transactions will occur in order on or before
the Effective Date (or as soon as practicable thereafter) (collectively, the “Structuring
Transactions”):

      1.       NORDAM Parent will form NewCo, which in turn will form Merger Sub.

      2.       (a) NORDAM Parent will merge with Merger Sub, with NORDAM Parent
               continuing as the surviving corporation, (b) each Existing NORDAM Parent
               Interest issued and outstanding immediately before the Merger will be converted
               into one share of NewCo Common Stock, which will have the same designations,
               rights, powers and preferences, and the qualifications, limitations and restrictions
               thereof, as each Existing NORDAM Parent Interest converted in the Merger,
               subject to section 1123(a)(6) of the Bankruptcy Code and other applicable law,
               and each certificate representing an Existing NORDAM Parent Interest issued and
               outstanding immediately before the Merger will, at the effective time of the
               Merger, be cancelled, and each holder thereof shall receive a certificate
               representing NewCo Common Stock into which the Existing NORDAM Parent
               Interest formerly represented by such certificate will have been converted in the
               Merger, without the need for surrender or exchange thereof, and (c) the units of
               Merger Sub outstanding immediately before the Merger (which units,
               immediately before the Merger, will be held by NewCo) will be converted into all
               of the issued and outstanding capital stock of NORDAM Parent, such that
               NORDAM Parent, upon the effectiveness of the Merger, will become a wholly-
               owned subsidiary of NewCo.

      3.       NORDAM Parent will elect to be treated as a qualified subchapter S subsidiary
               for U.S. federal income tax purposes, as a result of which NewCo will be treated
               as an S corporation for U.S. federal income tax purposes. After such election,
               NORDAM Parent will convert to a Delaware limited liability company.



                                                 23
            Case 18-11699-MFW          Doc 849       Filed 01/03/19   Page 26 of 90




      4.       Pursuant to the New Money Investment, the New Investor will subscribe for New
               Units by contributing Cash to Reorganized NORDAM Parent in exchange for the
               issuance of New Units in accordance with the Investment Agreement. Following,
               and as a result of, the New Money Investment, Reorganized NORDAM Parent is
               intended to be treated as a partnership for U.S. federal income tax purposes.

      5.       The Class 7 Cash Payment will occur, whereby Cash in an amount to be
               determined by the Debtors and New Investor and disclosed in the Investment
               Agreement or otherwise disclosed in the Plan Supplement will be (a) paid from
               Reorganized NORDAM Parent to NewCo (the “NORDAM Parent Cash
               Payment”) and then (b) paid from NewCo to holders of Allowed Existing
               NORDAM Parent Interests (the “NewCo Cash Payment”).

                                             *****

       1.      Tax-Free Reorganization

        The Tax-Free Reorganization is intended to be treated as a reorganization under section
368(a)(1)(F) of the Tax Code. Section 368(a)(1)(F) of the Tax Code provides that a
reorganization includes a mere change in identity, form, or place of organization of one
corporation, however effected. Furthermore, the Treasury Regulations provide that, in the case
of a reorganization qualifying under section 368(a)(1)(F) of the Tax Code, the resulting
corporation will be treated for certain purposes of the Tax Code just as the transferor corporation
would be treated had there been no reorganization. Accordingly, except as otherwise described
in the following discussion regarding the New Money Investment and the NORDAM Parent
Cash Payment, (a) the Tax-Free Reorganization is not expected to give rise to any taxable gain or
loss to the Debtors or the shareholders of NORDAM Parent, (b) the basis and holding period of
NORDAM Parent’s assets is expected to be unchanged and (c) the basis and holding period of
NewCo stock received in the Merger is expected to be equal to the basis and holding period of
the Existing NORDAM Parent Interests exchanged therefor.

       2.      New Money Investment; Class 7 Cash Payment

       Although the Tax-Free Reorganization is expected to be treated as a mere change in form
and generally result in substituted basis and tacked holding periods for the transferred and
exchanged equity interests and underlying assets, the Structuring Transactions, in part, are
expected to be treated as a taxable exchange because of the New Money Investment and
contemporaneous NORDAM Parent Cash Payment.

       The New Money Investment and NORDAM Parent Cash Payment, taken together, are
expected to be treated as (a) a sale (a so-called “disguised sale” as contemplated under section
707 of the Tax Code) by NewCo to the New Investor of an undivided interest in a portion of
NORDAM Parent’s assets, immediately followed by (b) the contribution (i) by NewCo of the
non-sold portion of NORDAM Parent’s assets to a newly formed partnership in exchange for
partnership interests and (ii) by the New Investor of cash and the purchased portion of
NORDAM Parent’s assets to a newly formed partnership in exchange for partnership interests.




                                                24
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 27 of 90




As a result, NewCo and the New Investor will be treated as partners in a new partnership that
holds all of NORDAM Parent’s assets.

       Certain tax consequences, resulting from these aspects of the tax treatment of the
Structuring Transactions, are discussed below.

        Except to the extent of the disguised sale, NewCo is not expected to recognize any gain
or loss as a result of the Structuring Transactions. NewCo will recognize gain or loss (allocable
to each shareholder of NewCo) in an amount equal to the difference, if any, between the cash
received in the disguised sale and its adjusted tax basis in the assets sold in the disguised sale.
Such gain or loss may be capital gain or loss or ordinary income or loss depending on the nature
of such assets. Capital gain, allocable to the shareholders of NewCo, on the sale of assets held
for more than one year is eligible for reduced rates of taxation. The deductibility of capital
losses is subject to limitations. The assets sold in the disguised sale will have basis, in the hands
of the deemed acquiror of such assets (the New Investor), equal to their fair market value.

        Because NewCo will be treated as an S corporation for U.S. federal income tax purposes,
any gain or loss recognized by NewCo as a result of the disguised sale will pass-through to its
shareholders, which will consist of the shareholders of NORDAM Parent immediately before the
Tax-Free Reorganization. A shareholder’s basis in its NewCo stock will generally be increased
by the amount of any income or gain of NewCo allocable to the shareholder, and decreased (but
not below zero) by any items of loss and deduction allocable to the shareholder and by
distributions not includible in the income of the shareholder by reason of section 1368 of the Tax
Code (as a tax-free return of basis). The amount of losses and deductions of NewCo that may be
taken into account by a NewCo shareholder for any taxable year will be limited to the amount of
(a) its adjusted basis in NewCo stock and (b) any debt owed by NewCo to such shareholder.
Losses and deductions in excess of a shareholder’s adjusted stock basis may generally be carried
forward (such excess, a “suspended loss”). Suspended losses are non-transferrable, and may be
taken into account by a shareholder in a subsequent year when its NewCo stock basis increases.
Each shareholder of NewCo is urged to consult its tax advisor regarding the availability of
any suspended losses, including any such losses incurred by a holder of Existing NORDAM
Parent Interests before the Tax-Free Reorganization.

       After the New Money Investment and NORDAM Parent Cash Payment, the basis and
holding period of NORDAM Parent’s assets will be the same as the basis and holding period of
such assets in the hands of NewCo and the New Investor immediately before the deemed
contribution of such assets to NORDAM Parent (taking into account the change in basis, if any,
and the change in holding period resulting from the disguised sale of such assets to the New
Investor).

        As described in the Article III.B.7 of the Plan, holders of Existing NORDAM Parent
Interests will receive the NewCo Cash Payment. The NewCo Cash Payment may be a taxable
distribution to such holders. Generally, the taxation of a distribution by NewCo, an S
corporation, depends on the amount, if any, of its accumulated earnings and profits.

      If NewCo has accumulated earnings and profits, the treatment of a distribution will be
viewed as having three tiers. The first tier consists of distributions from the “accumulated



                                                 25
            Case 18-11699-MFW            Doc 849       Filed 01/03/19    Page 28 of 90




adjustments account,” which, because an S corporation is a pass-through entity for U.S. federal
income tax purposes, measures income that has been taken into account by the shareholders of
the S corporation but has not previously been distributed. Distributions from the accumulated
adjustments account are treated first as a tax-free recovery of the shareholder’s adjusted stock
basis (on a dollar-for-dollar basis), but not below zero, and second, to the extent the amount of
the distribution from the accumulated adjustments account exceeds adjusted stock basis, as gain
from the sale or exchange of NewCo shares. The second tier consists of the amount of any
distributions in excess of the amount in the accumulated adjustments account, which amount will
be treated as a taxable dividend to the extent paid out of NewCo’s accumulated earnings and
profits, and will be includible by the NewCo shareholder as ordinary income when received.
The third tier consists of the amount of any distributions in excess of accumulated earnings and
profits. Such excess will be taxable as capital gain to the shareholder.

        If NewCo does not have accumulated earnings and profits, however, the distribution will
be applied against and will reduce the NewCo shareholder’s adjusted stock basis (on a dollar-for-
dollar basis) in respect of its NewCo shares as to which the distribution was made, but not below
zero, and any remaining excess will be treated as gain from the sale or exchange of NewCo
shares. As indicated above, suspended losses may be carried forward and taken into account by
a shareholder when it has an increase in its NewCo stock basis, subject to certain limitations.

       Each shareholder of NORDAM Parent is urged to consult its tax advisors with
respect to the tax consequences of the NewCo Cash Payment.

B.     Ownership and Disposition of New Units

        Under the Treasury Regulations, a domestic business entity that has two or more owners
and that is not organized as a corporation under U.S. federal or state law will generally be
classified as a partnership for U.S. federal income tax purposes, unless it elects to be treated as
an association taxable as a corporation. The making of such an election is prohibited by the New
LLC Agreement. Thus, assuming, as discussed in the following paragraph, that NORDAM
Parent will not be treated as a “publicly traded partnership” taxable as a corporation for U.S.
federal income tax purposes, NORDAM Parent will be treated as a partnership for U.S. federal
income tax purposes following the New Money Investment.

        Under the “publicly traded partnership” provisions of the Tax Code, an entity that would
otherwise be treated as a partnership whose interests are considered to be publicly traded and
does not meet a qualifying income test will be taxable as a corporation. The New LLC
Agreement restricts the transfer of units in NORDAM Parent if such transfer would jeopardize
the status of NORDAM Parent as a partnership for U.S. federal income tax purposes. The
remainder of this discussion assumes that NORDAM Parent will be treated as a partnership for
U.S. federal income tax purposes following the New Money Investment.

        As a partnership, NORDAM Parent itself will generally not be subject to U.S. federal
income tax. Instead, NORDAM Parent will file an annual partnership information return with
the IRS, which form will report the results of NORDAM Parent’s operations. NewCo will be
required to report on its U.S. federal income tax return, and will be subject to tax in respect of, its
distributive share of each item of NORDAM Parent’s income, gain, loss, deduction and credit for



                                                  26
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 29 of 90




the taxable year of NORDAM Parent ending with or within its taxable year. Each item generally
will have the same character as if the member had realized the item directly. NewCo will be
required to report these items regardless of the extent to which, or whether, it receives cash
distributions from NORDAM Parent for such taxable year, and thus may incur income tax
liabilities in excess of any distributions from NORDAM Parent.

        NewCo will be allowed to deduct its allocable share of NORDAM Parent’s losses (if any)
only to the extent of its adjusted tax basis (discussed below) in its partnership interest at the end
of the taxable year in which the losses occur. In addition, various other limitations in the Tax
Code may significantly limit NewCo’s ability to deduct its allocable share of deductions and
losses of NORDAM Parent against other income.

        NORDAM Parent will provide NewCo with the necessary information to report its
allocable share of NORDAM Parent’s tax items for U.S. federal income tax purposes; however,
no assurance can be given that NORDAM Parent will be able to provide such information before
the initial due date of NewCo’s U.S. federal income tax return and NewCo may therefore be
required to apply to the IRS for an extension of time to file its tax returns.

       NewCo must treat items on its own tax returns consistently with how such items will be
reported on any U.S. federal income tax returns of NORDAM Parent, unless it files a statement
with the IRS disclosing the inconsistency.

        In the event that the income tax returns of NORDAM Parent are audited by the IRS, and
in accordance with the New LLC Agreement, NORDAM Parent will use commercially
reasonable efforts to make a timely and valid election to cause the income and deductions of
NORDAM Parent to be determined at the level of its members rather than in a single proceeding
at the NORDAM Parent level. If, however, such items are determined at the NORDAM Parent
level in a single proceeding, the “partnership representative” (NewCo) will have considerable
authority under the Tax Code and the New LLC Agreement to make decisions affecting the tax
treatment and procedural rights of all members.

        NewCo generally will not recognize gain or loss on the receipt of a distribution of cash or
property from NORDAM Parent (provided that NewCo is not treated as exchanging its share of
NORDAM Parent’s “unrealized receivables” and/or certain “inventory items” (as those terms are
defined in the Tax Code, and together, “Ordinary Income Items”) for other partnership
property). NewCo, however, will recognize gain on the receipt of a distribution of money and, in
some cases, marketable securities, from NORDAM Parent (including any constructive
distribution of money resulting from a reduction of NewCo’s share of the indebtedness of
NORDAM Parent) to the extent such cash distribution or the fair market value of such
marketable securities distributed exceeds NewCo’s adjusted tax basis in its partnership interest.
Such distribution would be treated as gain from the sale or exchange of a partnership interest,
which is described below.

         NewCo will recognize gain on the complete liquidation of its partnership interest in
NORDAM Parent only to the extent the amount of money received exceeds its adjusted tax basis
in its interest. Distributions of certain marketable securities are treated as distributions of money
for purposes of determining gain. Any gain recognized by NewCo on the receipt of a



                                                 27
            Case 18-11699-MFW          Doc 849       Filed 01/03/19   Page 30 of 90




distribution from NORDAM Parent generally will be capital gain, but may be taxable as ordinary
income under certain circumstances. No loss can be recognized on a distribution in liquidation
of a partnership interest, unless NewCo receives no property other than money and Ordinary
Income Items.

         NewCo’s adjusted tax basis in its partnership interest in NORDAM Parent generally will
be equal to its initial tax basis (discussed above), increased by the sum of (1) any additional
capital contribution it makes to NORDAM Parent, (2) its allocable share of the income of
NORDAM Parent, and (3) increases in its allocable share of the indebtedness of NORDAM
Parent, and reduced, but not below zero, by the sum of (4) its allocable share of the losses of
NORDAM Parent, and (5) the amount of money or the adjusted tax basis of property distributed
to it, including constructive distributions of money resulting from reductions in its allocable
share of the indebtedness of NORDAM Parent.

        A taxable sale of all or part of NewCo’s partnership interest in NORDAM Parent will
result in the recognition of gain or loss in an amount equal to the difference between the amount
of the sales proceeds or distribution (including any constructive distribution) and NewCo’s
adjusted tax basis for the portion of the interest disposed of. Any gain or loss recognized with
respect to such a sale generally will be treated as capital gain or loss, and will be long-term
capital gain or loss if the interest has been held for more than one year, except to the extent the
proceeds of the sale are attributable to NewCo’s allocable share of Ordinary Income Items of
NORDAM Parent and such proceeds exceed NewCo’s adjusted tax basis attributable to such
Ordinary Income Items. NewCo’s ability to deduct any loss recognized on the sale of its
partnership interest will depend on the NewCo’s own circumstances and may be restricted under
the Tax Code.

       As an S corporation, NewCo is not itself subject to U.S. federal income tax. Instead,
each shareholder of NewCo is required to report on its U.S. federal income tax return, and is
subject to tax in respect of, its distributive share of each item of income, gain, loss, deduction,
and credit of NewCo. Accordingly, the foregoing U.S. federal income tax consequences of the
ownership and disposition of New Units generally will not be borne by NewCo, but instead will
be borne by the shareholders of NewCo. If you are a shareholder of NORDAM Parent, you
are urged to consult your tax advisor.

     THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
COMPLEX. THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF
FEDERAL INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR
HOLDER IN LIGHT OF SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX
SITUATION. ALL HOLDERS OF CLAIMS OR INTERESTS SHOULD CONSULT
WITH THEIR TAX ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES
TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN,
INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR
FOREIGN TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.




                                                28
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 31 of 90




                                         VIII.
                                 CONFIRMATION OF PLAN

        The Bankruptcy Court will confirm the Plan only if all of the requirements of section
1129 of the Bankruptcy Code are met. Among the requirements for confirmation are that the
Plan is (A) accepted by Class 7 under the Plan or, if rejected by Class 7, that the Plan “does not
discriminate unfairly” and is “fair and equitable” as to Class 7; (B) in the “best interests” of the
holders of Interests in Class 7; and (C) feasible.

A.     Acceptance of Plan by Impaired Class

        Under the Plan, only Class 7 holders of Existing NORDAM Parent Interests are impaired,
therefore only Class 7 is entitled to vote on the Plan. The Bankruptcy Code defines “acceptance”
of a plan by a class of Interests as acceptance by interest holders in that Class that hold at least
two-thirds in amount of the Interests that actually cast ballots for acceptance or rejection of the
Plan. Holders of Interests that fail to vote are not counted in determining the thresholds for
acceptance of the Plan.

        If Class 7 does not vote in sufficient numbers to accept the Plan, the Bankruptcy Court
may still confirm the Plan at the request of the Debtors if, as to Class 7, the Plan “does not
discriminate unfairly” and is “fair and equitable” under the so-called “cram down” provisions set
forth in section 1129(b) of the Bankruptcy Code. The Debtors believe that the Plan is fair and
equitable and does not discriminate unfairly with respect to Class 7. If Class 7 rejects the Plan
and all other confirmation requirements are otherwise satisfied at the Combined Hearing,
the Debtors will ask the Bankruptcy Court to rule that the Plan may be confirmed on the
grounds that the section 1129(b) requirements set forth below have been satisfied as
established by the Debtors at the Combined Hearing.

B.     Best Interests Test

        The Bankruptcy Code requires that each holder of an impaired Claim or Interest either
(1) accept the Plan or (2) receive or retain under the Plan property of a value, as of the Effective
Date, that is not less than the value such holder would receive if the Debtors were liquidated
under chapter 7 of the Bankruptcy Code. This requirement is customarily referred to as the “best
interests” test. As will be established by the Debtors at the Combined Hearing, the Debtors
believe that the value of any distributions to holders of Allowed Interests in Class 7 under the
Plan exceeds the value of distributions that would be received in a hypothetical chapter 7 case.

C.     Feasibility

        As will be established by the Debtors at the Combined Hearing, the Debtors believe that
the Plan meets the feasibility requirement set forth in section 1129(a)(11) of the Bankruptcy
Code, as confirmation is not likely to be followed by liquidation or the need for further financial
reorganization of the Reorganized Debtors or any successor under the Plan. In connection with
the development of the Plan and for the purposes of determining whether the Plan satisfies the
feasibility standard, the Debtors analyzed their ability to satisfy their financial obligations while
maintaining sufficient liquidity and capital resources. The Debtors prepared an unaudited
projected consolidated statement of operations for the five-year period January 1, 2019 through


                                                 29
            Case 18-11699-MFW          Doc 849        Filed 01/03/19   Page 32 of 90




December 31, 2023 (the “Financial Projections”). The Financial Projections, and the
assumptions on which they are based, are annexed hereto as Exhibit B. The Financial
Projections incorporate all estimated payments that are required pursuant to the Plan and,
therefore, based upon such projections, confirmation of the Plan is not likely to be followed by
liquidation or the need for further financial reorganization.

D.     Combined Hearing and Objections

        The Combined Hearing to consider final approval of this Disclosure Statement and
confirmation of the Plan is scheduled for January 30, 2019 at 11:30 a.m. (Eastern Time). The
Combined Hearing may be adjourned from time to time by the Bankruptcy Court pursuant to a
notice filed on the docket for these chapter 11 cases.

       Any objection to approval of this Disclosure Statement or confirmation of the Plan must
be in writing, must conform to the Bankruptcy Rules and the Local Rules of Bankruptcy Practice
and Procedure of the United States Bankruptcy Court for the District of Delaware, must set forth
the name of the objector, the basis for the objection and the specific grounds for the objection,
and must be filed with the Bankruptcy Court and served upon all of the below parties.

Debtors:         The NORDAM Group, Inc.
                 6910 North Whirlpool Drive
                 Tulsa, Oklahoma 74117
                 Attn.: Meredith Siegfried Madden and John C.
                 DiDonato
                 E-mail: Meredith@nordam.com
                         JDiDonato@huronconsultinggroup.com

                 with copies to:

                 Weil, Gotshal & Manges LLP                      Richards, Layton & Finger, PA
                 767 Fifth Avenue                                920 North King Street
                 New York, New York 10153                        Wilmington, Delaware 19801
                 Attn.: Ray C. Schrock, P.C.; Ryan Preston       Attn: Daniel J. DeFranceschi; Paul
                 Dahl; Jill Frizzley; and Daniel Gwen            Heath; Brett M. Haywood; and Megan
                 E-mail: Ray.Schrock@weil.com                    E. Kenney
                         Ryan.Dahl@weil.com                      E-mail: DeFranceschi@rlf.com
                         Jill.Frizzley@weil.com                          Heath@rlf.com
                         Daniel.Gwen@weil.com                            Haywood@rlf.com
                                                                         Kenney@rlf.com
                 Al Givray, General Counsel
                 c/o The NORDAM Group, Inc.
                 6910 North Whirlpool Drive
                 Tulsa, Oklahoma 74117
                 E-mail: agivray@nordam.com




                                                 30
            Case 18-11699-MFW            Doc 849       Filed 01/03/19   Page 33 of 90



Counsel to the    Simpson Thacher & Bartlett LLP                  Duane Morris LLP
DIP Agent:        425 Lexington Avenue                            222 Delaware Avenue, Suite 1600
                  New York, New York 10017                        Wilmington, DE 19801
                  Attn: Elisha Graff; Nicholas Baker; and         Attn: Michael Lastowski and Jarret
                  David Baruch                                    Hitchings
                  E-mail: egraff@stblaw.com                       E-mail: mlastowski@duanemorris.com
                          nbaker@stblaw.com                               jphitchings@duanemorris.com
                          david.baruch@stblaw.com

Counsel to the    Morrison & Foerster LLP                         Cole Schotz P.C.
Committee:        250 W. 55th St                                  500 Delaware Avenue, Suite 1410
                  New York, New York 10019                        Wilmington, Delaware 19801
                  Attn: Lorenzo Marinuzzi; Jonathan I. Levine;    Attn: Norman L. Pernick and J. Kate
                  and Todd Goren                                  Stickles
                  E-mail: lmarinuzzi@mofo.com                     E-mail: npernick@coleschotz.com
                          jonlevine@mofo.com                               kstickles@coleschotz.com
                          tgoren@mofo.com



                    UNLESS AN OBJECTION IS TIMELY SERVED AND FILED,
                 IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.




                                                  31
           Case 18-11699-MFW         Doc 849      Filed 01/03/19   Page 34 of 90




                                     IX.
                       CONCLUSION AND RECOMMENDATION

       The Debtors believe the Plan is in the best interests of all stakeholders and urge the
holders of Interests in Class 7 to vote in favor thereof.


Dated: January 3, 2019
       Wilmington, Delaware

                                           Respectfully submitted,

                                           The NORDAM Group, Inc.
                                           Nacelle Manufacturing 1 LLC
                                           Nacelle Manufacturing 23 LLC
                                           PartPilot LLC
                                           TNG DISC, Inc.


                                           /s/ John C. DiDonato
                                           Name: John C. DiDonato
                                           Title: Chief Restructuring Officer




                                             32
Case 18-11699-MFW   Doc 849   Filed 01/03/19   Page 35 of 90




                       Exhibit A

                         Plan
               Case 18-11699-MFW               Doc 849        Filed 01/03/19        Page 36 of 90




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------x
                                                            :
In re                                                       :                Chapter 11
                                                            :
THE NORDAM GROUP, INC., et al.,                             :                Case No. 18-11699 (MFW)
                                                            :
                                               1
                                    Debtors.                :                (Jointly Administered)
                                                            :
------------------------------------------------------------x

                      FIRST AMENDED JOINT POSTPACKAGED
                     CHAPTER 11 PLAN OF REORGANIZATION OF
                THE NORDAM GROUP, INC. AND ITS DEBTOR AFFILIATES

WEIL, GOTSHAL & MANGES LLP                                  RICHARDS, LAYTON & FINGER, P.A.
Ray C. Schrock, P.C. (admitted pro hac vice)                Daniel J. DeFranceschi (No. 2732)
Ryan Preston Dahl (admitted pro hac vice)                   Paul Heath (No. 3704)
Jill Frizzley (admitted pro hac vice)                       Brett M. Haywood (No. 6166)
Daniel Gwen (admitted pro hac vice)                         Megan E. Kenney (No. 6426)
767 Fifth Avenue                                            One Rodney Square
New York, New York 10153                                    920 North King Street
Telephone: (212) 310-8000                                   Wilmington, Delaware 19801
Facsimile: (212) 310-8007                                   Telephone: (302) 651-7700
                                                            Facsimile: (302) 651-7701



Attorneys for the Debtors
and Debtors in Possession


Dated: January 3, 2019




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle
    Manufacturing 23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate
    headquarters and service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.
                  Case 18-11699-MFW                        Doc 849           Filed 01/03/19               Page 37 of 90



                                                       TABLE OF CONTENTS

                                                                                                                                              Page
ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF
             TIME, AND GOVERNING LAW ..................................................................................... 1
     A.      Defined Terms .................................................................................................................... 1
     B.      Rules of Interpretation ...................................................................................................... 10
     C.      Computation of Time ........................................................................................................ 11
     D.      Governing Law ................................................................................................................. 11
     E.      Controlling Document ...................................................................................................... 11
ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ............................................... 11
     A.      Administrative Claims ...................................................................................................... 11
     B.      DIP Claims........................................................................................................................ 12
     C.      Professional Fee Claims.................................................................................................... 12
     D.      Priority Tax Claims ........................................................................................................... 13
ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .................... 13
     A.       Summary of Classification................................................................................................ 13
     B.       Treatment of Claims and Interests .................................................................................... 14
     C.       Special Provision Governing Unimpaired Claims ............................................................ 17
     D.       Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code ................................ 17
     E.       Presumed Acceptance by Class 7 If No Votes Received .................................................. 18
     F.       Elimination of Vacant Classes .......................................................................................... 18
ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ....................................................... 18
     A.      No Substantive Consolidation........................................................................................... 18
     B.      General Authorization....................................................................................................... 18
     C.      Sources of Consideration for Plan Distributions............................................................... 19
     D.      New Money Investment .................................................................................................... 19
     E.      Issuance and Distribution of NewCo Common Stock ...................................................... 19
     F.      Tax-Free Reorganization .................................................................................................. 19
     G.      Corporate Existence .......................................................................................................... 20
     H.      Exit Facilities .................................................................................................................... 21
     I.      Vesting of Assets in Reorganized Debtors ....................................................................... 21
     J.      Exemption from Certain Taxes and Fees .......................................................................... 21
     K.      Preservation of Causes of Action ...................................................................................... 21
     L.      Continuation of Insurance Policies ................................................................................... 22
     M.      Continuation of Workers’ Compensation Programs ......................................................... 22
     N.      Assumption and Continuation of Gulfstream APA .......................................................... 23
     O.      Restructuring Expenses..................................................................................................... 23
ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............. 23
     A.     Assumption, Assignment, and Rejection of Executory Contracts and Unexpired
            Leases ............................................................................................................................... 23
     B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases ....................... 24
     C.     Assumption or Assignment Notices and Objections to Assumption or
            Assignment of Executory Contracts and Unexpired Leases ............................................. 24
     D.     Dispute Resolution ............................................................................................................ 24
     E.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
            Leases ............................................................................................................................... 25
     F.     Modifications, Amendments, Supplements, Restatements, or Other Agreements ........... 25



                                                                         i
                  Case 18-11699-MFW                        Doc 849            Filed 01/03/19              Page 38 of 90



           G.         Indemnification Obligations ............................................................................................. 25
           H.         Reservation of Rights........................................................................................................ 26
           I.         Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4) .......................... 26
ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ............................................................. 26
     A.      Timing and Calculation of Amounts to Be Distributed .................................................... 26
     B.      Delivery of Distributions and Undeliverable or Unclaimed Distributions ....................... 27
     C.      Compliance with Tax Requirements ................................................................................. 28
     D.      Allocations ........................................................................................................................ 28
     E.      Setoffs and Recoupment ................................................................................................... 28
     F.      Claims Paid by Third Parties ............................................................................................ 28
ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
             DISPUTED CLAIMS ....................................................................................................... 29
     A.      Claim Allowance Process ................................................................................................. 29
     B.      Claims and Interests Administration Responsibilities ...................................................... 29
     C.      Distributions After Allowance .......................................................................................... 30
     D.      Reservation of Rights........................................................................................................ 30
ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ............. 30
     A.      Compromise and Settlement of Claims, Interests, and Controversies .............................. 30
     B.      Discharge of Claims.......................................................................................................... 30
     C.      Releases by Debtors .......................................................................................................... 31
     D.      Releases by Holders of Claims and Interests .................................................................... 31
     E.      Exculpation ....................................................................................................................... 33
     F.      Injunction .......................................................................................................................... 33
     G.      Retention of Causes of Action .......................................................................................... 34
     H.      Subordination Rights ........................................................................................................ 34
     I.      Release of Liens ................................................................................................................ 34
ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ......................... 35
     A.      Conditions Precedent to Effective Date ............................................................................ 35
     B.      Waiver of Conditions ........................................................................................................ 35
ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN ............................... 36
     A.     Modification and Amendments......................................................................................... 36
     B.     Effect of Confirmation on Modifications ......................................................................... 36
     C.     Revocation or Withdrawal of the Plan .............................................................................. 36
ARTICLE XI. RETENTION OF JURISDICTION .................................................................................... 36
ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................................. 39
     A.      Immediate Binding Effect ................................................................................................. 39
     B.      Payment of Statutory Fees ................................................................................................ 39
     C.      Successors and Assigns .................................................................................................... 39
     D.      Service of Documents ....................................................................................................... 39
     E.      Term of Injunctions or Stays............................................................................................. 40
     F.      Entire Agreement .............................................................................................................. 40
     G.      Nonseverability of Plan Provisions ................................................................................... 41
     H.      Dissolution of Committee ................................................................................................. 41
     I.      Expedited Tax Consideration ............................................................................................ 41
     J.      Reservation of Rights in Favor of Governmental Units ................................................... 42




                                                                         ii
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 39 of 90




                                        INTRODUCTION

        The NORDAM Group, Inc., Nacelle Manufacturing 1 LLC, Nacelle Manufacturing 23
LLC, PartPilot LLC, and TNG DISC, Inc. (each, a “Debtor” and, collectively, the “Debtors”)
each propose this first amended joint postpackaged chapter 11 plan of reorganization (the
“Plan”) pursuant to section 1121(a) of the Bankruptcy Code. Capitalized terms used but not
otherwise defined shall have the respective meanings ascribed to such terms in Article I.A.
Holders of Claims and Interests may refer to the Disclosure Statement for a discussion of the
Debtors’ history, businesses, assets, projections of future operations, and a summary and
description of the Plan. The Debtors are the proponents of the Plan within the meaning of
section 1129 of the Bankruptcy Code. The Plan shall apply as a separate Plan for each of the
Debtors, and the classification of Claims against and Interests in the Debtors set forth herein
shall apply separately to each of the Debtors.

     ALL HOLDERS OF INTERESTS ENTITLED TO VOTE ON THE PLAN ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                  ARTICLE I.
                   DEFINED TERMS, RULES OF INTERPRETATION,
                   COMPUTATION OF TIME, AND GOVERNING LAW

A.     Defined Terms

       As used in the Plan, capitalized terms have the meanings set forth below.

        1.      “Administrative Claim” means a Claim for costs and expenses of administration
of the Debtors’ estates pursuant to sections 503(b) or 507(b) of the Bankruptcy Code, including:
(a) the actual and necessary costs and expenses incurred after the Petition Date and through the
Effective Date of preserving the estates and operating the businesses of the Debtors; (b) the
Professional Fee Claims; (c) the DIP Claims; and (d) all fees and charges assessed against the
estates pursuant to section 1911 through 1930 of chapter 123 of title 28 of the United States
Code.

        2.      “Allowed” means, with reference to any Claim or Interest, a Claim against or
Interest in any Debtor: (a) arising on or before the Effective Date as to which (i) no objection to
allowance or priority, and no request for estimation or other challenge, including pursuant to
section 502(d) of the Bankruptcy Code or otherwise, has been interposed and not withdrawn
within the applicable period fixed by the Plan or applicable law, or (ii) any objection has been
determined in favor of the holder of the Claim or Interest by a Final Order; (b) that is
compromised, settled, or otherwise resolved pursuant to the authority of the Debtors or
Reorganized Debtors; (c) as to which the liability of the Debtors or Reorganized Debtors, as
applicable, and the amount thereof is determined by a Final Order of a court of competent
jurisdiction; (d) expressly allowed under the Plan; (e) that is not listed as unliquidated,
contingent, or disputed in the Schedules; or (f) that is not disputed by, or subject to reconciliation
with, any of the Debtors or Reorganized Debtors in accordance with applicable nonbankruptcy
law or contract; provided, that notwithstanding the foregoing, (x) unless expressly waived by the



                                                  1
             Case 18-11699-MFW         Doc 849       Filed 01/03/19    Page 40 of 90




Plan, the Allowed amount of Claims or Interests shall be subject to and shall not exceed the
limitations or maximum amounts permitted by the Bankruptcy Code, including sections 502 or
503 of the Bankruptcy Code, to the extent applicable, and (y) the Reorganized Debtors shall
retain all claims and defenses with respect to Allowed Claims and Interests that are Reinstated or
otherwise unimpaired pursuant to the Plan.

       3.      “Amended Organizational Documents” means the forms of certificates of
incorporation, certificates of formation, limited liability company agreements, or other forms of
organizational documents and bylaws for the Reorganized Debtors, including the New LLC
Agreement.

        4.     “Bankruptcy Code” means title 11 of the United States Code, as amended from
time to time and applicable to these chapter 11 cases.

        5.     “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware having jurisdiction over these chapter 11 cases, and, to the extent any reference made
under section 157 of title 28 of the United States Code is withdrawn or the Bankruptcy Court is
determined not to have authority to enter a Final Order on an issue, the unit of such District
Court having jurisdiction over these chapter 11 cases under section 151 of title 28 of the United
States Code.

      6.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of title 28 of the United States Code and the local rules of the
Bankruptcy Court, each as applicable to these chapter 11 cases.

        7.     “Business Day” means any day, other than a Saturday, Sunday, “legal holiday”
(as defined in Bankruptcy Rule 9006(a)), or a day on which banking institutions in New York,
New York are authorized by law or other governmental action to close.

       8.      “Cash” means the legal tender of the United States of America.

        9.      “Cause of Action” means any action, Claim, cause of action, controversy,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
account, defense, offset, power, privilege, license, and franchise of any kind or character
whatsoever, whether known, unknown, contingent or non-contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law, or in equity or pursuant to any other theory of law. “Cause of
Action” includes: (a) any right of setoff, counterclaim, or recoupment and any claim for breach
of contract or for breach of duties imposed by law or in equity; (b) the right to object to Claims
or Interests; (c) any Claim pursuant to section 362 of the Bankruptcy Code; (d) any Claim or
defense including fraud, mistake, duress, and usury; and any other defenses set forth in section
558 of the Bankruptcy Code; and (e) any state law fraudulent transfer Claim.

       10.     “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

        11.     “Class” means any group of Claims or Interests classified as set forth in Article
III pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.


                                                 2
            Case 18-11699-MFW          Doc 849      Filed 01/03/19   Page 41 of 90




       12.    “Class 7 Cash Payment” means Cash in an amount to be determined by the
Debtors and New Investor and disclosed in the Investment Agreement or otherwise disclosed in
the Plan Supplement, and that will be (a) paid from Reorganized NORDAM Parent to NewCo
and then (b) paid from NewCo to holders of Allowed Existing NORDAM Parent Interests in
accordance with Article III.B.7 and the Plan.

       13.     “Committee” means the statutory committee of unsecured creditors appointed by
the U.S. Trustee in these chapter 11 cases pursuant to section 1102 of the Bankruptcy Code.

        14.    “Confirmation Date” means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

       15.    “Combined Hearing” means the hearing held by the Bankruptcy Court to consider
approval of the Disclosure Statement on a final basis and confirmation of the Plan, as such
hearing may be adjourned, reconvened, or continued from time to time.

         16.     “Confirmation Order” means the order of the Bankruptcy Court approving the
Disclosure Statement on a final basis and confirming the Plan, which order shall be in form and
substance reasonably acceptable to (a) the Prepetition Agent, the DIP Agent, and the “Required
Lenders” (as defined in the DIP Credit Agreement), in each case solely with respect to any
provisions that affect their Claims or rights, (b) NewCo, solely with respect to any provisions
that affect its Claims or rights, and (c) New Investor, solely with respect to any provisions that
affect its rights or obligations under the Investment Agreement.

        17.    “Cure Amount” means the payment of Cash by the Debtors or the distribution of
other property (as the parties may agree or the Bankruptcy Court may order), as necessary, to
(a) cure a monetary default by the Debtors in accordance with the terms of an executory contract
or unexpired lease of the Debtors and (b) permit the Debtors to assume or assign such executory
contract or unexpired lease pursuant to section 365 of the Bankruptcy Code.

       18.     “DIP Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent and collateral agent under the DIP Credit Agreement, including any successor thereto.

       19.  “DIP Claim” means any Claim against any Debtor arising from, or related to, the
DIP Documents, and any other Claims of the DIP Agent or DIP Lenders arising under the DIP
Order.

       20.    “DIP Credit Agreement” means the Senior Secured, Super Priority Debtor-in-
Possession Credit Agreement, dated July 25, 2018, between NORDAM Parent as borrower, the
DIP Agent, and the DIP Lenders and as approved by the Bankruptcy Court pursuant to the DIP
Order, as amended, supplemented, restated, or otherwise modified from time to time.

        21.    “DIP Documents” means collectively, the DIP Credit Agreement and all other
“Loan Documents” (as defined therein), including all other agreements, documents, and
instruments delivered or entered into pursuant thereto or entered into in connection therewith
(including any guarantee agreements and collateral documentation), in each case, as amended,
restated, modified, or supplemented from time to time in accordance with the terms thereof.



                                                3
            Case 18-11699-MFW           Doc 849      Filed 01/03/19     Page 42 of 90




        22.    “DIP Lenders” means the lenders under the DIP Credit Agreement and each other
party that becomes a lender thereunder from time to time in accordance with the terms of the DIP
Credit Agreement.

       23.     “DIP Order” means the Final Order (I) Authorizing the Debtors to (A) Obtain
Postpetition Senior Secured Superpriority Financing and (B) Use Cash Collateral, (II) Granting
Adequate Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority
Claims, (IV) Modifying the Automatic Stay, and (II) Granting Related Relief (ECF No. 217), as
the same has been supplemented, including by the order of the Bankruptcy Court dated
September 6, 2018 (ECF No. 278).

        24.     “Disallowed” means, with respect to any Claim or Interest, that such Claim or
Interest is not Allowed.

        25.     “Disclosure Statement” means the Disclosure Statement for First Amended Joint
Postpackaged Chapter 11 Plan of Reorganization of The NORDAM Group, Inc. and its Debtor
Affiliates, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy
Code.

       26.    “Distribution Agent” means, as applicable, the Reorganized Debtors or any Entity
the Reorganized Debtors select to make or to facilitate distributions in accordance with the Plan.

        27.    “Effective Date” means the Business Day on which all conditions to the
effectiveness of the Plan set forth in Error! Reference source not found. have been satisfied or
waived in accordance with the terms of the Plan.

        28.    “Exculpated Parties” means each of the following in their capacity as such:
(a) the Debtors and Reorganized Debtors, (b) the Committee and each of its members, and
(c) with respect to each of the foregoing entities in clauses (a) and (b), all Related Parties.

      29.     “Existing NORDAM Parent Interests” means all Interests in NORDAM Parent
immediately before the Merger.

         30.    “Exit Facilities” means the senior secured credit facilities in a principal amount of
up to $100 million in the form of an asset-based revolving credit facility and up to $240 million
in the form of a term loan facility, on terms acceptable to the Debtors and as otherwise provided
for in the Exit Facility Documents.

       31.    “Exit Facility Agents” means the administrative agents and collateral agents under
the Exit Facility Credit Agreements, their successors, assigns, or any replacement agents
appointed pursuant to the terms of the Exit Facility Documents.

       32.    “Exit Facility Credit Agreements” means the credit agreements to be entered into
in connection with the Exit Facilities (including any guarantee agreements, pledge and collateral
agreements, and other security documents), which shall be acceptable to the Debtors.

        33.    “Exit Facility Documents” means the Exit Facility Credit Agreements and such
other financing documents to be entered into in connection with the Exit Facilities (including any


                                                 4
             Case 18-11699-MFW         Doc 849       Filed 01/03/19    Page 43 of 90




guarantee agreements, pledge and collateral agreements, and other security documents), which
shall be acceptable to the Debtors.

       34.    “Exit Facility Lenders” means the lenders under the Exit Facility Credit
Agreements and each other party that becomes a lender thereunder from time to time in
accordance with the terms of the Exit Facility Credit Agreements.

        35.      “Final Order” means an order or judgment of a court of competent jurisdiction
that has been entered on the docket maintained by the clerk of such court, which has not been
reversed, vacated, or stayed and as to which: (a) the time to appeal, petition for certiorari, or
move for a new trial, reargument, or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for a new trial, reargument, or rehearing shall then be pending; or
(b) if an appeal, writ of certiorari, new trial, reargument, or rehearing thereof has been sought,
such order or judgment shall have been affirmed by the highest court to which such order was
appealed, or certiorari shall have been denied, or a new trial, reargument, or rehearing shall have
been denied or resulted in no modification of such order, and the time to take any further appeal,
petition for certiorari or move for a new trial, reargument, or rehearing shall have expired;
provided, that no order or judgment shall fail to be a “Final Order” solely because of the
possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure or any
analogous Bankruptcy Rule (or any analogous rules applicable in another court of competent
jurisdiction) or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with
respect to such order or judgment.

        36.     “General Unsecured Claim” means any prepetition unsecured Claim against any
Debtor that is: (a) not an Administrative Claim, Priority Tax Claim, Priority Non-Tax Claim, or
Intercompany Claim; or (b) determined by the Bankruptcy Court to be a prepetition general
unsecured claim that is not entitled to priority or subject to subordination. For the avoidance of
doubt, any unpaid Purchase Orders (as defined in the Gulfstream APA and listed on Schedule
2.2(a)(i) therein) shall constitute General Unsecured Claims and be treated in accordance with
Article III.B.4 and the Plan.

       37.     “Gulfstream” means Gulfstream Aerospace Corporation.

        38.    “Gulfstream APA” means the Asset Purchase Agreement dated September 1, 2018
(and all schedules, exhibits, instruments, and other documents in connection therewith) between
NORDAM Parent as seller, Gulfstream Aerospace Corporation as buyer, and Gulfstream
Aerospace Corporation as guarantor (as amended, restated, modified, or supplemented from time
to time in accordance with the terms thereof).

       39.    “Gulfstream Sale Order” means the Order (I) Authorizing and Approving
(A) Global Resolution Between Debtors and Gulfstream Aerospace Corporation, (B) Rejection of
the LTPA, and (C) Entry into Asset Purchase Agreement With Gulfstream Aerospace
Corporation and Transactions Contemplated Thereunder, and (II) Related Relief entered by the
Bankruptcy Court on September 26, 2018 (ECF No. 362).

        40.      “Intercompany Claim” means any Claim against a Debtor held by another Debtor
or an affiliate of a Debtor, arising before or after the Petition Date.



                                                 5
             Case 18-11699-MFW          Doc 849      Filed 01/03/19     Page 44 of 90




        41.    “Intercompany Interest” means any Interest in a Debtor held by another Debtor,
other than Existing NORDAM Parent Interests.

        42.     “Interests” means any equity security (as defined in section 101(16) of the
Bankruptcy Code) that existed immediately before the Effective Date, including any common
stock, limited liability company interest, equity, ownership, profit interests, unit, or share in any
Debtor, whether fully vested or vesting in the future (including all options, warrants, rights, or
other securities or agreements to obtain such an interest or share in such Debtor), whether or not
arising under or in connection with any employment agreement and whether or not certificated,
transferable, preferred, common, voting, or denominated “stock” or a similar security, including
any Claim against any Debtor subject to subordination pursuant to section 510(b) of the
Bankruptcy Code arising from or related to any of the foregoing.

       43.     “Interim Compensation Order” means the Order (I) Establishing Procedures for
Interim Compensation and Reimbursement of Expenses of Professionals and (II) Granting
Related Relief (ECF No. 194).

       44.    “Investment Agreement” means the investment agreement providing for a Cash
investment by New Investor in exchange for New Units, which will be filed as part of the Plan
Supplement and approved pursuant to the Confirmation Order.

       45.     “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

       46.     “Merger” has the meaning set forth in Article IV.F.

      47.    “Merger Sub” means a newly-formed Delaware limited liability company formed
by NewCo, to be named before the Effective Date.

        48.    “NewCo” means a newly-formed Delaware corporation formed by NORDAM
Parent, to be named before the Effective Date, which before the Merger shall own 100% of the
units of Merger Sub, and which after the Merger shall own New Units of NORDAM Parent in
accordance with the Tax-Free Reorganization, and which New Units will be subject to dilution
by the New Money Investment and any post-Effective Date issuances authorized by the New
LLC Agreement.

        49.    “NewCo Common Stock” means the common stock of NewCo to be issued as part
of the Tax-Free Reorganization in accordance with the Plan.

        50.     “NewCo Organizational Documents” means the organizational documents for
NewCo, including a charter for NewCo that incorporates and adopts the Preincorporation
Subscription Agreement dated March 27, 1977 and the restrictions on transfer and ownership set
forth therein, which organizational documents shall be substantially in the form filed as part of
the Plan Supplement.

       51.      “New Investor” means the “Purchaser” as defined in the Investment Agreement
and identified in the Plan Supplement.




                                                 6
             Case 18-11699-MFW        Doc 849      Filed 01/03/19    Page 45 of 90




        52.    “New LLC Agreement” means the limited liability company agreement for
NORDAM Parent after the NORDAM Parent Conversion, which shall be substantially in the
form filed as part of the Plan Supplement.

      53.    “New Money Investment” means the investment contemplated by the Investment
Agreement for New Units to be issued to the New Investor in accordance with the Investment
Agreement on the Effective Date.

       54.    “New Units” means units of NORDAM Parent owned by NewCo in accordance
with the Tax-Free Reorganization and also the units issued to New Investor after the NORDAM
Parent Conversion in accordance with the Plan and the Investment Agreement.

         55.   “NORDAM Parent” means, before the NORDAM Parent Conversion, The
NORDAM Group, Inc. and, after the NORDAM Parent Conversion, the successor limited
liability company to The NORDAM Group, Inc., to be named before the Effective Date.

       56.    “NORDAM Parent Conversion” has the meaning set forth in Article IV.F.

        57.    “Other Secured Claim” means any secured Claim against any Debtor, other than a
Prepetition Credit Facility Claim or DIP Claim.

        58.    “Petition Date” means July 22, 2018, the date on which the Debtors commenced
their chapter 11 cases.

        59.   “Plan” means this joint postpackaged chapter 11 plan, including all appendices,
exhibits, schedules, and supplements hereto (including any appendices, schedules, and
supplements to the Plan contained in the Plan Supplement), as the same may be amended,
supplemented, or modified from time to time in accordance with the provisions of the
Bankruptcy Code and the terms hereof.

       60.     “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan, each of which shall be in form and substance materially
consistent with the Plan, to be filed using the Debtors’ commercially reasonable efforts at least
seven days before the Voting Deadline, consisting of: (a) the New LLC Agreement; (b) the
NewCo Organizational Documents; (c) any other Amended Organizational Documents (only if
such Amended Organizational Documents reflect material changes from the Debtors’ existing
organizational documents and bylaws); (d) a term sheet or other documentation setting forth the
material terms of the Exit Facilities; (e) the Investment Agreement; (f) if known, information
required to be disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code; (g) the
Schedule of Assigned GAC Contracts; and (h) the Schedule of Rejected Contracts, if any. Any
reference to the Plan Supplement in the Plan shall include each of the documents identified
above as (a) through (h), as applicable.

        61.    “Postpetition GUC Interest” means, with respect to any Allowed General
Unsecured Claim, interest accruing at such rate as may be agreed by between the Debtors or
Reorganized Debtors and the holder of such Allowed General Unsecured Claim or such other
rate as may be ordered by the Bankruptcy Court, in each case for the period of the Petition Date
through the date of payment.


                                               7
             Case 18-11699-MFW        Doc 849      Filed 01/03/19    Page 46 of 90




        62.    “Prepetition Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Prepetition Credit Agreement and the other
Prepetition Credit Documents, including any successor thereto.

        63.      “Prepetition Credit Agreement” means the Fourth Amended and Restated Credit
Agreement, dated December 18, 2012, between NORDAM Parent as borrower, the Prepetition
Agent, and the Prepetition Lenders, as amended, supplemented, restated, or otherwise modified
as of the Petition Date.

        64.   “Prepetition Credit Documents” means, collectively, the Prepetition Credit
Agreement and all “Loan Documents” (as defined therein), including all other agreements,
documents, and instruments delivered or entered into pursuant thereto or entered into in
connection therewith (including any guarantee agreements and collateral documentation), in each
case, as amended, restated, modified, or supplemented as of the Petition Date.

       65.     “Prepetition Credit Facility Claim” means any Claim against any Debtor arising
under or related to the Prepetition Credit Documents.

       66.    “Prepetition Lenders” means the lenders under the Prepetition Credit Agreement.

      67.      “Prepetition Secured Parties” means the Prepetition Agent, the Prepetition
Lenders, and the other “Secured Parties” as defined in the Prepetition Credit Agreement.

        68.    “Priority Non-Tax Claim” means any Claim against any Debtor, other than an
Administrative Claim or a Priority Tax Claim, entitled to priority in payment as specified in
section 507(a) of the Bankruptcy Code.

        69.     “Priority Tax Claim” means any Claim of a governmental unit against any Debtor
entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy
Code.

       70.    “Professional” means an Entity (a) employed pursuant to a Bankruptcy Court
order in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be
compensated for services provided before or on the Effective Date, pursuant to sections 327,
328, 329, 330, 331, or 363 of the Bankruptcy Code or otherwise, or (b) seeking compensation
and reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy
Code.

        71.    “Professional Fee Claim” means any Claim against any Debtor for fees and
expenses (including transaction and success fees) incurred by a Professional on or after the
Petition Date to the extent such fees and expenses have not been paid pursuant to an order of the
Bankruptcy Court. For the avoidance of doubt, Restructuring Expenses will not constitute
Professional Fee Claims.

        72.    “Professional Fee Escrow Account” means an interest-bearing account holding an
amount equal to the total amount of Professional Fee Claims estimated in accordance with
Article II.C and funded by the Debtors in Cash on or before the Effective Date.



                                               8
            Case 18-11699-MFW            Doc 849      Filed 01/03/19     Page 47 of 90




       73.     “Reinstated” or “Reinstatement” means leaving a Claim unimpaired under the
Plan pursuant to section 1124(a)(2) of the Bankruptcy Code.

        74.    “Related Parties” means with respect to any Released Party or any Exculpated
Party, an Entity’s predecessors, successors and assigns, parents, subsidiaries, affiliates, managed
accounts or funds, and all of their respective current and former officers, directors, principals,
shareholders (and any fund managers, fiduciaries or other agents of shareholders with any
involvement related to the Debtors), members, partners, employees, agents, trustees, advisory
board members, financial advisors, attorneys, accountants, actuaries, investment bankers,
consultants, representatives, management companies, fund advisors and other professionals, and
such persons’ respective heirs, executors, estates, servants and nominees, each in their capacities
as such.

        75.     “Released Party” means each of the following in their capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Prepetition Secured Parties; (d) the DIP Agent;
(e) the DIP Lenders; (f) the Exit Facility Agents; (g) the Exit Facility Lenders; (h) the Committee
and each of its members; (i) the New Investor; and (j) with respect to each of the foregoing
entities in clauses (a) through (i), all Related Parties; provided that a holder of a Claim or Interest
that objects to or opts-out of the releases set forth in Article VIII.D shall not be a “Released
Party.”

       76.    “Reorganized Debtors” means each of the Debtors, or any successors thereto, by
merger, consolidation, or otherwise, on or after the Effective Date.

        77.    “Restructuring Expenses” means any reasonable and documented fees and
expenses incurred in connection with these chapter 11 cases by the advisors to the DIP Agent,
DIP Lenders, Prepetition Agent, and Prepetition Lenders (including Simpson Thacher & Bartlett
LLP and Winstead PC, as counsel to the DIP Agent; CR3 Partners LLC, as financial advisor to
the DIP Agent; Duane Morris LLP, as local counsel to the DIP Agent; and any other advisors or
professionals retained by any of the DIP Lenders), that are due and owing after receipt of
applicable invoices, and in accordance with the terms of the DIP Order, the DIP Documents, the
Prepetition Credit Documents, or their applicable agreements or engagement letters.

       78.     “Schedules” means, collectively, the schedules of assets and liabilities, schedules
of executory contracts and unexpired leases, and statements of financial affairs filed by each of
the Debtors pursuant to section 521 of the Bankruptcy Code (ECF Nos. 323–34) and in
substantial accordance with the Official Bankruptcy Forms, as the same may have been
amended, modified, or supplemented from time to time (ECF Nos. 755–60).

        79.     “Schedule of Assigned GAC Contracts” means the schedule of any executory
contracts and unexpired leases to be assigned to Gulfstream pursuant to the Plan, and filed as
part of the Plan Supplement.

       80.    “Schedule of Rejected Contracts” means the schedule of any executory contracts
and unexpired leases to be rejected by the Debtors pursuant to the Plan, and filed as part of the
Plan Supplement.




                                                  9
             Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 48 of 90




       81.     “Solicitation Order” means the Order (I) Conditionally Approving Disclosure
Statement; (II) Scheduling Combined Hearing to Approve Disclosure Statement and Confirm
Postpackaged Chapter 11 Plan; (III) Approving Solicitation Procedures; and (IV) Granting
Related Relief, dated January 3, 2019 (ECF No. 838), by which, among other things, the
Bankruptcy Court conditionally approved the Disclosure Statement pursuant to the Bankruptcy
Code and authorized the Debtors’ solicitation procedures for the Plan, as set forth therein.

       82.     “Tax-Free Reorganization” shall have the meaning set forth in Article IV.F.

      83.      “U.S. Trustee” means the Office of the United States Trustee for the District of
Delaware.

      84.     “Voting Deadline” means the date set by the Bankruptcy Court by which all
completed ballots must be received.

B.     Rules of Interpretation

        For purposes herein: (1) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (2) except as otherwise provided herein, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that
form or substantially on those terms and conditions; (3) except as otherwise provided, any
reference herein to an existing document or exhibit having been filed or to be filed shall mean
that document or exhibit, as it may thereafter be amended, restated, supplemented, or otherwise
modified in accordance with the Plan; (4) unless otherwise specified herein, all references herein
to “Articles” are references to Articles of the Plan or hereto; (5) unless otherwise stated herein,
the words “herein,” “hereof,” and “hereto’’ refer to the Plan in its entirety rather than to a
particular portion of the Plan; (6) captions and headings to Articles are inserted for convenience
of reference only and are not intended to be a part of or to affect the interpretation hereof; (7) the
words “include” and “including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without limitation”; (8) unless
otherwise specified, the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply to the Plan; (9) any term used in capitalized form herein that is not otherwise defined
but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned
to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be; (10) any
docket number references in the Plan shall refer to the docket number of any document filed with
the Bankruptcy Court in these chapter 11 cases; (11) references to “proofs of Claim,” “holders of
Claims,” “Disallowed Claims,” and the like shall include “proofs of Interest,” “holders of
Interests,” “Disallowed Interests,” and the like as applicable; (12) references to “shareholders,”
“directors” or “officers” shall also include “members” or “managers,” as applicable, as such
terms are defined under the applicable state limited liability company laws; (13) any immaterial
effectuating provisions may be interpreted by the Debtors, or after the Effective Date, the
Reorganized Debtors in such a manner that is consistent with the overall purpose and intent of
the Plan all without further notice to or action, order, or approval of the Bankruptcy Court or any




                                                 10
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 49 of 90




other Entity; and (14) except as otherwise provided, any references to the Effective Date shall
mean the Effective Date or as soon as reasonably practicable thereafter.

C.     Computation of Time

        Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a)
shall apply in computing any period of time prescribed or allowed herein. If the date on which a
transaction may occur pursuant to the Plan shall occur on a day that is not a Business Day, then
such transaction shall instead occur on the next succeeding Business Day but shall be deemed to
have been completed as of the required date.

D.     Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State
of New York, without giving effect to the principles of conflict of laws, shall govern the rights,
obligations, construction, and implementation of the Plan, any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan (except as
otherwise set forth in those agreements, in which case the governing law of such agreement shall
control).

E.     Controlling Document

        In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control in all respects. In the event of an inconsistency between the Plan and the
Plan Supplement, the terms of the relevant document in the Plan Supplement shall control
(unless stated otherwise in such Plan Supplement document or in the Confirmation Order). In
the event of an inconsistency between the Confirmation Order on one hand, and the Plan, the
Disclosure Statement, or the Plan Supplement on the other hand, the Confirmation Order shall
control (other than with respect to Article XII.J, which shall control over the Confirmation
Order, the Disclosure Statement, and the Plan Supplement).

                                 ARTICLE II.
                 ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
including DIP Claims, Professional Fee Claims, and Priority Tax Claims have not been classified
and, thus, are excluded from the classification of Claims and Interests set forth in Article III.

A.     Administrative Claims

        Except if a holder of an Allowed Administrative Claim agrees to less favorable treatment,
each holder of an Allowed Administrative Claim (other than a DIP Claim or a Professional Fee
Claim) shall receive, in full and final satisfaction of such Claim, Cash in an amount equal to such
Allowed Administrative Claim on, or as soon thereafter as is reasonably practicable, the later of
(1) the Effective Date and (2) the first Business Day after the date that is 10 calendar days after
the date such Administrative Claim becomes an Allowed Administrative Claim unless otherwise
required by a Final Order; provided, that Allowed Administrative Claims (other than a DIP


                                                11
            Case 18-11699-MFW          Doc 849      Filed 01/03/19   Page 50 of 90




Claim or a Professional Fee Claim) representing liabilities incurred in the ordinary course of
business by the Debtors, as debtors in possession, shall be paid by the Reorganized Debtors in
the ordinary course of business, consistent with past practice and in accordance with the terms
and subject to the conditions of any course of dealing or agreements governing, instruments
evidencing, or other documents relating to such transactions.

B.     DIP Claims

        On the Effective Date, in full and final satisfaction of the Allowed DIP Claims, (1) all
“Obligations” (as such term is defined in the DIP Credit Agreement), including any accrued and
unpaid interest thereon and additional amounts, charges, fees, and expenses due under the DIP
Documents, shall be paid in full in Cash, (2) the DIP Documents shall be cancelled, and (3) the
parties’ obligations thereunder shall be terminated; provided that any indemnification and
reimbursement obligations under the DIP Documents shall survive any cancellation, conversion,
or discharge under the Plan in accordance with its terms, and any rights that the DIP Agent may
have under the agency provisions of the DIP Credit Agreement shall survive any such
cancellation or discharge, as further described in Article V.G below. Notwithstanding anything
in this Plan to the contrary, all mortgages, deeds of trust, Liens, pledges, or other security
interests granted under the DIP Documents shall continue in full force and effect and shall not be
released until all Allowed DIP Claims have been paid in full in Cash.

C.     Professional Fee Claims

       All final requests for payment of Professional Fee Claims must be filed with the
Bankruptcy Court no later than the first Business Day that is 60 days after the Effective Date
unless otherwise ordered by the Bankruptcy Court.

        Professionals shall estimate in good faith their unpaid Professional Fee Claims and other
unpaid fees and expenses incurred before and as of the Effective Date and shall deliver such
reasonable, good faith estimate to the Debtors no later than five Business Days before the
Effective Date; provided, that such estimate shall not be deemed to limit any each Professional’s
respective Professional Fee Claims. If a Professional does not provide an estimate, the Debtors
shall estimate in good faith the unpaid and unbilled fees and expenses of such Professional.

        As soon as reasonably practicable after the Confirmation Date and no later than the
Effective Date, the Debtors shall establish and fund the Professional Fee Escrow Account with
Cash equal to the estimated Professional Fee Claims, and no Liens, Claims, or interests shall
encumber the Professional Fee Escrow Account in any way (including the Exit Facility). The
Professional Fee Escrow Account and funds therein (1) shall not be and shall not be deemed
property of the Debtors or the Reorganized Debtors and (2) shall be held in trust for the
Professionals; provided that funds remaining in the Professional Fee Escrow Account after all
Allowed Professional Fee Claims have been irrevocably paid in full shall revert to the
Reorganized Debtors. Allowed Professional Fee Claims shall be paid in Cash to such
Professionals from funds held in the Professional Fee Escrow Account when such Claims are
Allowed by an order of the Bankruptcy Court; provided that the Debtors’ obligations with
respect to Professional Fee Claims shall not be limited nor deemed to be limited in any way to
the balance of funds held in the Professional Fee Escrow Account.



                                               12
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 51 of 90




       If the amount of funds in the Professional Fee Escrow Account is insufficient to fund
payment in full of all Allowed Professional Fee Claims and any other Allowed amounts owed to
Professionals, the deficiency shall be promptly funded to the Professional Fee Escrow Account
from the Debtors’ Estates without any further action or order of the Bankruptcy Court.

        On the Effective Date, the Reorganized Debtors shall, in the ordinary course of business
and without any further notice to or action, order, or approval of the Bankruptcy Court, pay in
Cash the reasonable legal, professional, or other fees and expenses related to implementation and
consummation of the Plan incurred by the Debtors and the Reorganized Debtors, as applicable.
On the Effective Date, any requirement that Professionals comply with sections 327 through 331,
363, and 1103 of the Bankruptcy Code in seeking retention for services rendered after such date
shall terminate, and the Reorganized Debtors may employ any Professional in the ordinary
course of business without any further notice to or action, order, or approval of the Bankruptcy
Court.

D.     Priority Tax Claims

        Except if a holder of an Allowed Priority Tax Claim agrees to less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed
Priority Tax Claim, each holder of such Allowed Priority Tax Claim shall receive, at the option
of the Debtors or Reorganized Debtors, as applicable, treatment in accordance with section
1129(a)(9)(C) of the Bankruptcy Code and, for the avoidance of doubt, holders of Allowed
Priority Tax Claims will receive interest on such Allowed Priority Tax Claims after the Effective
Date in accordance with sections 511 and 1129(a)(9)(C) of the Bankruptcy Code.

                              ARTICLE III.
         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.     Summary of Classification

        Claims against and Interests in the Debtors, except for Administrative Claims, are
classified in the Classes set forth in this Article III. A Claim or Interest is classified in a
particular Class only if the Claim or Interest qualifies within the description of that Class and is
classified in other Classes if any portion of the Claim or Interest qualifies within the description
of such other Classes. A Claim or Interest also is classified in a particular Class for the purpose
of receiving distributions pursuant to the Plan only if such Claim or Interest is Allowed in that
Class and has not been paid, released, or otherwise satisfied before the Effective Date.

        The classification of Claims against and Interests in each Debtor is set forth below. The
Plan shall apply as a separate Plan for each of the Debtors, and the classification of Claims and
Interests shall apply separately to each of the Debtors. Certain of the Debtors may not have
holders of Claims or Interests in a particular Class or Classes, and such Claims shall be treated as
set forth in Article III.F.




                                                13
              Case 18-11699-MFW        Doc 849        Filed 01/03/19   Page 52 of 90




 Class                 Designation                      Treatment          Entitled to Vote
   1      Priority Non-Tax Claims                       Unimpaired      No (presumed to accept)
   2      Other Secured Claims                          Unimpaired      No (presumed to accept)
   3      Prepetition Credit Facility Claims            Unimpaired      No (presumed to accept)
   4      General Unsecured Claims                      Unimpaired      No (presumed to accept)
   5      Intercompany Claims                           Unimpaired      No (presumed to accept)
   6      Intercompany Interests                        Unimpaired      No (presumed to accept)
   7      Existing NORDAM Parent Interests               Impaired                Yes

B.       Treatment of Claims and Interests

         1.     Class 1 – Priority Non-Tax Claims

                a.     Classification: Class 1 consists of Priority Non-Tax Claims.

                b.     Treatment: Except if a holder of an Allowed Priority Non-Tax Claim
                       agrees to less favorable treatment of such Claim, in full and final
                       satisfaction of such Allowed Priority Non-Tax Claim, at the sole option of
                       the Debtors:

                       (i)    each holder shall receive payment in Cash in an amount equal to
                              such holder’s Allowed Priority Non-Tax Claim payable on the
                              Effective Date (or, if payment is not then due, payment in the
                              ordinary course of business); or

                       (ii)   such holder shall receive such other treatment so as to render such
                              holder’s Allowed Priority Non-Tax Claim unimpaired pursuant to
                              section 1124 of the Bankruptcy Code.

                c.     Voting: Class 1 is unimpaired and the holders of Allowed Priority Non-
                       Tax Claims are conclusively presumed to have accepted the Plan pursuant
                       to section 1126(f) of the Bankruptcy Code. Therefore, holders of Allowed
                       Priority Non-Tax Claims are not entitled to vote to accept or reject the
                       Plan, and the votes of such holders will not be solicited with respect to
                       Allowed Priority Non-Tax Claims.

         2.     Class 2 – Other Secured Claims

                a.     Classification: Class 2 consists of Other Secured Claims.

                b.     Treatment: Except if a holder of an Allowed Other Secured Claim agrees
                       to less favorable treatment, in full and final satisfaction of such Other
                       Secured Claim, at the option of the Debtors:

                       (i)    each holder shall receive payment in Cash in an amount equal to
                              such holder’s Allowed Other Secured Claim payable on the




                                                 14
     Case 18-11699-MFW        Doc 849      Filed 01/03/19   Page 53 of 90




                     Effective Date (or, if payment is not then due, payment in the
                     ordinary course of business);

             (ii)    the applicable Debtor’s interest in the collateral securing the
                     Allowed Other Secured Claim shall be returned; or

             (iii)   such holder shall receive such other treatment so as to render such
                     holder’s Allowed Other Secured Claim unimpaired pursuant to
                     section 1124 of the Bankruptcy Code.

      c.     Voting: Class 2 is unimpaired and the holders of Allowed Other Secured
             Claims are conclusively presumed to have accepted the Plan pursuant to
             section 1126(f) of the Bankruptcy Code. Therefore, holders of Allowed
             Other Secured Claims are not entitled to vote to accept or reject the Plan,
             and the votes of such holders will not be solicited with respect to Allowed
             Other Secured Claims.

3.    Class 3 – Prepetition Credit Facility Claims

      a.     Classification: Class 3 consists of Prepetition Credit Facility Claims,
             which shall be deemed Allowed in the amount of $266,521,739.11 with
             respect to principal, plus such amounts as may be owing for any
             outstanding “Obligations” (as such term is defined in the Prepetition
             Credit Agreement) thereunder, including any accrued and unpaid interest
             thereon as of the Effective Date and additional amounts, charges, fees, and
             expenses due under the Prepetition Credit Documents.

      b.     Treatment: Except if a holder of an Allowed Prepetition Credit Facility
             Claim agrees to less favorable treatment, on the Effective Date: (i) each
             holder of an Allowed Prepetition Credit Facility Claim shall receive
             payment in full in Cash, (ii) the Prepetition Credit Documents shall be
             cancelled, and (iii) the parties’ obligations under the Prepetition Credit
             Documents shall be terminated; provided that any indemnification and
             reimbursement provisions under the Prepetition Credit Agreement shall
             survive any cancellation, conversion, or discharge under the Plan in
             accordance with its terms, and any rights that the Prepetition Agent may
             have under the agency provisions of the Prepetition Credit Agreement
             shall survive any such cancellation or discharge, as further described in
             Article V.G below. Notwithstanding anything in this Plan to the contrary,
             all mortgages, deeds of trust, Liens, pledges, or other security interests
             granted under the Prepetition Credit Documents shall continue in full force
             and effect and shall not be released until all Allowed Prepetition Credit
             Facility Claims have been paid in full in Cash.

      c.     Voting: Class 3 is unimpaired and the holders of Prepetition Credit
             Facility Claims are conclusively presumed to have accepted the Plan
             pursuant to section 1126(f) of the Bankruptcy Code. Therefore, holders of



                                      15
     Case 18-11699-MFW      Doc 849        Filed 01/03/19   Page 54 of 90




            Prepetition Credit Facility Claims are not entitled to vote to accept or
            reject the Plan, and the votes of such holders will not be solicited with
            respect to Prepetition Credit Facility Claims.

4.    Class 4 – General Unsecured Claims

      a.    Classification: Class 4 consists of General Unsecured Claims.

      b.    Treatment: Except if a holder of an Allowed General Unsecured Claim
            agrees to less favorable treatment of such Claim or has been paid before
            the Effective Date, at the option of the Debtors:

            (i)    the Debtors or Reorganized Debtors will (A) on the Effective Date,
                   pay in full and in Cash any Allowed General Unsecured Claim that
                   has become due and payable as of the Effective Date, including
                   Postpetition GUC Interest if requested by the holder of such Claim,
                   and (B) otherwise continue to pay or treat Allowed General
                   Unsecured Claims in the ordinary course of business that have not
                   yet become due and payable as of the Effective Date, as if these
                   chapter 11 cases had not been commenced; or

            (ii)   such holder will receive such other treatment so as to render such
                   holder’s Allowed General Unsecured Claim unimpaired pursuant
                   to section 1124 of the Bankruptcy Code;

            provided, that in either case the Debtors reserve all defenses and rights
            with respect to the validity or amount of such General Unsecured Claims.

      c.    Voting: Class 4 is unimpaired and the holders of Allowed General
            Unsecured Claims are conclusively presumed to have accepted the Plan
            pursuant to section 1126(f) of the Bankruptcy Code. Therefore, holders of
            Allowed General Unsecured Claims are not entitled to vote to accept or
            reject the Plan, and the votes of such holders will not be solicited with
            respect to Allowed General Unsecured Claims.

5.    Class 5 – Intercompany Claims

      a.    Classification: Class 5 consists of Intercompany Claims.

      b.    Treatment: On or after the Effective Date, all Allowed Intercompany
            Claims will be paid, adjusted, continued, settled, Reinstated, discharged,
            or eliminated as determined by the Debtors or Reorganized Debtors, as
            applicable, in each case to the extent determined to be appropriate by the
            Debtors or Reorganized Debtors in their discretion.

      c.    Voting: Class 5 is unimpaired, and the holders of Allowed Intercompany
            Claims are conclusively presumed to have accepted the Plan pursuant to
            section 1126(f) of the Bankruptcy Code. Therefore, holders of Allowed


                                      16
            Case 18-11699-MFW          Doc 849      Filed 01/03/19    Page 55 of 90




                      Intercompany Claims are not entitled to vote to accept or reject the Plan,
                      and the votes of such holders will not be solicited with respect to Allowed
                      Intercompany Claims.

       6.      Class 6 – Intercompany Interests

               a.     Classification: Class 6 consists of Intercompany Interests.

               b.     Treatment: On or after the Effective Date, all Allowed Intercompany
                      Interests will be paid, adjusted, continued, settled, Reinstated, discharged,
                      or eliminated as determined by the Debtors or Reorganized Debtors, as
                      applicable, in each case to the extent determined to be appropriate by the
                      Debtors or Reorganized Debtors in their discretion.

               c.     Voting: Class 6 is unimpaired, and the holders of Allowed Intercompany
                      Interests are conclusively presumed to have accepted the Plan pursuant to
                      section 1126(f) of the Bankruptcy Code. Therefore, holders of Allowed
                      Intercompany Interests are not entitled to vote to accept or reject the Plan,
                      and the votes of such holders will not be solicited with respect to Allowed
                      Intercompany Interests.

       7.      Class 7 – Existing NORDAM Parent Interests

               a.     Classification: Class 7 consists of Existing NORDAM Parent Interests.

               b.     Treatment: On the Effective Date, each Allowed Existing NORDAM
                      Parent Interest will receive, in full and final satisfaction, settlement,
                      release, and discharge of, and in exchange for each such Interest, its pro
                      rata share of (i) 100% of the NewCo Common Stock and (ii) the Class 7
                      Cash Payment.

               c.     Voting: Class 7 is impaired under the Plan and is entitled to vote to accept
                      or reject the Plan.

C.     Special Provision Governing Unimpaired Claims

       Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
the Reorganized Debtors in respect of any Claim or Interest that is not “impaired” (within the
meaning of section 1124 of the Bankruptcy Code), including all rights in respect of legal and
equitable defenses to, or setoffs or recoupments against, any such Claim or Interest.

D.     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

       If the Plan is not accepted by Class 7 with the requisite statutory majority under section
1125(c) of the Bankruptcy Code, the Debtors reserve the right to seek confirmation of the Plan
pursuant to section 1129(b) of the Bankruptcy Code with respect to such Class.




                                               17
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 56 of 90




E.     Presumed Acceptance by Class 7 If No Votes Received

       If no holders of Interests eligible to vote in Class 7 vote to accept or reject the Plan, the
Plan shall be presumed accepted by Class 7.

F.     Elimination of Vacant Classes

       Any Class of Claims or Interests that does not have a holder of an Allowed Claim or
Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the
date of the Combined Hearing shall be deemed eliminated from the Plan for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of
the Bankruptcy Code.

                                  ARTICLE IV.
                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     No Substantive Consolidation

       The Plan is proposed as a joint plan of reorganization of all of the Debtors for
administrative purposes only and constitutes a separate chapter 11 plan of reorganization for
each Debtor. The Plan is not premised upon the substantive consolidation of Claims against the
Debtors.

B.     General Authorization

        On the Confirmation Date, all actions necessary or appropriate to effectuate any
transaction described in, approved by, contemplated by, or necessary to effectuate the Plan are
deemed approved, and the Debtors and Reorganized Debtors may take all actions in furtherance
of the Plan, including (1) executing and delivering appropriate agreements or other documents of
merger, amalgamation, consolidation, restructuring, conversion, disposition, arrangement,
continuance, dissolution, sale, purchase, or liquidation containing terms that are consistent with
the terms of the Plan, the Exit Facility Documents, the Investment Agreement, and the New LLC
Agreement; (2) executing and delivering appropriate instruments of transfer, assignment,
assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan, the Exit Facility Documents, the Investment Agreement,
and the New LLC Agreement; (3) filing appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or
dissolution pursuant to applicable state or law; and (4) taking all other actions that the Debtors or
Reorganized Debtors determine to be necessary, in each case without further notice to or order of
the Bankruptcy Court or further act or action under applicable law, regulation, order, or rule, or
the vote consent, authorization, or approval of any Entity.

        Upon the Effective Date, all matters provided for in the Plan, the Exit Facility
Documents, the Investment Agreement, or the New LLC Agreement involving the corporate
structure of, and any corporate action required by, the Debtors or Reorganized Debtors shall be
deemed to have occurred and shall be in effect, without any requirement of further action by any
holders of Claims or Interests, directors, or officers of the Debtors or Reorganized Debtors.



                                                 18
            Case 18-11699-MFW          Doc 849      Filed 01/03/19   Page 57 of 90




       The authorizations and approvals contemplated by this Article IV.B shall be effective
notwithstanding any requirements under nonbankruptcy law.

C.     Sources of Consideration for Plan Distributions

       Distributions under the Plan will be funded with: (1) Cash on hand; (2) Cash proceeds
from the transactions contemplated by the Exit Facilities; (3) Cash proceeds from the New
Money Investment; and (4) NewCo Common Stock.

        On the Effective Date, the Debtors, Reorganized Debtors, and NewCo shall be authorized
to pay the Class 7 Cash Payment in accordance with the Plan.

D.     New Money Investment

        The transactions contemplated by the Investment Agreement and the New LLC
Agreement, including issuance of the New Units, shall be authorized by entry of the
Confirmation Order without the need for any further corporate action and without any further
action by holders of Claims or Existing NORDAM Parent Interests.

E.     Issuance and Distribution of NewCo Common Stock

       The issuance of NewCo Common Stock through the Plan and Tax-Free Reorganization
shall be authorized by entry of the Confirmation Order without further action by holders of
Claims or Existing NORDAM Parent Interests, and the NewCo Common Stock will be deemed
duly authorized, validly issued, fully paid, and non-assessable. Each distribution and issuance of
the NewCo Common Stock under the Plan and the Tax-Free Reorganization shall be governed
by the terms and conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such distribution or
issuance, which terms and conditions shall bind each Entity receiving such distribution or
issuance.

         The NewCo Organizational Documents shall be binding on all Entities (and their
respective successors and assigns) receiving or holding the NewCo Common Stock regardless of
whether any such NewCo Common Stock are received or held on or after the Effective Date, in
each case, pursuant to the Plan. Any Entity receiving or holding NewCo Common Stock, as a
condition thereof, shall be, and shall be deemed to be, bound by (1) the NewCo Organizational
Documents and (2) the Preincorporation Subscription Agreement dated March 27, 1977 and the
restrictions on transfer and ownership set forth therein, in both cases as may be amended or
modified from time to time after the Effective Date in accordance with their terms.

F.     Tax-Free Reorganization

        In connection with NORDAM Parent’s intention to reorganize into a holding company
structure, the following transactions shall occur in the following order before the New Money
Investment by the New Investor, and the Debtors or Reorganized Debtors (as applicable) may
take all actions necessary or appropriate to effectuate such transactions (collectively, the “Tax-
Free Reorganization”):



                                               19
            Case 18-11699-MFW         Doc 849       Filed 01/03/19   Page 58 of 90




       1.     NORDAM Parent shall form NewCo, which in turn shall form Merger Sub.

       2.     (a) NORDAM Parent shall merge with Merger Sub, with NORDAM Parent
              continuing as the surviving corporation (the “Merger”), (b) each Existing
              NORDAM Parent Interest issued and outstanding immediately before the Merger
              shall be converted into one share of NewCo Common Stock, which shall have the
              same designations, rights, powers and preferences, and the qualifications,
              limitations and restrictions thereof, as each Existing NORDAM Parent Interest
              converted in the Merger, subject to section 1123(a)(6) of the Bankruptcy Code
              and other applicable law, and each certificate representing an Existing NORDAM
              Parent Interest issued and outstanding immediately before the Merger shall, at the
              effective time of the Merger, be cancelled, and each holder thereof shall receive a
              certificate representing NewCo Common Stock into which the Existing
              NORDAM Parent Interest formerly represented by such certificate shall have
              been converted in the Merger, without the need for surrender or exchange thereof,
              and (c) the units of Merger Sub outstanding immediately before the Merger
              (which units, immediately before the Merger, will be held by NewCo) shall be
              converted into all of the issued and outstanding capital stock of NORDAM
              Parent, such that NORDAM Parent, upon the effectiveness of the Merger, shall
              become a wholly-owned subsidiary of NewCo.

       3.     NORDAM Parent shall elect to be treated as a qualified subchapter S subsidiary
              for U.S. federal income tax purposes, as a result of which NewCo is intended to
              be treated as an S corporation for U.S. federal income tax purposes. After such
              election, NORDAM Parent shall convert to a Delaware limited liability company
              (the “NORDAM Parent Conversion”).

        Subject to entry of the Confirmation Order, no vote of persons holding shares of
NORDAM Parent immediately before the Tax-Free Reorganization shall be required to effect the
Tax-Free Reorganization, and no such person shall have appraisal rights as a result of the Tax-
Free Reorganization. The NewCo Organizational Documents and the Preincorporation
Subscription Agreement dated March 27, 1977, including the restrictions on transfer and
ownership therein, shall apply to the shares of NewCo Common Stock and the holders thereof
after the Tax-Free Reorganization as the NewCo Organizational Documents applied to the shares
of NORDAM Parent and the holders thereof immediately before the Tax-Free Reorganization.

G.     Corporate Existence

       On and after the Effective Date, each Debtor shall continue to exist as a Reorganized
Debtor and as a separate corporation or limited liability company, as the case may be, with all
the powers of a corporation or limited liability company, as the case may be, pursuant to the
applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and bylaws in effect before the Effective
Date, except to the extent such certificate of incorporation and bylaws are amended by or as
contemplated by the Plan or otherwise, including pursuant to the Tax-Free Reorganization and
the New Money Investment. For purposes of the Preincorporation Subscription Agreement
dated March 27, 1977 and only for such purpose, NewCo shall be, and shall be deemed to be, a


                                               20
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 59 of 90




successor-in-interest and assign to NORDAM Parent, and the provisions of the Preincorporation
Subscription Agreement dated March 27, 1977 shall continue to be binding upon NewCo and the
holders of NewCo Common Stock, mutatis mutandis.

H.     Exit Facilities

        On the Effective Date, (1) all of the Liens and security interests to be granted in
accordance with the Exit Facility Documents shall be granted or deemed granted, (2) the Exit
Facility Agents, on behalf of the Exit Facility Lenders, shall have valid, binding, perfected and
enforceable Liens as specified therein, and (3) the Liens granted or deemed granted to secure the
obligations arising thereunder shall be granted or deemed granted in good faith as an inducement
to the Exit Facility Lenders to extend credit under the Exit Facilities and shall be deemed not to
constitute a fraudulent conveyance or fraudulent transfer, shall not otherwise be subject to
avoidance, and the priorities of such Liens shall be as set forth in the Exit Facility Credit
Agreements and their related documentation.

I.     Vesting of Assets in Reorganized Debtors

        Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, on the Effective Date, all property in
each estate, all Causes of Action, all executory contracts and unexpired leases assumed or
assigned by any of the Debtors, and any property acquired by any of the Debtors, including
Interests held by the Debtors in non-Debtor subsidiaries, pursuant to the Plan shall vest in each
respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other
encumbrances unless expressly provided otherwise by the Plan or Confirmation Order. On and
after the Effective Date, each Reorganized Debtor may operate its business and may use, acquire,
or dispose of property, and compromise or settle any Claims, Interests, or Causes of Action
without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

J.     Exemption from Certain Taxes and Fees

        To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code,
any transfers of property pursuant to the Plan or the Plan Supplement shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax,
stamp act, real estate transfer tax, sale or use tax, mortgage recording tax, or other similar tax or
governmental assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forgo the collection of any such tax or governmental
assessment and accept for filing and recordation any of the foregoing instruments or other
documents pursuant to such transfers of property without the payment of any such tax,
recordation fee, or governmental assessment.

K.     Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject in all respects to
Article VIII, the Reorganized Debtors shall retain and may enforce all rights to commence and
pursue, as appropriate, any and all Causes of Action, whether arising before or after the Petition
Date, including any actions specifically enumerated in the Plan Supplement, and such rights to


                                                 21
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 60 of 90




commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the
occurrence of the Effective Date. The Debtors or the Reorganized Debtors, as applicable,
expressly reserve all rights to prosecute any and all Causes of Action against any Entity not
released pursuant to Article VIII. Notwithstanding the foregoing, the Debtors and the
Reorganized Debtors waive any and all Claims or Causes of Action arising under chapter 5 of
the Bankruptcy Code (except that such Claims or Causes of Action may be asserted as a defense
to a Claim in connection with the claims reconciliation process pursuant to section 502(d) of the
Bankruptcy Code or otherwise).

L.     Continuation of Insurance Policies

       1.      Director and Officer Liability Insurance

        All of the Debtors’ unexpired director and officer liability insurance policies and any
agreements, documents, or instruments relating thereto, shall be treated as and deemed to be
executory contracts under the Plan. On the Effective Date, the Reorganized Debtors shall be
deemed to have assumed all unexpired director and officer liability insurance policies and any
agreements, documents, or instruments relating thereto with respect to the Debtors’ directors,
managers, officers, and employees serving on or before the Petition Date; provided that such
director and officer liability insurance policies will go into runoff in accordance with their terms
and the Reorganized Debtors may enter into new director and officer liability insurance policies
in connection with the Effective Date. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval of the foregoing.

       2.      Continuation of Other Insurance Policies

        From and after the Effective Date, each of the Debtors’ insurance policies in existence as
of the Effective Date shall be Reinstated and continued in accordance with their terms and, to the
extent applicable, shall be deemed assumed by the applicable Reorganized Debtors. Entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the Reorganized Debtors’
assumption of each of such unexpired insurance policies. Nothing in the Plan shall affect, impair
or prejudice the rights of the insurance carriers, the insureds, or the Reorganized Debtors under
the insurance policies in any manner, and such insurance carriers, the insureds, and Reorganized
Debtors shall retain all rights and defenses under such insurance policies, and such insurance
policies shall apply to, and be enforceable by and against, the insureds, and the Reorganized
Debtors in the same manner and according to the same terms and practices applicable to the
Debtors, as existed before the Effective Date.

M.     Continuation of Workers’ Compensation Programs

        As of the Effective Date, the Reorganized Debtors shall continue all obligations under
(1) all applicable workers’ compensation laws in states in which the Reorganized Debtors
operate; and (2) the Debtors’ (a) written contracts, agreements, and agreements of indemnity, in
each case relating to workers’ compensation, (b) self-insurer workers’ compensation bonds,
policies, programs, and plans for workers’ compensation, and (c) workers’ compensation
insurance. All proofs of Claims on account of workers’ compensation shall be deemed
withdrawn automatically and without any further notice to or action, order, or approval of the



                                                22
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 61 of 90




Bankruptcy Court; provided that nothing in the Plan shall limit, diminish, or otherwise alter the
Debtors’ or Reorganized Debtors’ defenses, Causes of Action, or other rights under applicable
nonbankruptcy law with respect to any such contracts, agreements, policies, programs and plans.

N.     Assumption and Continuation of Gulfstream APA

        As of the Effective Date, the Reorganized Debtors shall assume and continue all
obligations under and related to the Gulfstream APA and such obligations shall not be
discharged, impaired, or otherwise affected by the Plan.

O.     Restructuring Expenses

        The Restructuring Expenses incurred, or estimated to be incurred, up to and including the
Effective Date shall be paid in full in Cash on the Effective Date (to the extent not previously
paid during the course of these chapter 11 cases) without the requirement to file a fee application
with the Bankruptcy Court and without any requirement for Bankruptcy Court review or
approval; provided, that the Debtors and Reorganized Debtors (as applicable) shall have the right
to review and object to any such Restructuring Expenses on reasonableness grounds.

        All Restructuring Expenses to be paid on the Effective Date shall be estimated before and
as of the Effective Date and such estimates shall be delivered to the Debtors at least two
Business Days before the anticipated Effective Date; provided, that such estimate shall not be
considered an admission or limitation with respect to such Restructuring Expenses. In addition,
the Debtors and Reorganized Debtors (as applicable) shall continue to pay Restructuring
Expenses after the Effective Date when due and payable in the ordinary course related to
implementation, consummation and defense of the Plan, whether incurred before, on, or after the
Effective Date.

                           ARTICLE V.
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption, Assignment, and Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, and subject to payment of any Cure Amounts, all prepetition
executory contracts and unexpired leases not otherwise assumed or rejected will be deemed
assumed by the applicable Reorganized Debtor in accordance with the provisions and
requirements of sections 365 and 1123 of the Bankruptcy Code, other than the executory
contracts or unexpired leases (1) identified on the Schedule of Assigned GAC Contracts, which
shall be deemed assumed and assigned to Gulfstream on the Effective Date subject to payment of
any Cure Amounts; (2) identified on the Schedule of Rejected Contracts, which shall be deemed
rejected on the Effective Date; (3) previously assumed or rejected by a Final Order; or (4) subject
to a motion to reject that is pending on the Confirmation Date.

       Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court
pursuant to sections 365(a) and 1123 of the Bankruptcy Code approving the assumptions,
assignments, or rejections of such executory contracts or unexpired leases as set forth in the Plan,
the Schedule of Assigned GAC Contracts, and the Schedule of Rejected Contracts. Each
executory contract or unexpired lease assumed pursuant to the Plan or by Bankruptcy Court


                                                23
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 62 of 90




order but not assigned to a third party before or on the Effective Date shall re-vest in and be fully
enforceable by the applicable contracting Reorganized Debtor in accordance with its terms,
except as such terms may have been modified by the provisions of the Plan or any order of the
Bankruptcy Court authorizing and providing for its assumption under applicable federal law.
Any motions to assume executory contracts or unexpired leases pending on the Effective Date
shall be subject to approval by a Final Order of the Bankruptcy Court on or after the Effective
Date but may be withdrawn, settled, or otherwise prosecuted by the Reorganized Debtors.

B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

        Proofs of Claim with respect to Claims arising from any rejection of executory contracts
or unexpired leases must be filed with the Bankruptcy Court within 30 days after the date of
entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such
rejection. Any Claims arising from the rejection of an executory contract or unexpired lease not
filed within such time will be Disallowed pursuant to the Confirmation Order, forever barred
from assertion, and shall not be enforceable against any of the Debtors, the Reorganized Debtors,
their respective estates, or property of the foregoing parties, without the need for any objection
by the Debtors or the Reorganized Debtors or further notice to, or action, order, or approval of
the Bankruptcy Court or any other Entity, and any Claim arising out of such rejection shall be
deemed fully satisfied, released, and discharged, notwithstanding anything in the Schedules or a
proof of Claim to the contrary. A Claim arising from the rejection of any executory contract or
unexpired lease shall be classified as a General Unsecured Claim and shall be treated in
accordance with Article III.B.4.

        Any objection to a proof of Claim arising from the rejection of an executory contract or
unexpired lease shall be filed by the later of (1) 180 days after the Effective Date and (2) such
other date as may be fixed by the Bankruptcy Court, as such date may be extended from time to
time after notice to the U.S. Trustee.

C.     Assumption or Assignment Notices and Objections to Assumption or Assignment of
       Executory Contracts and Unexpired Leases

        Unless otherwise provided by an order of the Bankruptcy Court, at least 14 days before
the Combined Hearing, the Debtors shall distribute, or cause to be distributed, notices of
proposed assumption or assignment to counterparties to executory contracts and unexpired leases
to be assumed or assigned pursuant to the Plan. Any objection to the assumption or assignment
of an executory contract or unexpired lease under the Plan must be filed, served, and actually
received by the Debtors at least five days before the Combined Hearing or such other deadline
established by the Bankruptcy Court. Any counterparty to an executory contract or unexpired
lease that fails to timely object to the proposed assumption or assignment of any executory
contract or unexpired lease will be deemed to have consented to such assumption or assignment.

D.     Dispute Resolution

       In the event of a timely filed objection regarding (1) the ability of the Reorganized
Debtors or any assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the executory contract or unexpired lease



                                                 24
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 63 of 90




to be assumed or assigned or (2) any matter pertaining to assumption, assignment, or the cure
payments required by section 365 of the Bankruptcy Code, such dispute shall be resolved by a
Final Order of the Bankruptcy Court (which may be the Confirmation Order) or as may be
agreed upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to
the executory contract or unexpired lease.

E.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired Leases

       The Debtors or the Reorganized Debtors, as applicable, shall pay any Cure Amounts on
the Effective Date, or such other terms as the parties to such executory contracts or unexpired
leases may agree. Any Cure Amount shall be deemed fully satisfied, released, and discharged
upon payment by the Debtors or the Reorganized Debtors of such Cure Amount. The
Reorganized Debtors may settle any Cure Amount without any further notice to or action, order,
or approval of the Bankruptcy Court.

        Assumption or assignment of any executory contract or unexpired lease pursuant to the
Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults,
whether monetary or nonmonetary, including defaults of provisions restricting the change in
control or ownership interest composition or other bankruptcy-related defaults, arising under any
assumed or assigned executory contract or unexpired lease at any time before the date that the
Debtors assume such executory contract or unexpired lease. Any proofs of Claim filed with
respect to an executory contract or unexpired lease that has been assumed or assigned shall be
deemed Disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court.

F.     Modifications, Amendments, Supplements, Restatements, or Other Agreements

       Unless otherwise provided in the Plan, each executory contract or unexpired lease that is
assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such executory contract or unexpired lease, including
easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously rejected or
repudiated or is rejected or repudiated under the Plan.

       Modifications, amendments, and supplements to, or restatements of, prepetition
executory contracts and unexpired leases that have been executed by the Debtors during these
chapter 11 cases shall not be deemed to alter the prepetition nature of the executory contract or
unexpired lease.

G.     Indemnification Obligations

        Notwithstanding anything in the Plan to the contrary, any and all obligations of the
Debtors pursuant to their corporate charters, bylaws, limited liability company agreements,
memorandum and articles of association, or other organizational documents to indemnify current
and former officers, directors, agents, or employees with respect to all present and future actions,
suits, and proceedings against the Debtors or such officers, directors, agents, or employees based
upon any act or omission for or on behalf of the Debtors shall not be discharged, impaired, or
otherwise affected by the Plan. All such obligations shall be deemed and treated as executory


                                                25
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 64 of 90




contracts that are assumed by the Debtors under the Plan and shall continue as obligations of the
Reorganized Debtors.

        Notwithstanding anything to the contrary herein, (1) any indemnification and
reimbursement provisions under the Prepetition Credit Agreement or DIP Credit Agreement
which are expressly stated to survive any repayment or conversion under, or termination of, the
Prepetition Credit Documents or DIP Documents, as applicable, shall survive any cancellation,
conversion or discharge under the Plan in accordance with its terms, (2) any rights that the
Prepetition Agent or DIP Agent may have under the agency provisions of the Prepetition Credit
Documents or DIP Documents, as applicable, shall survive any such cancellation or discharge
and (3) all contingent, unliquidated claims arising thereunder shall survive and not be
discharged.

H.     Reservation of Rights

        Neither the inclusion of any executory contract or unexpired lease on the Debtors’
Schedules or the Schedule of Rejected Contracts, nor anything contained in the Plan, shall
constitute an admission by the Debtors that any such contract or lease is in fact an executory
contract or unexpired lease or that any Reorganized Debtor has any liability thereunder. If there
is a dispute regarding whether a contract or lease is or was executory or unexpired at the time of
assumption or rejection, the Debtors or Reorganized Debtors, shall have 30 days following entry
of a Final Order resolving such dispute to alter their treatment of such contract or lease.

I.     Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)

       If the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with
respect to any request to extend the deadline for assuming or rejecting unexpired leases of
nonresidential real property pursuant to section 365(d)(4) of the Bankruptcy Code.

                                   ARTICLE VI.
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Timing and Calculation of Amounts to Be Distributed

        Unless otherwise provided in the Plan, on the Effective Date (or, if a Claim or Interest is
not an Allowed Claim or Interest on the Effective Date, on the date that such Claim or Interest
becomes Allowed or as soon as reasonably practicable thereafter), the Debtors and Reorganized
Debtors shall make distributions under the Plan to each holder of an Allowed Claim or Interest in
the full amount of the distributions that the Plan provides for such Allowed Claim or Interest.
Except as specifically provided in the Plan or as required under applicable nonbankruptcy law or
agreements governing, instruments evidencing, or other documents relating to any Claim,
holders of Claims and Interests shall not be entitled to interest, dividends, or accruals on the
distributions provided for in the Plan, regardless of whether such distributions are delivered on or
at any time after the Effective Date.




                                                26
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 65 of 90




B.     Delivery of Distributions and Undeliverable or Unclaimed Distributions

       1.      Record and Delivery Date for Distribution

        On the Effective Date, the Distribution Agent shall be authorized and entitled to
recognize only those record holders listed on the Debtors’ books and records, Schedules, or
claims register as of the close of business on the Effective Date unless otherwise agreed by the
Debtors. Any distributions and deliveries to be made under the Plan shall be made on the
Effective Date except as otherwise provided by the Plan.

       2.      Delivery of Distributions On Account of Prepetition Credit Facility Claims

        All distributions to holders of Prepetition Credit Facility Claims shall be deemed
completed when made to (or at the direction of) the Prepetition Agent, which shall be deemed to
be the holder of all Prepetition Credit Facility Claims for purposes of distributions to be made
hereunder. As soon as practicable in accordance with the requirements set forth in this Article
VI, the Prepetition Agent shall cause such distributions to be made to or on behalf of such
holders in accordance with the Prepetition Credit Agreement. If the Prepetition Agent is unable
to make, or consents to the Reorganized Debtors making, such distributions, the Reorganized
Debtors, with the Prepetition Agent’s cooperation, shall make such distributions to the extent
practicable to do so.

       3.      No Fractional Shares

        No fractional units of New Units shall be distributed, and no Cash shall be distributed in
lieu of such fractional amounts. When any distribution pursuant to the Plan would result in the
issuance of shares of New Units that is not a whole number, such New Units shall be rounded as
follows: (a) fractions of greater than one-half shall be rounded to the next higher whole number,
and (b) fractions of one-half or less shall be rounded to the next lower whole number with no
further payment on account thereof. The total number of authorized shares of New Units to be
distributed pursuant to the Plan shall be adjusted as necessary to account for the foregoing
rounding.

       4.      Undeliverable Distributions and Unclaimed Property

        If any distribution to any holder is returned as undeliverable, no distribution to such
holder shall be made unless and until the Reorganized Debtors have determined the then-current
address of such holder, at which time such distribution shall be made to such holder without
interest; provided that such distributions shall be deemed unclaimed property under section
347(b) of the Bankruptcy Code at the expiration of one year from the time of such distribution.
After such date, all unclaimed property or interests in property shall revert to the Reorganized
Debtors without need for a further order by the Bankruptcy Court (notwithstanding any
applicable federal, provincial, or state escheat, abandoned, or unclaimed property laws to the
contrary), and the Claim or Interest of any holder to such property or Interest in property shall be
discharged and forever barred.

        A distribution shall be deemed unclaimed if a holder has not (a) accepted a particular
distribution or, in the case of distributions made by check, negotiated such check; (b) given


                                                27
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 66 of 90




notice to the Debtors or Reorganized Debtors of an intent to accept a particular distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ requests for information necessary to
facilitate a particular distribution; or (d) taken any other action necessary to facilitate such
distribution.

C.     Compliance with Tax Requirements

        In connection with the Plan, to the extent applicable, the Reorganized Debtors and the
Distribution Agent, as applicable, shall comply with all tax withholding and reporting
requirements imposed on them by any Governmental Unit, and all distributions pursuant to the
Plan shall be subject to such withholding and reporting requirements. Notwithstanding any
provision in the Plan to the contrary, the Reorganized Debtors shall be authorized to take all
actions necessary or appropriate to comply with such withholding and reporting requirements,
including liquidating a portion of the distribution to be made under the Plan to generate sufficient
funds to pay applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions or establishing any other mechanisms they
believe are reasonable and appropriate. The Reorganized Debtors reserve the right to allocate all
distributions made under the Plan in compliance with applicable wage garnishments, alimony,
child support, and other spousal awards, Liens, and encumbrances.

D.     Allocations

        Distributions in respect of Allowed Claims shall be allocated first to the principal amount
of such Claims (as determined for federal income tax purposes) and then, if the consideration
exceeds the principal amount of the Claims, to any portion of such Claims for accrued but unpaid
interest as Allowed herein.

E.     Setoffs and Recoupment

        Except as otherwise expressly provided herein, the Debtors or the Reorganized Debtors,
as applicable, may, but shall not be required to, set off against or recoup from any Claims of any
nature whatsoever that the Debtors or the Reorganized Debtors may have against the holder, but
neither the failure to do so nor the Allowance of any Claim hereunder shall constitute a waiver or
release by the Debtors or the Reorganized Debtors of any such Claim they may have against the
holder of such Claim; provided that the Debtors and Reorganized Debtors shall not seek to
exercise rights of setoff against any Prepetition Credit Facility Claims or any DIP Claims. In no
event shall any holder of Claims be entitled to set off any such Claim against any claim, right, or
Cause of Action of the Debtor or Reorganized Debtor (as applicable), unless (a) the Debtors have
consented and (b) such holder has filed a motion with the Bankruptcy Court requesting the
authority to perform such setoff on or before the Confirmation Date, and notwithstanding any
indication in any proof of Claim or otherwise that such holder asserts, has, or intends to preserve
any right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise.

F.     Claims Paid by Third Parties

        A Claim shall be reduced in full, and such Claim shall be Disallowed without an
objection to such Claim having to be filed and without any further notice to or action, order, or
approval of the Bankruptcy Court, if the holder of such Claim receives payment in full on


                                                28
            Case 18-11699-MFW         Doc 849       Filed 01/03/19   Page 67 of 90




account of such Claim from a party that is not a Debtor or Reorganized Debtor. If a holder of a
Claim receives a distribution on account of such Claim and receives payment from a party that is
not a Debtor or a Reorganized Debtor on account of such Claim, such holder shall repay, return
or deliver any distribution held by or transferred to the holder to the applicable Reorganized
Debtor to the extent the holder’s total recovery on account of such Claim from the third party
and under the Plan exceeds the amount of such Claim as of the date of any such distribution
under the Plan.

                                 ARTICLE VII.
                    PROCEDURES FOR RESOLVING CONTINGENT,
                      UNLIQUIDATED, AND DISPUTED CLAIMS

A.     Claim Allowance Process

        Notwithstanding section 502(a) of the Bankruptcy Code and the Schedules, and except as
otherwise set forth in the Plan, holders of Claims need not file proofs of Claim with the
Bankruptcy Court and the Reorganized Debtors and holders of Claims shall determine,
adjudicate, and resolve any disputes over the validity and amounts of such Claims in the ordinary
course of business as if these chapter 11 cases had not been commenced. The holders of Claims
shall not be subject to any claims resolution process in the Bankruptcy Court in connection with
their Claims and shall retain all their rights under applicable nonbankruptcy law to pursue their
Claims against the Debtors or Reorganized Debtors in any forum with jurisdiction over the
parties. From and after the Effective Date, the Reorganized Debtors may satisfy, dispute, settle,
or otherwise compromise any Claim without approval of the Bankruptcy Court.

        Except for (1) proofs of Claim asserting damages arising out of the rejection by the
Debtors of an executory contract or unexpired lease pursuant to Article V and (2) proofs of
Claim that have been objected to by the Debtors before the Effective Date, upon the Effective
Date, any filed Claim, regardless of the time of filing, and including Claims filed after the
Effective Date, shall be deemed withdrawn.

       For any Claims that are estimated, then notwithstanding section 502(j) of the Bankruptcy
Code, any holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise shall be entitled to seek reconsideration of such estimation within
21 calendar days after the date on which such Claim is estimated.

B.     Claims and Interests Administration Responsibilities

       Except as otherwise expressly provided in the Plan and notwithstanding any requirements
that may be imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the
Reorganized Debtors shall have the exclusive authority (1) to file, withdraw, or litigate to
judgment objections to Claims or Interests; (2) to settle or compromise any Claim or Interest
without any further notice to or action, order, or approval by the Bankruptcy Court; and (3) to
administer and adjust the claims register to reflect any such settlements or compromises without
any further notice to or action, order, or approval by the Bankruptcy Court.




                                               29
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 68 of 90




C.     Distributions After Allowance

        If a Claim or Interest ultimately becomes Allowed, any distributions shall be made to the
holder in accordance with the provisions of the Plan. As soon as reasonably practicable after
entry of a Final Order Allowing such Claim or Interest, the Reorganized Debtors shall provide to
the holder any distribution to which such holder is entitled under the Plan as of the Effective
Date.

D.     Reservation of Rights

       Except as otherwise provided herein, from and after the Effective Date, each Reorganized
Debtor shall have and retain any and all rights and defenses such Debtor had immediately before
the Effective Date with respect to any Claim or Interest, including the Causes of Action retained
pursuant to Article IV.K.

                             ARTICLE VIII.
       SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.     Compromise and Settlement of Claims, Interests, and Controversies

       Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the distributions and other benefits provided pursuant to the Plan, the Plan is
and shall be deemed a good-faith compromise and settlement of all Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that any holder of a
Claim or Interest may have with respect to any Allowed Claim or Interest, or any distribution
received on account of such Allowed Claim or Interest.

       The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
the compromise or settlement of all such Claims, Interests, and controversies, as well as a finding
by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their estates, and holders of Claims and Interests and is fair, equitable, and reasonable.
The compromises, settlements, and releases described herein shall be deemed nonseverable from
each other and from all other terms of the Plan.

B.     Discharge of Claims

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan or in a contract, instrument, or other agreement or document executed
pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be
in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims
(including any Intercompany Claims resolved or compromised after the Effective Date by the
Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever, regardless of
whether any property is distributed or retained pursuant to the Plan on account of such Claims
and Interests, and regardless of whether the holder of such a Claim or Interest has voted to accept
the Plan. Any default or “event of default” by the Debtors or affiliates with respect to any Claim
or Interest that existed immediately before or on account of the filing of these chapter 11 cases
shall be deemed cured (and no longer continuing) as of the Effective Date with respect to a
Claim that is unimpaired by the Plan. The Confirmation Order shall be a judicial determination


                                                 30
            Case 18-11699-MFW          Doc 849       Filed 01/03/19   Page 69 of 90




of the discharge of all Claims and Interests subject to the occurrence of the Effective Date.
Nothing in this Article VIII.B shall affect the rights of holders of Claims or Interests to seek to
enforce the Plan, including the distributions to which holders of Allowed Claims or Interests are
entitled to receive under the Plan.

C.     Releases by Debtors

        As of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code, for
good and valuable consideration, the adequacy of which is hereby confirmed, the Debtors,
the Reorganized Debtors, and each of their respective current and former affiliates (with
respect to non-Debtors, to the extent permitted by applicable law), on behalf of themselves
and their respective estates, including any successor to the Debtors or any estate
representative appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy
Code, shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and
forever released, waived, and discharged the Released Parties from any and all Claims,
Interests, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities
whatsoever (including any derivative Claims asserted or that may be asserted on behalf of
the Debtors or their estates), whether known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, or otherwise, whether for tort, fraud, contract,
violations of federal or state laws or otherwise, including avoidance actions, Causes of
Action based on veil piercing or alter-ego theories of liability, contribution,
indemnification, joint liability, or otherwise that the Debtors or their estates would have
been legally entitled to assert (whether individually or collectively), based on or relating to,
or in any manner arising from, in whole or in part, the Debtors, the Prepetition Credit
Documents, the DIP Documents, the formulation, preparation, dissemination, negotiation
of the Plan, the Disclosure Statement, the Exit Facility Documents, the Investment
Agreement, the NewCo Organizational Documents, the New LLC Agreement, or any
transaction, contract, instrument, release, or other agreement or document created or
entered into in connection with the Plan, the Disclosure Statement, or these chapter 11
cases, the pursuit of confirmation and consummation of the Plan, the administration and
implementation of the Plan, including the issuance or distribution of securities or property
pursuant to the Plan, or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to the foregoing. Notwithstanding anything to the contrary in the
foregoing, the releases set forth in this Article VIII.C do not (1) release any Entity’s
Effective Date or post-Effective Date obligations, rights, or defenses arising under the Plan
or any document, instrument, or agreement assumed or executed in connection with the
Plan (including documents, instruments, or agreements included in the Plan Supplement)
or (2) affect the rights of holders of Allowed Claims and Interests to receive distributions
under the Plan.

D.     Releases by Holders of Claims and Interests

       As of the Effective Date, for good and valuable consideration, the adequacy of which
is hereby confirmed, the Released Parties shall be and are deemed conclusively, absolutely,
unconditionally, irrevocably, and forever released, waived and discharged by:



                                                31
           Case 18-11699-MFW         Doc 849       Filed 01/03/19   Page 70 of 90




          1. holders of Interests who vote to accept the Plan;

          2. holders of Claims or Interests who are unimpaired under the Plan and who
             do not timely object to the third party releases provided pursuant to this
             Article VIII.D; provided that holders of unimpaired Claims shall not release
             or be deemed to have released the Debtors or Reorganized Debtors with
             respect to such unimpaired Claims pursuant to this Article VIII.D.2;

          3. holders of Interests whose vote to accept or reject the Plan was solicited but
             who did not vote either to accept or to reject the Plan and did not opt out of
             granting the releases set forth in the Plan;

          4. the Committee and its members;

          5. the Prepetition Secured Parties;

          6. the DIP Agent and DIP Lenders;

          7. the Exit Facility Agents and Exit Facility Lenders;

          8. the New Investor; and

          9. with respect to each of the foregoing Entities in clauses (1) through (8), all
             Related Parties to the maximum extent;

in each case in their capacity as such from any and all Claims, Interests, obligations, rights,
suits, damages, Causes of Action, remedies, and liabilities whatsoever (including any
derivative Claims asserted or that may be asserted on behalf of the Debtors or their
estates), that such Entity would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the holder of any Claim or Interest,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, whether for tort, fraud, contract, violations of federal or state laws or
otherwise, including avoidance actions, Causes of Action based on veil piercing or alter-ego
theories of liability, contribution, indemnification, joint liability, or otherwise that the
Debtors or their estates would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part, the
Debtors, the Prepetition Credit Documents, the DIP Documents, the formulation,
preparation, dissemination, negotiation of the Plan, the Disclosure Statement, the Exit
Facility Documents, the Investment Agreement, the NewCo Organizational Documents, the
New LLC Agreement, or any transaction, contract, instrument, release, or other agreement
or document created or entered into in connection with the Plan, the Disclosure Statement,
or these chapter 11 cases, the pursuit of confirmation and consummation of the Plan, the
administration and implementation of the Plan, including the issuance or distribution of
securities or property pursuant to the Plan, or any other related agreement, or upon any
other act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, the releases set forth in this Article VIII.D do not (1) release
any Entity’s Effective Date or post-Effective Date obligations, rights, or defenses arising


                                              32
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 71 of 90




under the Plan or any document, instrument, or agreement assumed or executed in
connection with the Plan (including documents, instruments, or agreements included in the
Plan Supplement) or (2) affect the rights of holders of Allowed Claims and Interests to
receive distributions under the Plan.

E.     Exculpation

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and exculpated
from, any Cause of Action for any Claim related to any act or omission in connection with,
relating to, or arising out of, these chapter 11 cases, in whole or in part, the Debtors, the
formulation, preparation, dissemination, negotiation, of the Plan, the Disclosure Statement,
the New Investment Agreement, the NewCo Organizational Documents, the New LLC
Agreement, or any transaction, contract, instrument, release, or other agreement or
document created or entered into in connection with the Plan, the Disclosure Statement,
the filing of these chapter 11 cases, the pursuit of confirmation or consummation of the
Plan, the administration and implementation of the Plan, including the issuance or
distribution of securities or property pursuant to the Plan, or any other related agreement,
except for Claims or Causes of Action arising from an act or omission that is judicially
determined in a Final Order to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Exculpated Parties shall be entitled to reasonably rely
upon the advice of counsel with respect to their duties and responsibilities. The Exculpated
Parties have, and upon completion of the Plan shall be deemed to have, participated in
good faith and in compliance with the applicable laws with regard to the solicitation of, and
distribution of, consideration pursuant to the Plan and, therefore, are not, and on account
of such distributions shall not be, liable at any time for the violation of any applicable law,
rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
such distributions made pursuant to the Plan.

F.     Injunction

        All entities that have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.C or Article VIII.D, shall be discharged pursuant to Article VIII.B of the
Plan, or are subject to exculpation pursuant to Article VIII.E, are permanently enjoined, from and
after the Effective Date, from taking any of the following actions against, as applicable, the
Debtors, the Reorganized Debtors, the Released Parties, or the Exculpated Parties (to the extent
of the exculpation provided pursuant to Article VIII.E with respect to the Exculpated Parties):
(1) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests; (2) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award, decree, or
order against such entities on account of or in connection with or with respect to any such Claims
or Interests; (3) creating, perfecting, or enforcing any lien or encumbrance of any kind against
such entities or the property or the estates of such entities on account of or in connection with or
with respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such entities or against the property of
such entities on account of or in connection with or with respect to any such Claims or Interests
unless such entity has timely asserted such setoff right in a document filed with the Bankruptcy


                                                33
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 72 of 90




Court explicitly preserving such setoff, and notwithstanding an indication of a Claim or Interest
or otherwise that such entity asserts, has, or intends to preserve any right of setoff pursuant to
applicable law or otherwise; and (5) commencing or continuing in any manner any action or
other proceeding of any kind on account of or in connection with or with respect to any such
Claims or Interests released or settled pursuant to the Plan.

G.     Retention of Causes of Action

        Except as otherwise expressly provided in Article VIII, nothing contained in the Plan or
the Confirmation Order shall be deemed to be a waiver or relinquishment of any rights, Claims,
Causes of Action, rights of setoff or recoupment, or other legal or equitable defenses that the
Debtors had immediately before the Effective Date on behalf of their estates or themselves in
accordance with any provision of the Bankruptcy Code or any applicable nonbankruptcy law.
Except as otherwise expressly provided in Article IV.K, the Reorganized Debtors shall have,
retain, reserve, and be entitled to assert all such Claims, Causes of Action, rights of setoff or
recoupment, and other legal or equitable defenses as fully as if these chapter 11 cases had not
been commenced, and all of the Debtors’ legal and equitable rights in respect of any unimpaired
Claim not released pursuant to Article VIII may be asserted after the Confirmation Date and the
Effective Date to the same extent as if these chapter 11 cases had not been commenced.

H.     Subordination Rights

        The classification and manner of satisfying all Claims and Interests under the Plan take
into consideration all subordination rights, whether arising under general principles of equitable
subordination, contract, or section 510(c) of the Bankruptcy Code, that a holder of a Claim or
Interest may have against other Claim or Interest holders with respect to any distribution made
pursuant to the Plan. Except as provided in the Plan, all subordination rights that a holder of a
Claim may have with respect to any distribution to be made pursuant to the Plan shall be
discharged and terminated, and all actions related to the enforcement of such subordination rights
shall be permanently enjoined.

I.     Release of Liens

        Except (1) with respect to the Liens securing (a) the Exit Facilities, and (b) to the extent
elected by the Debtors, with respect to an Allowed Other Secured Claim in accordance with
Article III.B.2; or (2) as otherwise provided in the Plan or in any contract, instrument, release, or
other agreement or document created pursuant to the Plan, on the Effective Date, all mortgages,
deeds of trust, Liens, pledges, or other security interests against any property of the estates shall
be fully released and discharged, and the holders of such mortgages, deeds of trust, Liens,
pledges, or other security interests shall execute such documents as may be reasonably requested
by the Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such releases,
and all of the right, title, and interest of any holder of such mortgages, deeds of trust, Liens,
pledges, or other security interests shall revert to the Reorganized Debtors and their successors
and assigns.




                                                 34
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 73 of 90




                              ARTICLE IX.
           CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.     Conditions Precedent to Effective Date

       The following are conditions precedent to occurrence of the Effective Date of the Plan:

        1.     the Bankruptcy Court shall have entered the Confirmation Order and such order
shall have become a Final Order;

       2.     the Professional Fee Escrow Account shall have been established and funded in
Cash in accordance with Article II.C;

       3.      the conditions to effectiveness of the Exit Facility Credit Agreements shall have
been satisfied or waived in accordance with the terms thereof, and such agreements and any
other Exit Facility Documents required to be in effect on the Effective Date shall be in full force
and effect and binding on all parties thereto;

         4.     the conditions to effectiveness of the Investment Agreement and the New LLC
Agreement shall have been satisfied or waived in accordance with the terms thereof, and such
agreement and any other related documents required to be in effect on the Effective Date shall be
in full force and effect and binding on all parties thereto;

        5.     all Restructuring Expenses incurred or estimated to be incurred through the
Effective Date shall have been paid in full in Cash;

     6.      the Amended Organizational Documents and the NewCo Organizational
Documents shall be in full force and effect;

     7.     the New Units shall have been issued in accordance with the terms of the
Amended Organizational Documents, Investment Agreement, and New LLC Agreement;

      8.      the distribution of NewCo Common Stock and Class 7 Cash Payment as
contemplated by Article III.B.7 shall have occurred in accordance with the terms thereof; and

       9.      any other documents, instruments, and agreements necessary to effectuate the
Plan shall have been effected or executed.

B.     Waiver of Conditions

        The conditions to the Effective Date of the Plan set forth in this Article IX, other than the
condition set forth in Article IX.A.1, may be waived only by consent of the Debtors, without
notice, leave, or order of the Bankruptcy Court or any formal action other than proceedings to
confirm or consummate the Plan, subject to the terms of the Bankruptcy Code and the
Bankruptcy Rules.




                                                 35
            Case 18-11699-MFW          Doc 849      Filed 01/03/19   Page 74 of 90




                              ARTICLE X.
           MODIFICATION, REVOCATION, OR WITHDRAWAL OF PLAN

A.     Modification and Amendments

        Subject to the requirements set forth in the Bankruptcy Code and Bankruptcy Rules, the
Debtors expressly reserve their rights to alter, amend, or modify materially the Plan at any time
and may initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or
remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to carry out the
purposes and intent of the Plan and any holder of a Claim or Interest that has accepted the Plan
shall be deemed to have accepted the Plan as so altered, amended, or modified; provided that
such alterations, amendments, or modifications, if any, that adversely affect the Claims or rights
of the Prepetition Secured Parties, the DIP Agent, the DIP Lenders, or the Exit Facility Agents
shall require the consent of the affected party, otherwise such affected party shall not be deemed
to have accepted such altered, amended, or modified Plan.

       Before the Effective Date, the Debtors may make appropriate technical adjustments and
modifications to the Plan without further order or approval of the Bankruptcy Court, provided
that such technical adjustments and modifications do not affect the treatment of holders of
Claims or Interests.

B.     Effect of Confirmation on Modifications

       Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
Bankruptcy Code and do not require additional disclosure or resolicitation under Bankruptcy
Rule 3019.

C.     Revocation or Withdrawal of the Plan

        The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation
Date. If the Debtors revoke or withdraw the Plan in accordance with the preceding sentence, or
if the Effective Date does not occur, then (1) the Plan shall be null and void in all respects;
(2) any settlement or compromise embodied in the Plan (including the fixing or limiting to an
amount certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection
of executory contracts or unexpired leases effected by the Plan, and any document or agreement
executed pursuant to the Plan, shall be deemed null and void; and (3) nothing contained in the
Plan shall (a) constitute a waiver or release of any Claims or Interests, (b) prejudice in any
manner the rights of the Debtors or any other Entity, including the holders of Claims or the non-
Debtor subsidiaries, or (c) constitute an admission, acknowledgement, offer, or undertaking of
any sort by the Debtors or any other Entity, including the non-Debtor subsidiaries.

                                    ARTICLE XI.
                             RETENTION OF JURISDICTION

       Notwithstanding entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over these


                                               36
            Case 18-11699-MFW           Doc 849       Filed 01/03/19    Page 75 of 90




chapter 11 cases and all matters arising out of, or related to, these chapter 11 cases and the Plan,
including jurisdiction to:

        1.      Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Administrative Claim and the resolution of any and all objections to
the secured or unsecured status, priority, amount, or Allowance of Claims or Interests; provided
that, the Bankruptcy Court’s retention of jurisdiction with respect to such matters shall not
preclude the Debtors or Reorganized Debtors, as applicable, from seeking relief from any other
court, tribunal, or other legal forum of competent jurisdiction with respect to such matters;

       2.      decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

        3.     resolve any matters related to (a) the assumption or assignment of any executory
contract or unexpired lease to which a Debtor is a party or with respect to which a Debtor may be
liable in any manner and to hear, determine, or liquidate any Claims arising therefrom, including
Claims related to the rejection of an executory contract or unexpired lease, Cure Amounts, or any
other matter related to such executory contract or unexpired lease; (b) the Reorganized Debtors
amending, modifying, or supplementing, after the Confirmation Date, pursuant to Article V, the
Schedule of Rejected Contracts; and (c) any dispute regarding whether a contract or lease is or
was executory or expired;

       4.      adjudicate any controversies with respect to distributions to holders of Allowed
Claims or Interests;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested, or
litigated matters (including matters related to Causes of Action), and any other matters, and grant
or deny any applications involving a Debtor that may be pending on the Effective Date;

      6.     adjudicate, decide, or resolve any and all matters related to section 1141 of the
Bankruptcy Code;

       7.      enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection therewith;

       8.      enforce any order for the sale of property pursuant to sections 363, 1123, or
1146(a) of the Bankruptcy Code;

       9.     resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the settlements, compromises, discharges, releases, injunctions, exculpations, and other
provisions contained in Article VIII and enter such orders as may be necessary or appropriate to
implement or enforce such releases, injunctions, and other provisions;




                                                 37
             Case 18-11699-MFW         Doc 849       Filed 01/03/19   Page 76 of 90




        10.    resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the repayment or return of distributions and the recovery of additional amounts owed by the
holder of a Claim or Interest for amounts not timely repaid pursuant to Article VI.F;

      11.    enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or vacated;

        12.    determine any other matters that may arise in connection with or relate to the
Plan, the Disclosure Statement, the Confirmation Order, or the Plan Supplement;

        13.    adjudicate any and all disputes arising from or relating to distributions under the
Plan or any transactions contemplated therein;

       14.     consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

        15.    determine requests for the payment of Claims entitled to priority pursuant to
section 507 of the Bankruptcy Code (including the expedited determination of taxes under
section 505(b) of the Bankruptcy Code);

       16.    hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

        17.     hear and determine matters concerning exemptions from state and federal
registration requirements in accordance with section 1145 of the Bankruptcy Code;

       18.     enforce all orders previously entered by the Bankruptcy Court;

       19.    resolve any cases, controversies, suits, disputes, or Causes of Action related to the
Gulfstream Sale Order and the Gulfstream APA;

       20.     hear any other matter not inconsistent with the Bankruptcy Code; and

       21.     enter an order concluding or closing these chapter 11 cases.

Notwithstanding the foregoing, the Bankruptcy Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement or any Exit Facility Documents that
have a jurisdictional, forum selection, or dispute resolution clause that refers disputes to a
different court and any disputes concerning documents contained in the Plan Supplement or Exit
Facility Documents that contain such clauses shall be governed in accordance with the
provisions of such documents.




                                                38
            Case 18-11699-MFW          Doc 849       Filed 01/03/19    Page 77 of 90




                                     ARTICLE XII.
                              MISCELLANEOUS PROVISIONS

A.     Immediate Binding Effect

        Subject to Article IX.A and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062
or otherwise, on the Effective Date, the terms of the Plan and the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon the Debtors and Reorganized
Debtors, as applicable, and any holders of Claims or Interests (regardless of whether the holders
of such Claims or Interests are deemed to have accepted or rejected the Plan), all Entities that are
parties to or are subject to the settlements, compromises, releases, and injunctions described in
the Plan, each Entity acquiring property under the Plan, the Confirmation Order, and any and all
non-Debtor parties to executory contracts and unexpired leases with the Debtors. All Claims and
Interests shall be as fixed, adjusted, or compromised, as applicable, pursuant to the Plan
regardless of whether any holder of a Claim or Interest has voted on the Plan.

B.     Payment of Statutory Fees

         All fees due and payable pursuant to 28 U.S.C. § 1930(a) before the Effective Date shall
be paid by the Debtors in full in Cash on the Effective Date. On and after the Effective Date, the
Reorganized Debtors shall pay any and all such fees in full in Cash when due and payable, and
shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the U.S.
Trustee. Each Debtor shall remain obligated to pay quarterly fees to the U.S. Trustee until the
earliest of that particular Debtor’s case being closed, dismissed, or converted to a case under
chapter 7 of the Bankruptcy Code. Notwithstanding anything to the contrary herein, the U.S.
Trustee shall not be required to file a proof of Claim or any other request for payment of
quarterly fees.

C.     Successors and Assigns

       The rights, benefits, and obligations of any Entity named or referred to in the Plan or the
Confirmation Order shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign, Affiliate, officer, director, manager, agent, representative,
attorney, beneficiaries, or any guardian of each Entity.

D.     Service of Documents

        Any pleading, notice, or other document required by the Plan to be served on or delivered
to the Debtors, the DIP Agent, or the Committee shall be served on:

Debtors:         The NORDAM Group, Inc.
                 6910 North Whirlpool Drive
                 Tulsa, Oklahoma 74117
                 Attn.: Meredith Siegfried Madden and John C.
                 DiDonato
                 E-mail: Meredith@nordam.com
                         JDiDonato@huronconsultinggroup.com




                                                39
            Case 18-11699-MFW           Doc 849       Filed 01/03/19   Page 78 of 90



                 with copies to:

                 Weil, Gotshal & Manges LLP                      Richards, Layton & Finger, PA
                 767 Fifth Avenue                                920 North King Street
                 New York, New York 10153                        Wilmington, Delaware 19801
                 Attn.: Ray C. Schrock, P.C.; Ryan Preston       Attn: Daniel J. DeFranceschi; Paul
                 Dahl; Jill Frizzley; and Daniel Gwen            Heath; Brett M. Haywood; and Megan
                 E-mail: Ray.Schrock@weil.com                    E. Kenney
                         Ryan.Dahl@weil.com                      E-mail: DeFranceschi@rlf.com
                         Jill.Frizzley@weil.com                          Heath@rlf.com
                         Daniel.Gwen@weil.com                            Haywood@rlf.com
                                                                         Kenney@rlf.com
                 Al Givray, General Counsel
                 c/o The NORDAM Group, Inc.
                 6910 North Whirlpool Drive
                 Tulsa, Oklahoma 74117
                 E-mail: agivray@nordam.com

Counsel to the   Simpson Thacher & Bartlett LLP                  Duane Morris LLP
DIP Agent:       425 Lexington Avenue                            222 Delaware Avenue, Suite 1600
                 New York, New York 10017                        Wilmington, DE 19801
                 Attn: Elisha Graff; Nicholas Baker; and David   Attn: Michael Lastowski and Jarret
                 Baruch                                          Hitchings
                 E-mail: egraff@stblaw.com                       E-mail: mlastowski@duanemorris.com
                         nbaker@stblaw.com                               jphitchings@duanemorris.com
                         david.baruch@stblaw.com

Counsel to the   Morrison & Foerster LLP                         Cole Schotz P.C.
Committee:       250 W. 55th St                                  500 Delaware Avenue, Suite 1410
                 New York, New York 10019                        Wilmington, Delaware 19801
                 Attn: Lorenzo Marinuzzi; Jonathan I. Levine;    Attn: Norman L. Pernick and J. Kate
                 and Todd Goren                                  Stickles
                 E-mail: lmarinuzzi@mofo.com                     E-mail: npernick@coleschotz.com
                         jonlevine@mofo.com                               kstickles@coleschotz.com
                         tgoren@mofo.com

E.     Term of Injunctions or Stays

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or
stays in effect in these chapter 11 cases pursuant to sections 105 or 362 of the Bankruptcy Code
or any order of the Bankruptcy Court, and extant on the Confirmation Date (excluding any
injunctions or stays contained in the Plan or the Confirmation Order) shall remain in full force
and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.

F.     Entire Agreement

      The Plan, Plan Supplement, and the Confirmation Order supersede all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and



                                                 40
            Case 18-11699-MFW          Doc 849       Filed 01/03/19   Page 79 of 90




representations on such subjects, all of which have become merged and integrated into the Plan
and Confirmation Order.

G.     Nonseverability of Plan Provisions

        If, before confirmation of the Plan, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court shall be prohibited
from altering or interpreting such term or provision to make it valid or enforceable; provided that
at the request of the Debtors, the Bankruptcy Court shall have the power to alter and interpret
such term or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such terms or provision shall then be applicable as altered or interpreted
provided that any such alteration or interpretation shall be acceptable to the Debtors. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the
foregoing, is (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not
be deleted or modified without consent from the Debtors; and (3) nonseverable and mutually
dependent.

H.     Dissolution of Committee

       On the Effective Date, the Committee and any other official committees appointed in
these chapter 11 cases will dissolve; provided that, after the Effective Date, the Committee shall
continue in existence and have standing and a right to be heard for the following limited
purposes: (1) Claims or applications, and any relief related thereto, for compensation by
Professionals and requests for Allowance of Administrative Expense Claims for substantial
contribution pursuant to section 503(b)(3)(D) of the Bankruptcy Code; and (2) any appeals of the
Confirmation Order or other appeal to which the Committee is a party. Upon the dissolution of
the Committee, the Committee, its members, and the Committee’s Professionals will cease to
have any duty, obligation, or role arising from or related to these chapter 11 cases and shall be
released and discharged from all rights and duties from or related to these chapter 11 cases.

        The Professionals retained by the Committee and the respective members thereof will not
be entitled to assert any Professional Fee Claim whatsoever for any services rendered or
expenses incurred after the Effective Date in their capacity as professionals for the Committee,
except to the extent necessary to file, prepare, and seek entry of an order granting any fee
application for compensation for the Committee’s Professionals, and to review and prosecute
objections (if any) to any Claims or applications, and any relief related thereto, for compensation
filed by other Professionals

I.     Expedited Tax Consideration

         The Debtors or Reorganized Debtors may request an expedited determination of taxes
under section 505(b) of the Bankruptcy Code for all returns filed for or on behalf of the Debtors
for all taxable periods through the Effective Date.




                                                41
            Case 18-11699-MFW         Doc 849        Filed 01/03/19   Page 80 of 90




J.     Reservation of Rights in Favor of Governmental Units

       Notwithstanding any provision in the Plan, the Confirmation Order, the Plan Supplement,
or other related Plan documents and subject, in each case, to any legal or equitable rights or
defenses (including setoff or recoupment) of the Debtors or the Reorganized Debtors under
nonbankruptcy law:

       1.     Nothing discharges or releases the Debtors, the Reorganized Debtors, or any non-
              debtor from any claim, liability, right, cause of action, or defense of the United
              States or any State, or impairs the ability of the United States or any State to
              pursue any claim, liability, right, cause of action, or defense against any Debtor,
              Reorganized Debtor, or non-debtor, and all claims, liabilities, rights, causes of
              action, or defenses of or to the United States or any State shall survive these
              chapter 11 cases as if they had not been commenced and be determined in the
              ordinary course of business, including in the manner and by the administrative or
              judicial tribunals in which such claims, liabilities, rights, causes of action, or
              defenses would have been resolved or adjudicated if these chapter 11 cases had
              not been commenced;

       2.     All contracts, purchase orders, agreements, leases, covenants, guaranties,
              warranties, indemnifications, operating rights agreements, grants, awards,
              equipment, inventory, property, data, drawings, or other interests of or with the
              United States or any State shall be paid, treated, determined and administered in
              the ordinary course of business as if these chapter 11 cases were never filed and
              the Debtors and Reorganized Debtors shall comply with all nonbankruptcy law;
              and

       3.     Without limiting the foregoing:

              a.     The United States and any State shall not be required to file any proofs of
                     claim or administrative expense claims in these chapter 11 cases for any
                     claim, liability, right, cause of action, or defense.

              b.     Nothing shall affect or impair the exercise of the United States’ or any
                     State’s police and regulatory powers against the Debtors, the Reorganized
                     Debtors, or any non-debtor.

              c.     Nothing shall be interpreted to set cure amounts or to require the United
                     States or any State to novate or otherwise consent to the transfer of any
                     federal or state contracts, purchase orders, agreements, leases, covenants,
                     guaranties, warranties, indemnifications, operating rights agreements,
                     grants, awards, equipment, inventory, property, data, drawings, or other
                     interests.

              d.     Nothing shall affect or impair the United States’ or any State’s rights and
                     defenses of setoff and recoupment, or ability to assert setoff or recoupment
                     against the Debtors or the Reorganized Debtors, and such rights and
                     defenses are expressly preserved.


                                                42
Case 18-11699-MFW      Doc 849      Filed 01/03/19   Page 81 of 90




 e.    Nothing shall constitute an approval or consent by the United States, nor
       shall it obviate or waive any party’s duties to comply with all legal
       requirements and approvals under nonbankruptcy law.

 f.    Nothing shall relieve any party from compliance with all licenses and
       permits in accordance with nonbankruptcy law.




                               43
           Case 18-11699-MFW         Doc 849   Filed 01/03/19   Page 82 of 90




Respectfully submitted January 3, 2019

                                         The NORDAM Group, Inc.
                                         Nacelle Manufacturing 1 LLC
                                         Nacelle Manufacturing 23 LLC
                                         PartPilot LLC
                                         TNG DISC, Inc.

                                         By:      /s/ John C. DiDonato
                                         Name:    John C. DiDonato
                                         Title:   Chief Restructuring Officer
Case 18-11699-MFW    Doc 849    Filed 01/03/19   Page 83 of 90




                         Exhibit B

                    Financial Projections
                Case 18-11699-MFW              Doc 849       Filed 01/03/19        Page 84 of 90




                                       FINANCIAL PROJECTIONS

A.        Overview

        The Debtors believe that the Plan meets the feasibility requirement set forth in section
1129(a)(11) of the Bankruptcy Code (see Article VIII.C of the Disclosure Statement), 1 as
confirmation is not likely to be followed by liquidation or the need for further financial
reorganization of the Debtors or any successor under the Plan. In connection with the
development of the Plan and for the purposes of determining whether the Plan satisfies the
feasibility standard, the Debtors analyzed their ability to satisfy their financial obligations while
maintaining sufficient liquidity and capital resources.

       The Debtors prepared the unaudited projected consolidated statement of operations below
(the “Financial Projections”) for the five-year period January 1, 2019 through December 31,
2023 (the “Projection Period”).

       The Financial Projections assume an Effective Date for the Plan of January 31, 2019.
Any significant delay in the Effective Date may have a significant negative impact on the
operations and financial performance of the Debtors including an increased risk of inability to
meet forecasts and the incurrence of higher administrative expenses, which may then also impact
the Financial Projections.

        The Debtors do not, as a matter of course, publish their business plans or strategies,
projections, or anticipated financial position. Accordingly, the Debtors do not anticipate that
they will, and disclaim any obligation to, furnish updated business plans or projections to holders
of Claims, Interests, or other parties in interest. The Financial Projections were prepared by the
Debtors to present the anticipated impact of the Plan and assume that the Plan will be
implemented in accordance with its stated terms. The Financial Projections are based on
forecasts of key economic variables and may be significantly impacted by, among other factors,
changes in the political environment where the Debtors operate and regulatory changes.
Accordingly, the estimates and assumptions underlying the Financial Projections are inherently
uncertain and are subject to significant business, economic, and other uncertainties. Therefore,
such Financial Projections, estimates, and assumptions are not necessarily indicative of current
values or future performance, which may be significantly less or more favorable than set forth
below.

     THE FINANCIAL PROJECTIONS HAVE BEEN PREPARED BY THE
DEBTORS’ MANAGEMENT WITH THE ASSISTANCE OF THE DEBTORS’
ADVISORS, AND APPROVED BY THE BOARD OF DIRECTORS OF NORDAM
PARENT AND THE INDEPENDENT RESTRUCTURING COMMITTEE OF THE
BOARD OF DIRECTORS. THE DEBTORS DID NOT PREPARE SUCH FINANCIAL
PROJECTIONS TO COMPLY WITH THE GUIDELINES FOR PROSPECTIVE FINANCIAL
STATEMENTS PUBLISHED BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC

1
     Unless otherwise defined below, capitalized terms used in this Exhibit shall have the meanings ascribed to such
     terms in the Disclosure Statement for First Amended Joint Postpackaged Chapter 11 Plan of Reorganization of
     The NORDAM Group, Inc. and its Affiliated Debtors to which it is attached.



                                                    Page 1 of 5
        Case 18-11699-MFW   Doc 849   Filed 01/03/19   Page 85 of 90




ACCOUNTANTS OR THE RULES AND REGULATIONS OF THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION. EXCEPT FOR PURPOSES OF THE
DISCLOSURE STATEMENT, THE DEBTORS DO NOT PUBLISH FINANCIAL
PROJECTIONS OF THEIR ANTICIPATED FINANCIAL POSITION OR RESULTS OF
OPERATIONS.

     FOR PURPOSES OF THE DISCLOSURE STATEMENT, THE DEBTORS’
INVESTMENT BANKER AND INDEPENDENT ACCOUNTANTS HAVE NEITHER
EXAMINED NOR COMPILED THE ACCOMPANYING FINANCIAL PROJECTIONS AND
ACCORDINGLY DO NOT EXPRESS AN OPINION OR ANY OTHER FORM OF
ASSURANCE WITH RESPECT TO THE FINANCIAL PROJECTIONS, DO NOT ASSUME
RESPONSIBILITY FOR THE FINANCIAL PROJECTIONS, AND DISCLAIM ANY
ASSOCIATION WITH THE FINANCIAL PROJECTIONS.

     MOREOVER, THE FINANCIAL PROJECTIONS CONTAIN CERTAIN
STATEMENTS THAT ARE “FORWARD-LOOKING STATEMENTS” WITHIN THE
MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995.
THESE STATEMENTS ARE SUBJECT TO A NUMBER OF ASSUMPTIONS, RISKS, AND
UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE CONTROL OF THE DEBTORS,
INCLUDING THE IMPLEMENTATION OF THE PLAN, THE CONTINUING
AVAILABILITY OF SUFFICIENT BORROWING CAPACITY OR OTHER FINANCING TO
FUND OPERATIONS, ACHIEVING OPERATING EFFICIENCIES, EXISTING AND
FUTURE GOVERNMENTAL REGULATIONS AND ACTIONS OF GOVERNMENTAL
BODIES, OTHER RISK FACTORS, AND OTHER MARKET AND COMPETITIVE
CONDITIONS.   READERS ARE CAUTIONED THAT THE FORWARD-LOOKING
STATEMENTS SPEAK AS OF THE DATE HEREOF AND ARE NOT GUARANTEES OF
FUTURE PERFORMANCE. ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER
MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN THE
FORWARD-LOOKING STATEMENTS AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH FINANCIAL STATEMENTS.

      THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS,
MAY NOT BE REALIZED AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
BUSINESS, ECONOMIC, INDUSTRY, REGULATORY, LEGAL, MARKET, AND
FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE
BEYOND THE CONTROL OF THE DEBTORS AND REORGANIZED DEBTORS. THE
DEBTORS CAUTION THAT NO REPRESENTATIONS CAN BE MADE OR ARE MADE
AS TO THE ACCURACY OF THE FINANCIAL PROJECTIONS OR TO THE
REORGANIZED DEBTORS’ ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME
ASSUMPTIONS INEVITABLY WILL BE INCORRECT. MOREOVER, EVENTS AND
CIRCUMSTANCES OCCURRING AFTER THE DATE ON WHICH THE DEBTORS
PREPARED THESE FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE
ASSUMED, OR, ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND THUS
THE OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A
MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS


                               Page 2 of 5
            Case 18-11699-MFW          Doc 849      Filed 01/03/19     Page 86 of 90




OTHERWISE PROVIDED IN THE PLAN OR DISCLOSURE STATEMENT, THE DEBTORS
AND REORGANIZED DEBTORS, AS APPLICABLE, DO NOT INTEND AND
UNDERTAKE NO OBLIGATION TO UPDATE OR OTHERWISE REVISE THE
FINANCIAL PROJECTIONS TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING
OR ARISING AFTER THE DATE HEREOF OR TO REFLECT THE OCCURRENCE OF
UNANTICIPATED EVENTS. THEREFORE, THE FINANCIAL PROJECTIONS MAY NOT
BE RELIED UPON AS AN ASSURANCE OF THE ACTUAL RESULTS THAT WILL
OCCUR. IN DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN,
HOLDERS OF INTERESTS IN CLASS 7 MUST MAKE THEIR OWN
DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS
AND THE RELIABILITY OF THE FINANCIAL PROJECTIONS AND SHOULD
CONSULT WITH THEIR OWN ADVISORS.

B.     Key Assumptions to Financial Projections

        The Financial Projections disclosed herein, to the best of the Debtors’ knowledge and
belief, represent the Debtors’ expected results of operations for the Projection Period. The
assumptions and notes to the Financial Projections disclosed herein are those that the Debtors
believe are significant to the Financial Projections. Nevertheless, if events and circumstances do
not occur as expected, there will be differences between the projected and actual results. These
differences may be material to the Financial Projections. The Financial Projections should be
read in conjunction with the assumptions, qualifications, and explanations set forth in the
Disclosure Statement and the Plan in their entirety.

        The Financial Projections incorporate the Debtors’ contemplated operating initiatives and
existing conditions in the aerospace industry. The Financial Projections are further predicated on
the assumption that the Debtors will successfully reorganize and emerge from bankruptcy with a
viable capital structure and adequate liquidity on an assumed Effective Date of January 31, 2019.

C.     Assumptions to Unaudited Projected Consolidated Statement of Operations

        Net Sales. Projected net sales is primarily composed of an aggregation of sales at the
Debtors’ manufacturing and maintenance, repairs, and overhaul services divisions. Management
projected net sales for the manufacturing business using either customer program-specific
volume and price per unit assumptions or historical run-rate assumptions for specific products
adjusted for management’s expectations of future market demand. Increases or decreases in
specific end-customers’ aircraft delivery schedules will often be the primary driver of changes to
volume assumptions over the Projection Period. Management projected net sales for the
business and commercial markets of the maintenance, repairs, and overhaul services business by
primarily using historical run-rate assumptions for specific products adjusted for management’s
expectations of future market demand.

        Cost of Sales. Projected cost of sales is the aggregation of variable (direct) cost of sales
and fixed/other (indirect) cost of sales. Variable costs consist primarily of material, labor,
overhead attributable to a specific customer program, and production-related depreciation and
amortization. Fixed/other costs consist primarily of manufacturing plant overhead not
attributable to specific customer programs.


                                            Page 3 of 5
            Case 18-11699-MFW          Doc 849      Filed 01/03/19     Page 87 of 90




       1.      Variable Cost of Sales. Variable cost of sales was projected on a customer
               program-specific basis using historical or anticipated direct margin as a
               percentage of net sales or using historical direct margin as a percentage of sales
               for maintenance, repairs, and overhaul services costs.

       2.      Fixed/Other Cost of Sales. Fixed/other cost of sales was primarily projected
               based on anticipated monthly run-rates from the last two months of fiscal year
               2018. These periods included the financial impact of the Debtors’ cost savings
               plans implemented in August 2018. Annual growth rates were applied to the
               anticipated run-rates for each subsequent annual period.

        SG&A. Projected SG&A primarily includes general management, marketing and sales,
finance, human resources, information systems, research and development, bank charges, and
office-related depreciation and amortization. SG&A at each business division was primarily
projected based on anticipated monthly run-rates from the last two months of fiscal year 2018.
These periods included the financial impact of the Debtors’ cost savings plans implemented in
August 2018. Annual growth rates were applied to the anticipated run-rates for each subsequent
annual period. Management assumed an offset to SG&A based upon agreed reimbursements
under the Global Resolution for shared use of certain manufacturing space with GAC on a
monthly basis throughout the entire Projection Period.

        Interest Expense. Interest expense reflects the Debtors’ anticipated post-emergence
capital structure.

        Other Income, net. Consists of other income and expenses, including residual
restructuring fees necessary to close the Debtors’ chapter 11 cases, gains and losses on asset
disposals, equity in earnings from subsidiaries, and earnings from non-controlling interests.
Projections for these items, except restructuring fees, are primarily based on historical run-rates.

       Income Tax Expense. The Debtors assume they will remain pass-through entities for
U.S. federal income tax purposes, with the exception of TNG DISC, Inc., which will remain a
corporation for U.S. federal income tax purposes. Income tax expense consists of taxes that the
Debtors pay directly, which primarily include foreign taxes consistent with historical results.

        Adjusted EBITDA. Net income or EBITDA is also adjusted to exclude the non-
recurring impact of restructuring-related professional and financing fees, gains or losses from the
sale of assets, and equity in earnings from subsidiaries, to calculate adjusted EBITDA.




                                            Page 4 of 5
Case 18-11699-MFW   Doc 849   Filed 01/03/19   Page 88 of 90
Case 18-11699-MFW   Doc 849    Filed 01/03/19   Page 89 of 90




                        Exhibit C

          Post-Effective Date Corporate Structure
Case 18-11699-MFW   Doc 849   Filed 01/03/19   Page 90 of 90
